--------------------------------------------------------------------------------

Exhibit 10.41
 
 
EQUITY AND NOTE PURCHASE AGREEMENT


THIS AGREEMENT is entered into as of April 28, 2010 by and between (i) ES Cell
Australia Limited, an Australian corporation, whose registered office is at R J
Ryan Partners, 12 Langmore Lane, Berwick, Victoria 3806, Australia (“ESCA”);
(ii) Pharmbio Growth Fund Pte Ltd, a Singapore private limited company, whose
registered office is at 250 North Bridge Road #20-02 Raffles City Tower
Singapore 179101 (“PGH”); (iii) Biomedical Sciences Investment Fund Pte Ltd, a
Singapore private limited company, whose registered office is at 250 North
Bridge Road #20-02 Raffles City Tower Singapore 179101(“BMSIF”) (collectively,
the "Principal Vendors"); and (iv) BioTime, Inc., a California corporation,
whose registered office is at 1301 Harbor Bay Parkway, Suite 100, Alameda, CA,
94502, United States of America ("Purchaser").


WHEREAS:


(A)           ES Cell International Pte Ltd, a Singapore private limited
company, whose registered office is at 60 Biopolis Street #01-03 Genome
Singapore 138672 (“ESI”) has, as at the date of this Agreement, an issued and
paid up share capital of S$18,646,208.08 divided into (i) 6,000,000 Series A1
ESI Preferred Shares (as defined below), 3,334,000 Series A2 ESI Preferred
Shares (as defined below) and 3,885,076 Series A3 ESI Preferred Shares (as
defined below) (collectively, the “ESI Preferred Shares”); and (ii) 6,300,000
ordinary shares (“ESI Ordinary Shares”).


(B)           As at the date of this Agreement, each Principal Vendor is the
legal and beneficial owner of the ESI Ordinary Shares and ESI Preferred Shares
as set out against its name in Schedule 1 (collectively, the “Principal ESI
Shares”). As at the date of this Agreement, BMSIF is the holder of the principal
amount of the promissory notes as set out against its name in Schedule 1 (the
“Notes”).


(D)          The ESI Ordinary Shares owned by the Other Shareholders (as defined
below), details of which are set out in Schedule 2 and the Principal ESI Shares
comprise, together, the entire issued share capital of ESI. The Notes constitute
all of the promissory notes issued by ESI.


(E)           ESI has granted certain Options (as defined below) to the Option
Holders (as defined below).


(F)           The Purchaser has agreed:


(i)          to purchase the Principal ESI Shares held by all the Principal
Vendors in the aggregate, each fully paid up, on the terms and subject to the
conditions, contained in this Agreement;


(ii)         to purchase the ESI Ordinary Shares held by all the Other
Shareholders in the aggregate, each fully paid up, on the terms and subject to
the conditions contained in the Transfer Agreement (as defined below); and


 
 
 

--------------------------------------------------------------------------------

 


(iii)        for the Options to be terminated, on or prior to the Closing Date
(as defined below) and for the Option Holders to be allotted and issued BioTime
Shares (as defined below), set out against their respective names in Schedule 3,
on the Closing Date.


IN CONSIDERATION of the representations, warranties, conditions and covenants
contained in this Agreement, and for other valuable consideration, the receipt
and adequacy of which is hereby acknowledged by the parties to this Agreement
(the “Parties”), the Parties hereto agree as follows:


 
ARTICLE 1
SALE OF SHARES AND NOTES
 
1.1           Sale of Principal ESI Shares and Notes; Termination of
Options.  Each of the Principal Vendors agrees to sell, transfer, assign and
convey, as the case may be, to Purchaser, and Purchaser agrees to purchase from
the Principal Vendors, the number of Principal ESI Shares, and in the case of
BMSIF, the principal amount of Notes, set out against the name of such Principal
Vendor in column (1) of Schedule 1.  The sale of the Principal ESI Shares shall
be together with all rights and advantages attaching to them as at Closing (as
defined below) (including the right to receive any and all accrued but unpaid
dividends on or after Closing). The sale of the Notes to Purchaser shall also
include the right to receive all interest accrued on the Notes and all rights,
title and interest of BMSIF in and to any collateral securing the Notes under
the terms of the debenture entered into between BMSIF and ESI dated 20 June
2003, as supplemented by a first supplemental debenture dated 24 November 2005,
a second supplemental debenture dated 17 November 2006 and a third supplemental
debenture dated 15 January 2009 (collectively, the “ESI Debenture”) on or after
Closing. The Parties acknowledge and agree that the Options shall be terminated
on or prior to the Closing Date and for the Option Holders to be allotted and
issued BioTime Shares, set out against their respective names in Schedule 3, on
the Closing Date.
 
1.2     Waiver of Pre-Emption Rights.  Each of the Principal Vendors hereby
waives its pre-emption rights under the ESI articles of association (including
Articles 22 and 22A thereunder) and the amended and restated shareholders
agreement dated 15 January 2009 entered into between inter alia the Principal
Vendors and ESI (the “Shareholders’ Agreement”) (including Clauses 7.2 and 7.3
of the Shareholders’ Agreement)  or any other document or agreement in respect
of the sale by each of the Principal Vendors and the Other Shareholders to the
Purchaser of its respective portion of the ESI Preferred Shares and ESI Ordinary
Shares, as the case may be, as contemplated by this Agreement and the Transfer
Agreement.
 
1.3     Purchase Price.  The purchase price of the Principal ESI Shares and
Notes (the "Purchase Price") shall be satisfied by the allotment and issue by
Purchaser to the Principal Vendors of common shares, no par value, of Purchaser
(the "BioTime Shares"), subject to adjustment as provided in Section 1.7, and
warrants to purchase up to 300,000 BioTime Shares (the "Warrant Shares"), at an
exercise price of US $10.00 per BioTime Share (the "Warrant"). The number of
BioTime Shares allocated to each Principal Vendor, being the Purchase Price
attributable to such Principal Vendor, is set out against its name in column (2)
of Schedule 1. The Parties agree that the Warrant shall expire four years after
the Closing Date and shall be issued on the terms and conditions provided in the
Warrant Agreement, in the form attached to this Agreement as Exhibit A.  The
Parties further agree that the BioTime Shares and the Warrant Shares shall rank
pari passu with the issued and outstanding common shares, no par value, of
Purchaser, including, in the case of the BioTime Shares, the right to receive
all dividends declared and paid after Closing (as defined below) and, in the
case of the Warrant Shares, the right to receive all dividends declared and paid
after the allotment and issue of the Warrant Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
In connection with the termination of the Options, the Purchaser shall allot and
issue BioTime Shares to the Option Holders. The number of BioTime Shares
allocated to each Option Holder is set out against its name in Schedule 3.
 
1.4     Closing; Closing Date.  Subject to Sections 1.10, 5.3, 5.4, and 5.5, the
consummation of the purchase and sale of the Principal ESI Shares and Notes
("Closing") shall take place on May 3, 2010 at Allen & Gledhill LLP, One Marina
Boulevard #30-00 Singapore 018989 or at such other place and on such other date
as Purchaser and the Principal Vendors holding a majority of the ESI Preferred
Shares and BMSIF shall mutually agree in writing (the "Closing Date").  At the
Closing, each Principal Vendor shall transfer, assign, convey and deliver, as
the case may be, to Purchaser legal and beneficial title to the Principal ESI
Shares and Notes being sold by such Principal Vendor, free and clear of all
mortgages, pledges, liens, security interests, conditional sales agreements,
leases, indentures, encumbrances, levies, and attachments of third parties or
charges of any kind or nature (the “Liens”), save for the security interests
created in favor of BMSIF with respect to the Notes pursuant to the ESI
Debenture which will be novated to the Purchaser on the Closing Date.
 
1.5     Escrow.  Subject to adjustment under Section 1.7, 90% of the BioTime
Shares issuable to the Principal Vendors as set out in column (3) of Schedule 1
shall be issued and delivered to them on the Closing Date as partial payment of
the Purchase Price payable with respect to their Principal ESI Shares and Notes,
as the case may be, and 10% of the BioTime Shares issuable to them as set out in
column (4) of Schedule 1 (the "Escrow Shares") shall be issued and held in
escrow by Wells Fargo Bank, National Association ("Escrow Holder") until the
later of (i) the expiration of 180 days following the Closing Date (the “Escrow
Termination Date”); and (ii) the date on which all claims for setoff under
Section 1.7 made before the Escrow Termination Date (the “Escrow Claim”) have
been resolved or terminated in accordance with the provisions of this Section
1.5.  An Escrow Claim shall not be deemed to have been resolved until (A) the
Purchaser and Principal Vendors have both notified the Escrow Holder in writing
that the Escrow Claim has been resolved, or (B) the Escrow Claim has been
resolved by a final court judgment or arbitration award Provided always that an
Escrow Claim that is not the subject of pending litigation or arbitration, or
that does not pertain to an unresolved claim by a third party, shall lapse
unless the Purchaser commences arbitration or other legal proceedings in
accordance with Section 7.4 (and in the case of an Escrow Claim against either
or both of the BioOne Principal Vendors, by arbitration or legal proceedings
being both issued and served) in respect of such Escrow Claim within three
months after the Escrow Termination Date failing which such Escrow Claim shall
be deemed to have terminated at the expiration of such three month period.   No
notice requirement under this Section 1.5 shall be deemed to affect the
Purchaser's right to indemnification by the Principal Vendors under this
Agreement.  On or before the Closing Date, Purchaser and the Principal Vendors
shall enter into an escrow agreement with Escrow Holder, in the form attached as
Exhibit B (the "Escrow Agreement").  The Purchaser and the Principal Vendors
agree that the Escrow Agreement shall provide for the delivery of Escrow Shares
out of escrow in the manner provided in this Section and in Sections 1.7 and 7.4
of this Agreement.  The Parties agree and acknowledge that (i) 100% of the
BioTime Shares issuable to the Other Shareholders pursuant to the Transfer
Agreement shall be issued and delivered to the Other Shareholders on the Closing
Date as full payment of the Purchase Price payable with respect to their ESI
Ordinary Shares set out against their names in Schedule 2; and (ii) 100% of the
BioTime Shares issuable to the Option Holders pursuant to this Agreement shall
be issued and delivered to the Option Holders on the Closing Date in connection
with the termination of the Option Holders’ respective Options. The Escrow
Agreement shall contain a provision under which the Purchaser and the Principal
Vendors agree that, where a resolution of any dispute between the Parties
results in an award or judgment from arbitration or any other legal proceeding
in accordance with the provisions of  Section 7.4, the Escrow Holder shall
release the Escrow Shares pursuant to, and following the receipt of,
distribution instructions that are consistent with the award or judgment,
delivered to the Escrow Holder by the prevailing Party or Parties.  If this
Agreement terminates without Closing, all Escrow Shares shall be returned to
Purchaser.
 
 
3

--------------------------------------------------------------------------------

 
 
1.6     Indemnification by Principal Vendors.  It is expressly understood and
agreed by and among Purchaser and the Principal Vendors that the Purchase Price
to be paid by Purchaser is determined based on Purchaser's reliance upon the
Warranties (as defined in Section 7.16 below). Subject to this Section 1.6,
Section 1.7 and the provisions of Schedule 4, the Principal Vendors shall
indemnify, defend and hold harmless Purchaser (“Indemnity”) from and against any
liability, damage, loss, cost, or expense, including reasonable attorney fees
and expenses (“Losses”) which Purchaser may sustain as a result of a breach or
breaches of the Warranties.  For the purposes of this Section 1.6, as among
BMSIF and PGH (collectively, the “BioOne Principal Vendors”) as Principal
Vendors, the Indemnity is given jointly and severally but as among the BioOne
Principal Vendors and ESCA, the Indemnity is given severally only and not
jointly. The Parties agree that the provisions of Schedule 4 shall operate to
limit the liability of each of the Principal Vendors under and in respect of the
Indemnity.
 
1.7     Setoffs.  To the extent that Purchaser incurs any Loss as a result of
any breach of any Warranty, the portion of the Purchase Price attributable to
the relevant Principal Vendors responsible for the breach of such Warranty (and
not any other Principal Vendor) (the “Breaching Principal Vendor”) shall be
reduced by the amount of such Loss, and each such reduction shall be applied to
the portion of the Escrow Shares attributable to such Breaching Principal Vendor
(the “Relevant Escrow Shares”) as set out in column (4) of Schedule 1, by return
of such number of Relevant Escrow Shares by Escrow Holder to Purchaser, as may
be computed in accordance with this Section 1.7.  The number of the Relevant
Escrow Shares to be returned to Purchaser from the escrow with respect to any
Loss shall be the amount of the Loss divided by the volume weighted average
closing price of the BioTime Shares on the NYSE Amex (or on such other exchange
or over the counter market on which the BioTime Shares may trade if they are
then no longer traded on the NYSE Amex) during the five trading days prior to
the date of the written request signed by each of the Parties for release of
such Relevant Escrow Shares from escrow.  The Escrow Holder shall deliver the
Relevant Escrow Shares to Purchaser on account of any Loss within 10 business
days after receipt of a written request for delivery signed by each of the
Parties stating the amount of the Loss and the number of Relevant Escrow Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
1.8     Taxes.  Purchaser shall pay any and all stamp duty or other taxes
arising from the purchase of the Principal ESI Shares and Notes under this
Agreement.  Purchaser shall be responsible for arranging the payment of such
stamp duty and all other such fees, taxes, and duties, including fulfilling any
administrative or reporting obligation imposed by the jurisdiction in question
in connection with the payment of such taxes and duties.  Purchaser shall
indemnify each of the Principal Vendors and/or its related corporations against
any and all Losses suffered by such Principal Vendor and/or its related
corporations as a result of the Purchaser failing to comply with its obligations
under this Section 1.8.
 
1.9     Registration of BioTime Shares and Warrants.  On the Closing Date,
Purchaser and the Principal Vendors shall enter into a Registration Rights
Agreement, in the form attached as Exhibit C (the "Registration Rights
Agreement"), pursuant to which Purchaser shall agree to prepare and file with
the United States Securities and Exchange Commission a registration statement
registering the BioTime Shares, Warrants, and Warrant Shares for sale under the
Securities Act of 1933, as amended (the "Securities Act"), in accordance with
the terms and conditions of the Registration Rights Agreement.  All costs and
expenses incurred for the preparation, filing and/or registration of the BioTime
Shares, Warrants and Warrant Shares with respect to this Agreement and to the
transactions contemplated by this Agreement shall be borne by Purchaser as
provided in the Registration Rights Agreement.
 
1.10    Minimum Number of ESI Shares and Notes to Be Sold.  The Parties agree
and acknowledge that the Transfer Agreement (as defined in Section 7.16) shall
be executed contemporaneously with the execution of this Agreement.  The Parties
further agree and acknowledge that the Purchaser shall not be obligated to
acquire less than 100% of the ESI Shares (as defined below), and 100% of the
Notes, issued on the Closing Date; nor shall Purchaser be obligated to acquire
any ESI Shares or Notes subject to any Lien, other than Liens created in favor
of BMSIF with respect to the Notes pursuant to the ESI Debenture (the “Excepted
Lien”).  If any Principal Vendor or Other Shareholder (the “Excepted Holder”) is
unable to deliver to Purchaser title and possession of any of the ESI Shares
owned by it or Notes held by it free of all Liens (other than the Excepted Lien)
(the “Excepted Shares/Notes”), Purchaser shall have the right to exclude from
this Agreement the Excepted Shares/Notes and the Purchase Price attributable to
such Excepted Holder shall be reduced by an amount equivalent to the Purchase
Price attributable to the Excepted Shares/Notes held by such Excepted Holder
based on the number of BioTime Shares per ESI Share or Note as set out in
Schedule 1.
 
 
5

--------------------------------------------------------------------------------

 


 
(a)          If the total amounts of ESI Shares and Notes that the Principal
Vendors and the Other Shareholders are ready, willing, and able to sell, assign,
transfer, and convey, as the case may be, to Purchaser at the Closing free and
clear of Liens are less than 100%, unless the Purchaser agrees, on Closing, to
consummate the purchase of the remaining ESI Shares and Notes at the Purchase
Price based on the number of BioTime Shares per ESI Share or Note as set out in
Schedule 1, this Agreement shall ipso facto cease and terminate on the Closing
Date, and none of the Parties shall have any claim against the other for costs,
damages, compensation, or otherwise, save for any claim by the relevant Party
arising from any antecedent breaches.
 
(b)          If the Purchaser agrees to exclude the Excepted Shares/Notes or
consummate the purchase of the remaining ESI Shares and Notes at the Purchase
Price based on the number of BioTime Shares per ESI Share or Note as set out in
Schedule 1 pursuant to this Section 1.10, the Purchaser shall not have any claim
against those Principal Vendors and Other Shareholders who will sell, assign,
transfer, and convey, as the case may be, their ESI Shares and Notes to
Purchaser on Closing, in accordance with the provisions of this Agreement.
 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF PRINCIPAL VENDORS


The provisions of Schedule 4 shall operate to limit the liability of each of the
Principal Vendors under and in respect of the Article 2 Warranties (as defined
below).


The Principal Vendors make the Article 2 Warranties for the benefit and reliance
of Purchaser.  As among the BioOne Principal Vendors as Principal Vendors, the
Article 2 Warranties are given jointly and severally but as among the BioOne
Principal Vendors and ESCA, the Article 2 Warranties are given severally only
and not jointly.  The Article 2 Warranties shall be true and correct in all
material respects on the date of this Agreement and on the Closing Date, as if
made on both such dates.  The Principal Vendors shall not cause or permit ESI to
take any action, or to omit or fail to act, in any manner that would cause any
of the Article 2 Warranties to be untrue in any material respect on the Closing
Date.  Except for Sections 2.1, 2.2, and 2.3, reference to ESI, as used in this
Article 2, include ESI and all of its Subsidiaries (as defined below).  Subject
to this Article 2 and except as set forth in the Schedule of Exceptions attached
hereto as Exhibit D (the “Schedule of Exceptions”) delivered to the Purchaser in
connection with this Agreement (which Schedule of Exceptions and the statements
set forth therein shall be deemed to be part of the Article 2 Warranties made
hereunder) and the Disclosure Exceptions (as defined below), each Principal
Vendor represents and warrants as follows:
 
2.1     Organization.  ESI is a company duly incorporated and validly existing
under the laws of Singapore and has all requisite power and authority to own its
property and assets and carry on its business as now being conducted.  ESI has
lawfully carried on its business in the ordinary course of business so as to
maintain the same as a going concern, and since December 31, 2009, there has
been no material change in its business.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2     Capitalization.
 
(a)         ESI has an issued and paid up capital of S$18,646,208.08 comprising
6,300,000 ESI Ordinary Shares and 13,219,076 ESI Preferred Shares consisting of
the following series: Series A1, Series A2, and Series A3.  There are no shares
or other ownership interests of ESI of any other class issued.  All of the
issued Principal ESI Shares have been legally and validly issued and fully
paid.  All of the issued Principal ESI Shares are owned beneficially and of
record as of the date hereof as set forth in Schedule 2.2(a).
 
(b)         There are no outstanding subscriptions, options, warrants, rights,
calls, convertible securities, or other agreements entitling any person or
entity to purchase or otherwise acquire any Principal ESI Shares from ESI, nor
are there any agreements, contracts, options, or commitments of any character
relating to the issued Principal ESI Shares to which the Principal Vendors are
parties to.  All ESI Shares have been allotted and issued by ESI in compliance
with all applicable laws and regulations.
 
(c)         The Notes have been legally and validly issued and are the valid and
binding obligations of ESI enforceable in accordance with their terms.  The
principal balance of each Note and interest accrued as of the last day of the
calendar month preceding the date of this Agreement is shown on Schedule
2.2(c).  The Notes are secured by the ESI Debenture set out in Schedule 2.2(c).
 
2.3     Subsidiaries.
 
(a)           Schedule 2.3(a) shows all of the wholly-owned subsidiaries of ESI
(the "Subsidiaries").  Each of the Subsidiaries is a corporation, company, or
other business entity duly organized, validly existing, and in good standing
under the laws of the United States of America, and has all requisite power and
authority to own its property and assets and carry on its business as now being
conducted.  ESI owns all of the outstanding capital stock or other equity or
ownership interests in such Subsidiaries.  All of the shares in the Subsidiaries
(“Subsidiary Shares”) have been legally and validly issued, fully paid and
non-assessable, and are owned beneficially and of record by ESI, free and clear
of Liens. There are no outstanding subscriptions, options, warrants, rights
(including preemptive rights), calls, convertible securities, or other
agreements entitling any person or entity to purchase or otherwise acquire any
Subsidiary Shares from any Subsidiary; nor are there any agreements, contracts,
options, or commitments of any character relating to the issued and outstanding
Subsidiary Shares of any Subsidiary, except as disclosed in Schedule 2.3(a).
 
(b)           Schedule 2.3(b) shows all of the companies (other than
Subsidiaries) in which ESI or any of its Subsidiaries owns shares of capital
stock or other equity interests (the "Portfolio Companies"), including the
number of shares of capital stock or other equity or ownership interests of each
class and series and the percentage of the outstanding shares or other interests
represented by such shares or other ownership interests.  All of the Portfolio
Company shares of capital stock or other equity or ownership interests owned by
ESI or the Subsidiaries have been legally and validly issued, fully paid and
non-assessable, and are owned beneficially and of record by ESI or the
Subsidiaries, free and clear of Liens. There are no outstanding subscriptions,
options, warrants, rights (including preemptive rights), calls, convertible
securities, other agreements or commitments of any character relating to the
issued or unissued capital stock, or other equity or ownership interest of any
of the Portfolio Companies, except as disclosed in Schedule 2.3(b).
 
 
7

--------------------------------------------------------------------------------

 
 
2.4     No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated by this Agreement, do not and will
not to the best knowledge of the Principal Vendors: (a) conflict with or result
in a breach of any condition or provision, or constitute a default under or
pursuant to the terms of any License set out in Schedule 2.12 or Material
Contract set out in Schedule 2.17; or (b) result in the creation or imposition
of any lien, charge, or encumbrance upon any of the assets or properties of ESI.
 
2.5     Assets.  Other than the Intellectual Property, stem cells, and
manufacturing documentation provided to Purchaser, the tangible and intangible
assets shown in the Asset List in Schedule 2.5 constitute to the best knowledge
of the Principal Vendors all of the relevant assets of ESI in the ordinary
conduct of its business as now being conducted.  As part of ESI’s business of
stem cell distribution, ESI has distributed stem cells to numerous parties under
various material transfer agreements, memorandums of understanding and simple
letter agreements.  Except in relation to the distributed stem cells, ESI has,
and on the Closing Date ESI shall have, good and marketable title to such
assets, free and clear of all Liens other than Liens securing the Notes.
 
2.6     Condition of Assets.  All plant, machinery, equipment, and vehicles
owned or used by ESI and its Subsidiaries are in good repair and condition
having regard to their age and use, have been regularly and adequately
maintained, and are in working order, and the plant, machinery, equipment, and
vehicles owned or used by each of ESI and its Subsidiaries, which are required
to be inspected and certified by an accredited body, have been so inspected and
certified.  Each of ESI and its Subsidiaries’ computer hardware and software has
been adequately and appropriately maintained and supported and, where reasonable
or prudent, has had the benefit of appropriate maintenance and support
agreements.  All other maintenance contracts are in full force and effect with
respect to all assets of each of ESI and its Subsidiaries for which it is normal
or prudent to have maintained by independent or specialist contractors and with
respect to all assets for which each of ESI and its Subsidiaries is obliged to
maintain or repair under any hire purchase, leasing, rental, insurance, or other
agreement.
 
2.7     Patents.  Schedule 2.7(a) shows the following information as to each
patent; (a) the title; (b) the countries in which each patent owned by ESI was
granted or applied for, whether by individual country or through the Patent
Cooperation Treaty ("PCT"); (c) corresponding application/grant number; (d)
priority date, for each such patent or Patent Application; and (e) the applicant
or registered proprietor of the patent or Patent Application. For purposes of
this Agreement, "Patent Application" includes all applications, amendments to
applications, continuations, divisionals, and continuations in part.  Except as
disclosed in Schedule 2.7(b), to the best knowledge of the Principal Vendors,
none of the patents or Patent Applications listed in Schedule 2.7(a) is
currently involved in any interference, inventorship dispute, reissue,
reexamination, opposition proceeding, or cancellation proceeding, and ESI has
not received any written notice regarding any such proceeding, and to the best
knowledge of the Principal Vendors, there is no threatened proceeding of this
nature.  Except as disclosed in Schedule 2.7(c), ESI has not entered into any
contract or agreement granting any person or entity the right to control the
prosecution of any of the patents or Patent Applications.  Except as disclosed
in Schedule 2.7(d), ESI has not opposed any patents filed or owned by any third
party.
 
 
8

--------------------------------------------------------------------------------

 
 
2.8     Trademarks.  ESI has not applied for or registered any trade marks.
 
2.9     Internet Domain Names.  Schedule 2.9 shows the following information
with respect to all internet domain names that have been filed, registered, or
used by ESI: (a) the domain name; (b) the name of the registrar; (c) the date
filed/registered; and (d) if not in the English language, the specific language.
 
2.10    Publications.  Schedule 2.10 shows a list of publications which
acknowledge ESI. No other warranty is made in relation to these publications.
 
2.11    Ownership of Intellectual Property.  As used in this Agreement,
"Intellectual Property" includes all patents, know-how, methods, formulae, trade
secrets, compositions of matter, proprietary information, designs, copyrights,
and moral rights.  In relation to the patents listed in Schedule 2.7(a), ESI has
obtained from the inventors, by means of employment contracts, other agreements
or contracts of assignments from its current and former employees and
consultants who are inventors, or through other means, the right to apply for
and obtain the patent rights to the inventions that ESI does not already own by
operation of law.  To the best knowledge of the Principal Vendors, the patents
listed in Schedule 2.7(a) are valid and subsisting (or in the case of
applications, applied for).
 
2.12    Licenses.  The Licenses referred to in this Agreement are limited to the
Licenses shown on Schedule 2.12(a) and constitute all of the currently in force
and key contracts, licenses, and agreements entitling ESI to use Intellectual
Property owned or licensed by a third party, or entitling third parties to use
ESI's Intellectual Property.  ESI is not a party to any other currently in-force
and key contract, agreement, understanding, or arrangement for the sale,
transfer, assignment, sublicense, termination, amendment, or modification of any
of the Licenses or any rights therein.  A current, complete, and accurate copy
of each License (including, without limitation, all amendments, supplements,
schedules, and exhibits thereto) has previously been delivered to Purchaser.  To
the best knowledge of the Principal Vendors, each of the Licenses has been duly
authorized, executed and delivered by the parties thereto, and each License is
the valid and binding agreement of the parties thereto, enforceable in
accordance with its terms.  Each of the Licenses is in full force and
effect.  Except as disclosed in Schedule 2.12(b), to the best knowledge of the
Principal Vendors there exists no breach or default by ESI to any of the
Licenses, and no act, omission, or other event has occurred, which with or
without the passage of time or giving of notice, or both, would constitute a
breach or default by ESI under any of the Licenses of sufficient materiality to
entitle any party to a License to terminate the License or to recover monetary
damages against ESI. Except as disclosed in Schedule 2.12(b), to the best
knowledge of the Principal Vendors, there are no existing disputes or
disagreements of any kind whatsoever between ESI and any licensor or licensee
under any of the Licenses.
 
 
9

--------------------------------------------------------------------------------

 
 
2.13    Royalties and Other Payments.  Except as provided in the Licenses the
Material Contracts, and the Financial Statements, there are no royalties or
other licence fees payable by ESI (other than payments due in the ordinary
course of ESI’s business).
 
2.14    No Infringement.  To the best knowledge of the Principal Vendors, there
are no suits, proceedings, or claims pending or threatened against ESI which
allege any infringement or misappropriation or unauthorized use of any
Intellectual Property of any third party.  Except as disclosed in Schedule 2.14,
to the best knowledge of the Principal Vendors, ESI has not misappropriated or
made any unauthorized or infringing use of any Intellectual Property belonging
to any third party.
 
2.15    Unfair Competition.  To the best knowledge of the Principal Vendors, ESI
has no liability for, and has not engaged in, any practices constituting unfair
competition or unfair trade practices, or that are unlawful, under any
anti-trust law, or other law or regulation, under the laws of any jurisdiction.
 
2.16    Confidential Information.  ESI has taken all commercially reasonable
steps to protect and preserve the confidentiality of all Confidential
Information.  As used in this Agreement, Confidential Information (defined in
Section 6.2) includes all non-public information of any kind (including, but not
limited to, trade secrets) belonging to ESI, or belonging to a third party that
was obtained by ESI under a License or other agreement with a third party that
requires ESI to preserve and maintain the secrecy and confidentiality of the
information.  ESI's use, disclosure, or appropriation of Confidential
Information belonging to a third party has been pursuant to the terms of a
written agreement between ESI and such third party or otherwise in accordance
with law.  All current employees and Option Holders (as defined in Section 7.16)
of ESI having access to Confidential Information have agreements with ESI
protecting ESI’s Confidential Information or proprietary information.  The
Principal Vendors do not, to the best of their knowledge, know of any
unauthorized or misappropriation of ESI’s Confidential Information by any third
party in respect of which ESI has not taken any action.
 
2.17    Material Contracts.  The Material Contracts referred to in this
Agreement are limited to the Material Contracts shown on Schedule 2.17(a) and
the Licenses.  Except  for the various agreements for distribution of stem cells
made by ESI in the course of its business, legal and audit fees, the Material
Contracts and the Licenses constitute all of the currently in-force and key
contracts and agreements, to which ESI is a party, that (a) pertain to the
purchase and sale of ESI’s stem cell products or ESI’s stem cell lines, (b)
require or obligate ESI to pay to any third party more than S$25,000 during any
calendar year, or (c) entitle ESI to receive from any third party more than
S$25,000 during any calendar year.  Other than the various agreements for
distribution of stem cells made by ESI in the course of its business, ESI is not
a party to any other currently in-force and key contract or agreement for the
sale, transfer, or assignment of any of ESI’s stem cells or stem cell lines, or
rights to use ESI’s stem cells or stem cell lines, except pursuant to the
Material Contracts or Licenses.  Except as disclosed in Schedule 2.17(b), a
current, complete, and accurate copy of each Material Contract (including,
without limitation, all amendments, supplements, schedules, and exhibits
thereto) has previously been delivered to Purchaser.  To the best knowledge of
the Principal Vendors, each of the Material Contracts has been duly authorized,
executed, and delivered by the parties thereto, and each Material Contract is
the valid and binding agreement of the parties thereto, enforceable in
accordance with its terms.  Each of the Material Contracts is in full force and
effect.  Except as disclosed in Schedule 2.17(c) and 2.12(b), (i) to the best
knowledge of the Principal Vendors there exists no breach or default by
ESI  under any of the Material Contracts, and no act, omission, or other event
has occurred which, with or without the passage of time or giving of notice or
both, would constitute a breach or default under any of the Material Contracts
of sufficient materiality to entitle any party to a Material Contract to
terminate such Material Contract or to recover monetary damages against ESI; and
(ii) no contract, license, or agreement (a) that pertained to the purchase and
sale of ESI’s stem cell products or ESI’s stem cell lines, (b) that required or
obligated ESI to pay to any third party more than S$25,000 during any calendar
year, or (c) that entitled ESI to receive from any third party more than
S$25,000 during any calendar year, has been terminated by another party thereto
due to an actual or alleged breach or default by ESI.  Except as disclosed in
Schedule 2.17(c) and 2.12(b), to the best knowledge of the Principal Vendors
there are no existing disputes or disagreements of any kind whatsoever between
ESI and any party to a Material Contract or Licence.
 
 
10

--------------------------------------------------------------------------------

 
 
2.18    Customer Relations.  There are no existing disputes or disagreements of
any kind whatsoever between ESI and any of the customers for ESI's products,
including, but not limited to, disputes or disagreements regarding payments made
or owed, or the quality or performance of any product.
 
2.19    Permits.  To the best knowledge of the Principal Vendors, the licenses,
permits, certificates, and government authorizations described in Schedule 2.19
(the "Permits") constitute all of the business and industry related licenses,
permits, certificates, and government authorizations necessary to legally
conduct the business of ESI as now being conducted.  Schedule 2.19 discloses as
to ESI the Permits held and the jurisdictions that issued the Permits.  All of
the Permits held by ESI, as reflected on Schedule 2.19, have been legally and
validly issued and are, as at Closing, in full force and effect.  The
consummation of the sale of the ESI Shares to Purchaser will not result in the
cancellation or termination of any of the Permits.
 
2.20    Lease.  The lease of ESI's office facility located at 60 Biopolis
Street, #01-03 Genome, Singapore 138672 (the "Lease") and the sublease of ESI’s
laboratory facility at 20 Biopolis Way #05-05/06 Centros, Singapore 138668 (the
“Sublease”) are valid, binding, and enforceable in accordance with their terms,
and are in full force and effect.  The office and laboratory facilities leased
or subleased under the Lease and Sublease respectively are referred to
collectively as the “Facilities.”  A current, complete, and accurate copy of the
Lease and Sublease (including all amendments, supplements, schedules, and
exhibits thereto) has previously been delivered to Purchaser.  There exists no
material subsisting breach or default by ESI and, to the best knowledge of the
Principal Vendors, any other party to the Lease or Sublease.  The consummation
of the sale of the ESI Shares to Purchaser will not result in the cancellation
or termination of the Lease or Sublease.
 
 
11

--------------------------------------------------------------------------------

 
 
2.21    Financial Statements.  ESI has provided Purchaser with financial
statements and other financial information as follows: (a) audited balance
sheets of ESI as at March 31, 2008 and 2009, and an unaudited balance sheet as
at March 31, 2010; and (b) audited statements of income and cash flow of ESI for
the fiscal years ended March 31, 2008 and 2009, and unaudited statements of
income and cash flow for the fiscal year ended March 31, 2010.  The financial
statements described in (a) and (b) of the preceding sentence are referred to
collectively as the "Financial Statements."  The Financial Statements are true
and fair for the periods presented, and, to the best knowledge of the Principal
Vendors, the balance sheets, statements of income, and statements of cash flow
were prepared in conformity with international generally accepted accounting
principles, consistently applied, and all accounting rules and regulations
applicable to such businesses, and in the case of quarterly data, subject only
to ordinary and recurring year-end audit adjustments.  The balance sheets and
statements of income included in the Financial Statements fairly present the
financial positions of the business and the results of operations at the dates
presented and for the periods then ended.  There has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of ESI, and ESI and its Subsidiaries have not sold or transferred any
portion of their respective assets or property that would be material to ESI and
its Subsidiaries taken as a whole, except for sales of inventory and transfers
of cash in payment of trade payables and other expenses, all in the usual and
ordinary course of business.  As of March 31, 2010, ESI had no liabilities,
indebtedness, or obligations that are not reflected on its March 31, 2010
unaudited balance sheet.  None of ESI’s accounts payable or other obligations of
payment have been outstanding for more than 90 days since the date payment was
due.
 
2.22    Customers Revenues.  Schedule 2.22 is a true and complete schedule
showing the distribution of stem cells to each of ESI's customers during the
nine months ended December 31, 2009.
 
2.23    Products; Services; Warrant Claims.  To the best knowledge of the
Principal Vendors, all products sold, licensed, leased, or delivered by ESI to
customers and all services provided by ESI to customers on or prior to the
Closing Date pursuant to any Material Contracts conform to applicable
contractual commitments and express and implied warranties (to the extent not
subject to legally effective express exclusions of warranties), and conform in
all material respects to packaging, labeling, advertising, and marketing
materials, and to applicable product or service specifications or
documentation.  ESI has no liability and, to the best knowledge of the Principal
Vendors, there is no legitimate basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
ESI giving rise to any material liability relating to the sale of any product or
performance of any service by ESI pursuant to any Material Contracts, or for
replacement or repair of any product, or other damages in connection with the
sale of any product or performance of any service by ESI pursuant to any
Material Contracts, in excess of any reserves for such liabilities reflected on
the balance sheets included in the Financial Statements.
 
 
12

--------------------------------------------------------------------------------

 
 
2.24    Funding of ESI.  No current government funding, or funding by or
facilities of a university, college, other educational institution, or research
center, is being used in the development of any ESI Intellectual Property or
product. For the purpose of this Agreement, neither BMSIF nor PGH shall be
considered to provide government funding.
 
2.25    Employees.  Attached hereto as Schedule 2.25, and made a part of this
Agreement, is a complete list of the current employees of ESI, the current
salary, vacation, sick leave, bonuses, if any, and other benefits being paid or
provided to each such employee (the "Employment Arrangements").  Except as
disclosed in Schedule 2.25, ESI has no liability to such employees for any
accrued wages, vacation, sick leave, bonuses, or other benefits.  A current,
complete, and accurate copy of each written employment contract or agreement
(including, without limitation, all amendments, supplements, schedules, and
exhibits thereto) pertaining to the current employees engaged in the operation
of ESI's business ("Employment Agreements") has previously been delivered to
Purchaser.  Each of the Employment Agreements has been duly authorized,
executed, and delivered by the parties thereto, and each Employment Agreement is
the valid and binding agreement of the parties thereto, enforceable in
accordance with its terms.  Each of the Employment Agreements is in full force
and effect.  There exists no breach or default by ESI (and, to the best
knowledge of the Principal Vendors, any other party to any of the Employment
Agreements).  Except as disclosed in Schedule 2.25, since December 31, 2009, ESI
has not granted any bonus or approved any increase in salary or other benefits
to any of its current employees, or amended any Employment Agreements or
Employment Arrangements, or entered into any new Employment Agreements or
Employment Arrangements. All current employees who require a valid employment
pass or other required permit entitling such employee to work in Singapore or
elsewhere in the world are in possession of such valid pass or permit.
 
2.26    Employee Benefit Plans.  Except as disclosed in Schedule 2.25, there are
no pension, profit sharing, retirement, health insurance, disability, life
insurance, stock option, stock ownership, stock purchase, phantom stock, stock
appreciation right, or similar compensation or benefit plan (collectively
hereinafter referred to as "Employee Benefit Plans") in effect with respect to
any of the current employees of ESI.
 
2.27    Employee Relations.  There are no existing disputes or disagreements of
any kind whatsoever between ESI and any party to an Employment Arrangement,
including, but not limited to, disputes or disagreements regarding compensation
or benefits paid or owed, the meaning of any term or provision of an Employment
Agreement or other Employment Arrangement, the enforceability or validity of an
Employment Agreement or other Employment Arrangement, or the sufficiency or
quality of services provided or performed by any person under any of the
Employment Agreements or other Employment Arrangements.  ESI has received no
notification from any party to an Employment Agreement to the effect that such
party intends to exercise any right to terminate, cancel, or decline to renew
any Employment Agreement, and ESI has no reason to believe that any party to an
Employment Agreement has any intention to take any such action.  ESI has not, to
the best knowledge of the Principal Vendors, having made due and careful
inquiries, considered dismissing any current management or other current senior
employee, and no current manager or current senior employee has given or
received notice terminating his or her employment where termination will take
effect on or after Closing.

 
 
13

--------------------------------------------------------------------------------

 
 
2.28    Labor Difficulties.  With respect to all current employees of ESI, (i)
ESI is in compliance in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment, and wages and hours, including, without limitation, any such laws
respecting employment discrimination and occupational safety and health
requirements, and has received no notice that it is engaged in any unfair labor
practice; (ii) there is no unfair labor practice complaint against ESI pending
or threatened before any government agency or authority; (iii) none of the
current employees is represented by any union and no negotiations regarding
union representation are ongoing; and (iv) no arbitration proceeding arising out
of or under any collective bargaining agreement is pending.  There are no claims
pending, or threatened or capable of arising, against ESI by any of its current
or former employees or workmen or third parties, in respect of an accident or
injury which is not fully covered by insurance.
 
2.29    Dividends and Distributions.  Except for any dividends and distributions
that have been paid in full prior to December 31, 2009, the board of directors
of ESI has not (a) declared any dividend or distribution to its shareholders on
account of ESI Shares of any class or series, or (b) set any record date for the
determination of holders of ESI Shares of any class or series entitled to
receive any dividend or distribution.
 
2.30    Taxes.  ESI has filed when due all income tax returns and all other
returns with respect to taxes which are required to be filed with the
appropriate authorities of the jurisdictions where business is transacted by ESI
or any of the Subsidiaries or where ESI or any of the Subsidiaries owns any
property.  All items and entries provided for or reflected in such returns are
correct, are made on a proper basis, and are not subject to adjustment.  All
amounts, if any, required to be paid, as shown on such returns, and all
assessments and all other taxes, governmental charges, penalties, interest, and
fines due and payable on or before the date of this Agreement, have been
paid.  There are no suits, actions, claims, investigations, inquiries, or
proceedings now pending against ESI in respect of taxes, governmental charges,
or assessments; nor are there any matters under discussion with any governmental
authority relating to taxes, governmental charges, or assessments asserted by
any such authority.  Where required under any applicable law, ESI has withheld
from each payment made to each of its current and former employees the amount of
all taxes required to be withheld therefrom and has paid the same to the proper
tax receiving officers.  ESI is not a party to or bound by any tax indemnity,
tax sharing, or tax allocation agreement.  All information furnished to the
relevant tax authorities or other governmental authorities in any applicable
jurisdictions, in connection with the application by each of ESI or any of the
Subsidiaries for any consent or clearance, fully and accurately disclosed in all
material respects all facts and circumstances material to the decision of each
relevant tax authority or other authority.  Each of ESI and its Subsidiaries has
not taken any action which has had, or will have on Closing, the result of
altering, prejudicing, or in any way disturbing any arrangement or agreement
which it has previously had with the relevant tax authority.  Each of ESI and
its Subsidiaries has not engaged in, or been a party to, any transaction or
series of transactions, or scheme or arrangement, of which the purpose or effect
was or could be said to be the avoidance, or deferral, or a reduction in the
liability to, taxation, except as may be permitted by applicable tax law and
regulations.  To the best knowledge of the Principal Vendors, all documents in
the possession or under the control of each of ESI and its Subsidiaries, or the
production of which any of ESI or its Subsidiaries is entitled, which (i) are
necessary to establish the title of the relevant company to any asset or
undertaking and (ii) are subject to stamp duty in Singapore or elsewhere, have
been duly stamped.
 
 
14

--------------------------------------------------------------------------------

 
 
2.31    Litigation; Investigations.  There are no lawsuits, actions, claims; or,
to the best knowledge of the Principal Vendors, any investigations or inquiries
by an administrative agency or governmental body; or any legal, administrative,
or arbitration proceedings pending or, to the best knowledge of the Principal
Vendors, threatened against ESI or any of its properties, assets, or business;
or, to the best knowledge of the Principal Vendors, to which ESI is, or in the
case of threatened proceedings might become, a party; or any other lawsuit,
action, claim, or proceeding pending, or to the best of the knowledge of
Principal Vendors, threatened against ESI, and which (a) if decided adversely to
ESI could result in the loss of any License, Permit, Material Contract, or
patent or (b) could lead to (i) the imposition of any adverse prohibitions,
conditions, restrictions, limitations, or requirements on the right of ESI to
conduct its business in the manner in which such business has been conducted by
ESI, (ii) the imposition of any material fine, penalty, or sanction, (iii) the
refusal or denial to issue or the cancellation, denial, or refusal to renew any
Permit held by ESI or required for the conduct of any aspect of ESI's business,
or (iv) to a judgment against ESI requiring ESI to pay damages or other amounts
in excess of S$25,000 .  The Principal Vendors do not know, and have no grounds
to know, of any suit, action, claim, investigation, inquiry, or proceeding
described in the preceding sentence; no fine, penalty, or other sanction has
been imposed by any judicial, administrative, or regulatory body or government
authority against ESI; and there is no outstanding order, writ, injunction, or
decree of any court, administrative agency, governmental body, or arbitration
tribunal against or affecting ESI or any of its properties, assets, Intellectual
Property (owned or used under any License), business, or prospects.  ESI and/or
its current officers, agents, or employees has not, for the purposes of securing
any contract for ESI, given or offered any (i) bribe, (ii) corrupt or unlawful
payment or contribution, or (iii) any other corrupt or unlawful inducement.
 
2.32    Consents.  No party has a right to terminate any License, Material
Contract, the Lease, or any Permit, or to exercise any right of first refusal or
otherwise to purchase, redeem, or otherwise acquire the shares of Cell Cure
Neurosciences, Ltd. (Israel) owned by ESI as a result of the sale, transfer, and
assignment to Purchaser of the ESI Shares and Notes.
 
 
15

--------------------------------------------------------------------------------

 
 
2.33    Disclosure.  The information furnished or to be furnished by ESI and the
Principal Vendors to Purchaser in the Schedules in connection with the
transactions contemplated hereby, is, to the best knowledge of the Principal
Vendors, true and correct in all material respects.
 
2.34    Books and Records.  The financial books and records of ESI have been
prepared and maintained in accordance with generally accepted accounting
principles, consistently applied, and give a true and fair view of the assets,
liabilities, state of affairs, financial position, and results of operation of
ESI.
 
2.35    Insurance.  Schedule 2.35 contains a true and correct list of all
material insurance policies (including without limitation, fire and casualty,
general liability, theft, life, workers' compensation, managers and officers
errors and omissions, and business interruption) that are maintained by ESI or
that name ESI as an insured (or loss payee), including without limitation those
that pertain to the assets or operations of ESI.  All such policies are in full
force and effect.  No material claim is outstanding by ESI or any of its
Subsidiaries under any policy of insurance and, to the best knowledge of the
Principal Vendors, there are no circumstances likely to give rise to such a
claim.  To the best knowledge of the Principal Vendors, nothing has been done or
omitted, or has occurred, which could make a policy of insurance taken out by
ESI or any of its Subsidiaries void or voidable or is likely to result in an
increase in premium.
 
2.36    Banking and Finance.  ESI does not have any bank account (whether in
credit or overdrawn) other than its bank accounts at the banks disclosed in
Schedule 2.36 and its Financial Statements, and there have been no payments out
of or drawings against the said accounts since December 31, 2009, except for
payment in the ordinary and proper course of business.  Each of ESI and its
Subsidiaries does not have any liabilities in the nature of borrowings, or in
respect of debentures or negotiable instruments, other than in relation to the
Notes and cheques drawn in the ordinary course of business on the aforementioned
bank accounts, and other than as disclosed in the Financial Statements.  Neither
ESI nor any of its Subsidiaries is a party to any loan agreement, facility
letter, or other agreement for the provision of credit or financing facilities
or any agreement for the sale, factoring, or discounting of debts.
 
2.37    Insolvency.  No order, nor any petition, other application, or
resolution has been made, presented, or passed; nor has any meeting convened for
the winding-up, judicial management, administration, or receivership of ESI been
called or taken place; nor are there any grounds on which any person would be
entitled to have ESI wound up or placed under judicial management,
administration, or receivership; nor has any person threatened to present such a
petition, or convened or threatened to convene a meeting of ESI to consider a
resolution, to wind up ESI or any other resolutions; nor has any such step been
taken in relation to ESI under the law relating to insolvency or the relief of
debtors.  No receiver, judicial manager, or any other person in similar capacity
(including, where relevant, an administrative receiver and manager) has been
appointed over the whole or any part of any of the property, assets, and/or
undertaking of ESI; and the Principal Vendors are not aware of any grounds on
which a petition or an application could be based for the appointment of such a
receiver.  No composition in satisfaction of the debts of ESI, scheme of
arrangement of its affairs, or compromise or arrangement between ESI and its
respective creditors and/or members, has been proposed, sanctioned, or
approved.  No distress, distraint, charging order, garnishee order, execution,
or any other process has been levied or applied for in respect of the whole or
any part of any of the property, assets, and/or undertaking of ESI.  Save as
disclosed in the Financial Statements, no material event, or intervention or
notice by any third party has occurred, that has or may cause, any floating
charge created by ESI to crystallize or to become enforceable, nor has any such
crystallization occurred or such enforcement been processed/pursued. To the best
knowledge of the Principal Vendors, none of ESI or its Subsidiaries has been a
party to any transaction with any third party which, in the event of any such
third party going into liquidation, bankruptcy, or related process, would cause
any such transaction to be set aside or be voidable at the option of any person.
 
 
16

--------------------------------------------------------------------------------

 
 
2.38    Contracts, Commitments and Arrangements with Connected Person,
etc.  Except for the Notes, there are no existing contracts or arrangements to
which ESI is a party or where any of the directors of, and/or any person
connected with, ESI is interested, whether directly or indirectly.  Except for
the Notes, there shall not be outstanding, on Closing or during the financial
year ended March 31, 2010, any material contracts, agreement, arrangements, or
understandings (which are legally binding) between ESI and any person who is the
beneficial owner of the ESI Equity, or any person connected with any such
person, relating to (a) the management of the business of ESI, (b) the ownership
or transfer of ownership of the ESI Equity, or (c) the provision, supply,
purchase, lease, license, or finance of goods, services, Intellectual Property,
real property, or the Facilities, or any part thereof, to or by ESI.
 
2.39    Powers of Attorney.  Except for the powers of attorney granted to patent
agents for the conduct of patent matters, ESI has not given a power of attorney
or any other authority (express, implied, or ostensible) which is still
outstanding or effective to any person to enter into any contract, commitment,
or obligation, or to do anything on ESI’s behalf, other than any authority to
current employees to enter into routine trading contracts in the normal course
of their duties.
 
2.40    Maintenance of Records.  To the best knowledge of the Principal Vendors,
the statutory books, books of account, and other records of whatsoever kind of
ESI are in all material respects up-to-date and maintained in accordance with
all applicable legal requirements, and contain in all material respects complete
and accurate records of all matters required to be dealt with in such books; all
such books and records, and all other documents (including documents of title
and copies of all subsisting agreements to which ESI is a party), which are the
property of ESI, or ought to be in its possession are in its possession or under
its control; and no notice or allegation that any is incorrect or should be
rectified has been received.  All accounts, documents, and returns required by
law to be delivered or made to the Registrar of Companies of Singapore or any
other authority have been duly and correctly delivered or made, save for any
omissions which are not material.
 
2.41    Filing of Charges.  All charges, pledges, or security arrangements by or
in favour of ESI have (if appropriate) been registered in accordance with the
provisions of all applicable laws, comply with the necessary formalities as to
registration, or otherwise have complied with the laws and formalities of any
other relevant jurisdiction.  The registered particulars of any charges over
assets of ESI are complete and accurate in all respects.
 
 
17

--------------------------------------------------------------------------------

 
 
2.42    Warranties and Indemnities.  ESI has not, or at any time prior to
Closing will not have, sold or otherwise disposed of any property, assets,
and/or undertakings (other than inventory, trading stock, or other products
including cell lines sold, or services provided in the ordinary course of
business) in circumstances such that ESI is, or may be, still subject to any
liability (whether contingent or otherwise) under any representation, warranty,
or indemnity given or agreed to be given (other than representation, warranty,
or indemnity given or agreed to be given in respect of inventory or trading
stock, cell lines sold, or services provided in the ordinary course of business)
on or in connection with such sale or disposal.
 
2.43    Joint Ventures, Partnerships, etc.  ESI is not, and has not agreed to
become, a member of any joint venture, consortium, partnership, or other
unincorporated association (other than a recognized trade association).  ESI is
not, and has not agreed to become, a party to any agreement or arrangement of
participating with others in any business sharing commissions or other income.
 
ARTICLE 3
 
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF PRINCIPAL VENDORS
 
The provisions of Schedule 4 shall operate to limit the liability of each of the
Principal Vendors under and in respect of the Article 3 Warranties (as defined
below).  As among the BioOne Principal Vendors as Principal Vendors, the Article
3 Warranties are given jointly and severally, but as among the BioOne Principal
Vendors and ESCA, the Article 3 Warranties are given severally only and not
jointly.  The Article 3 Warranties shall be true and correct in all material
respects on the date of this Agreement and on the Closing Date, as if made on
both such dates.
 
3.1     Certain Definitions.
 
(a)           Accredited Investor.  "Accredited Investor" has the meaning
ascribed in Section 501 of Regulation D under the Securities Act.
 
(b)           Regulation S.  "Regulation S" means Rules 901 through 905
promulgated by the United States Securities and Exchange Commission under the
Securities Act.
 
(c)           United States.  "United States" means the United States of
America, its territories and possessions, any State of the United States, and
the District of Columbia.
 
(d)           U.S. Person.  "U.S. Person" means:  (i) Any natural person
resident in the United States; (ii) any partnership or corporation organized or
incorporated under the laws of the United States; (iii) any estate of which any
executor or administrator is a U.S. Person; (iv) any trust of which any trustee
is a U.S. Person; (v) any agency or branch of a foreign entity located in the
United States; (vi) any non-discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S.  person; (vii) any discretionary account or similar account
(other than an estate or trust) held by a dealer or other fiduciary organized,
incorporated, or (if an individual) resident in the United States; and (viii)
any partnership or corporation if: (A) organized or incorporated under the laws
of any foreign jurisdiction; and (B) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by Accredited Investors (as
defined in the Securities Act) who are not natural persons, estates, or trusts.
 
 
18

--------------------------------------------------------------------------------

 
 
3.2     Investment Representations.  Each Principal Vendor makes the following
representations, as to itself, in connection with the acquisition of the BioTime
Shares and Warrants:
 
(a)           If the Principal Vendor is a U.S. Person, it is an Accredited
Investor and has executed and is delivering to Purchaser an Accredited Investor
Certification in the form of Exhibit 3.2(a).
 
(b)           If the Principal Vendor is not a U.S. Person, it has executed and
is delivering to Purchaser a Foreign Resident Certification in the form of
Exhibit 3.2(b).
 
(c)           The Principal Vendor and its attorneys, accountants, and financial
advisors have made such investigation of Purchaser as they have deemed
appropriate for determining to acquire (and thereby make an investment in) the
BioTime Shares and Warrants; and in making such investigation, they have
received copies of the following reports filed by Purchaser with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended
(the "Disclosure Documents"): Annual Report on Form 10-K for the year ended
December 31, 2009; definitive proxy statement for Purchaser's most recent annual
meeting of shareholders; and each Current Report on Form 8-K filed by Purchaser
after the filing of its most recent Annual Report on Form 10-K.  Neither such
inquiries nor any other diligence investigation conducted by such Principal
Vendor or its attorneys, accountants, and financial advisors shall modify,
amend, or affect such Principal Vendor’s right to rely upon the Purchaser’s
representations and warranties and covenants contained herein and in the
Disclosure Documents.
 
(d)           The Principal Vendor and its attorneys, accountants, and financial
advisors have made such investigation of ESI and its subsidiaries as they have
deemed appropriate for evaluating their Principal ESI Shares and Notes and for
determining to sell their Principal ESI Shares and Notes to Purchaser.  In this
regard, the Principal Vendor and its attorneys, accountants, and financial
advisors have had access to and have received from ESI such financial statements
and other information concerning the financial condition, assets, liabilities,
revenues, contracts, patents, Patent Applications, business operations, and
prospects of ESI and its subsidiaries as they may have requested.
 
(e)           The Principal Vendor understands that the BioTime Shares and
Warrants are being offered and sold without registration under the Securities
Act or registration or qualification under the California Corporate Securities
Law of 1968, the laws of other states of the United States, or under the laws of
Singapore, or any other country, in reliance upon the exemptions from such
registration and qualification requirements for non-public offerings to U.S.
Persons and offerings made to non-U.S. Persons.  The Principal Vendor
acknowledges and understands that the availability of the aforesaid exemptions
depends in part upon the accuracy of certain of the representations,
declarations, and warranties contained herein, which the Principal Vendor makes
with the intent that they may be relied upon by Purchaser.  The Principal Vendor
understands and acknowledges that no Singapore, Australian, Israeli, or United
States federal, state, or other agency has reviewed or endorsed the offer or
sale of the BioTime Shares, Warrants, or Warrant Shares or made any finding or
determination as to the fairness of the offering or sale of the BioTime Shares,
Warrants, or Warrant Shares.
 
 
19

--------------------------------------------------------------------------------

 
 
(f)           The Principal Vendor understands that each Warrant will bear a
legend stating that the Warrant and Warrant Shares to be issued upon the
exercise of the Warrant have not been registered under the Securities Act, and
that the Warrant may not be exercised by or on behalf of any U.S. Person unless
registered under the Securities Act or exempted from such registration.
 
(g)           The Principal Vendor, either alone or together with its attorneys,
accountants, and financial advisors, has such knowledge and experience in
financial and business matters to enable it to evaluate the merits and risks of
an investment in the BioTime Shares, Warrants, and Warrant Shares and to make an
informed investment decision with respect thereto.
 
(h)           The Principal Vendor is acquiring the BioTime Shares and Warrants
solely for its own account and for investment purposes, and not with a view to,
or for sale in connection with, any distribution of the BioTime Shares or
Warrants, unless registered under the Securities Act.
 
(i)           It has never been represented, guaranteed, or warranted to the
Principal Vendors by Purchaser, or by any officer, director, employee, or agent
of Purchaser, that the Principal Vendors will realize any specific value, sale
price, or profit as a result of acquiring the BioTime Shares, Warrants, or
Warrant Shares.
 
3.3     Resale Restrictions.
 
(a)           Each Principal Vendor agrees that it will not sell, offer for
sale, or transfer any of its BioTime Shares, Warrants, and Warrant Shares in any
manner in the United States or to a U.S. Person, unless those BioTime Shares,
Warrants, or Warrant Shares have been registered under the Securities Act, or
unless there is an exemption from such registration and an opinion of counsel
reasonably acceptable to Purchaser has been rendered, stating that such offer,
sale, or transfer will not violate any United States federal or state securities
laws, and, in the case of a sale by a person who is not a U.S. Person, was made
in compliance with Regulation S.  Notwithstanding anything herein to the
contrary, no registration statement or opinion of counsel shall be required for
the transfer of any BioTime Shares or Warrant Shares (i) in compliance with Rule
144 or Rule 144A under the Securities Act, (ii) by a Principal Vendor that is a
partnership or a corporation to (A) a partner of such partnership or shareholder
of such corporation, (B) a retired partner of such partnership who retires after
the date hereof, (C) the estate of any such partner or shareholder, or (iii) by
a Principal Vendor to an affiliated fund or entity of such Principal Vendor;
provided, however, that in each of the foregoing cases, the transferee agrees in
writing to be subject to the terms of this Article to the same extent as if the
transferee were an original Principal Vendor hereunder.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)           The certificates evidencing BioTime Shares, Warrants, and Warrant
Shares sold to a Principal Vendor who is not a U.S. Person will contain a legend
to the effect that transfer is prohibited except in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration; and that hedging
transactions involving those securities may not be conducted unless in
compliance with the Securities Act.
 
(c)           The certificates evidencing BioTime Shares, Warrants, and Warrant
Shares sold to a Principal Vendor who is a U.S. Person will contain a legend to
the effect that transfer is prohibited except pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration under
the Securities Act.
 
(d)           Purchaser will not permit the registration of the transfer of any
Warrants, and Purchaser will issue instructions to the transfer agent and
registrar of the BioTime Shares and Warrant Shares to refuse to register the
transfer of any BioTime Shares or Warrant Shares, not made in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration under the
Securities Act.
 
3.4     Restrictions on Exercise of Warrants by anyone other than a Principal
Vendor.
 
(a)           The Warrants may not be exercised unless registered under the
Securities Act or an exemption from such registration is available.
 
(b)           Each person exercising a Warrant originally issued to a Principal
Vendor who is not a U.S.  Person will be required to give: (i) written
certification that he or it is not a U.S.  person and the Warrant is not being
exercised on behalf of a U.S. Person; or (ii) a written opinion of counsel
acceptable to the Purchaser to the effect that the Warrant and the Warrant
Shares have been registered under the Securities Act or are exempt from
registration thereunder.
 
(c)           Unless the Warrant and Warrant Shares have been registered under
the Securities Act, each person exercising a Warrant originally issued to a
Principal Vendor who is a U.S.  Person will be required to certify that such
person is an "accredited investor" under the Securities Act or give a written
opinion of counsel acceptable to the Purchaser to the effect that exercise of
the Warrant and the issuance of the Warrant Shares are exempt from registration
under the Securities Act.
 
3.5     Title to Principal ESI Shares and Notes.  The Principal Vendor holds,
and at Closing will deliver to Purchaser, legal and beneficial title to the
Principal ESI Shares or Notes it is selling to Purchaser, free and clear of all
Liens, save for (i) liens arising by operation of law in the normal course of
business of ESI; and (ii) the security interests created in favor of BMSIF with
respect to the Notes pursuant to the ESI Debenture, which will be assigned to
the Purchaser on the Closing Date.
 
 
21

--------------------------------------------------------------------------------

 
 
3.6     Authority.  If the Principal Vendor is an entity rather than a natural
person, it has the power and authority to execute and deliver, and to assume and
perform all of its obligations under, this Agreement; and, the execution and
delivery of this Agreement and the performance of the Principal Vendor's
obligations under this Agreement have been duly authorized by Principal Vendor's
board of directors, managers, partners, or persons holding comparable authority.
 
3.7     Enforceability.  This Agreement is the valid and binding agreement of
the Principal Vendor, enforceable in accordance with its terms, except to the
extent limited by any bankruptcy, insolvency, or similar law affecting the
rights of creditors generally.
 
3.8     No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated by this Agreement, including the
sale of the Principal Vendor’s Principal ESI Shares or Notes to Purchaser, do
not and will not: (a) violate any provisions of (i) any rule, regulation,
statute, or law applicable to such Principal Vendor with respect to the sale of
the Principal ESI Shares or Notes, or (ii) the terms of any order, writ or
decree of any court or judicial or regulatory authority or body by which such
Principal Vendor is bound; or (b) conflict with or result in a breach of any
condition or provision or constitute a default under or pursuant to the terms of
any contract, mortgage, lien, lease, agreement, debenture, bond, or instrument
to which the Principal Vendor is a party, or which is binding upon it or him or
upon any of its or his assets or property; or (c) result in the creation or
imposition of any Lien on its or his Principal ESI Shares or Notes.
 
3.9     No Litigation.  There are no pending or, to the best knowledge of such
Principal Vendor, threatened lawsuits or other proceedings, or any basis
therefore, challenging the right or authority of the Principal Vendor to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement.


 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER


The Purchaser makes the representations and warranties contained in this Article
4 for the benefit and reliance of the Principal Vendors.  The representations
and warranties in this Article 4 shall be true and correct in all material
respects on the date of this Agreement and on the Closing Date, as if made on
both such dates.  Purchaser hereby represents and warrants to each of the
Principal Vendors the following:
 
4.1     Organization.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  Purchaser is not in
violation of any of the provisions of its certificate or articles of
incorporation, bylaws, or other organizational or charter documents.  Purchaser
is duly qualified to conduct its business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary.
 
 
22

--------------------------------------------------------------------------------

 
 
4.2     Authority; Enforceability.  Purchaser has the corporate power and
authority to execute and deliver, and to assume and perform all of its
obligations under, this Agreement, the Registration Rights Agreement, the
Warrants, and each of the other agreements entered into by the Parties hereto in
connection with the transactions contemplated by this Agreement (together, the
“Transaction Documents”).  The execution and delivery of this Agreement and the
Transaction Documents and the performance by Purchaser of its obligations
hereunder and thereunder have been duly authorized by all necessary action on
the part of Purchaser and no further action is required by Purchaser, the Board
of Directors of Purchaser, or the stockholders of Purchaser.  This Agreement,
and each of the Transaction Documents, is the valid and binding agreement of
Purchaser, enforceable in accordance with its terms, except to the extent
limited by any bankruptcy, insolvency, or similar law affecting the rights of
creditors generally.
 
4.3     No Conflict.  The execution and delivery of this Agreement and the
Transaction Documents, and consummation of the transactions contemplated
hereunder and thereunder, by Purchaser do not and will not (a) violate any
provisions of (i) any United States federal or state rule, regulation, statute,
or law applicable to Purchaser with respect to the purchase of the Principal ESI
Shares and Notes, or (ii) the terms of any order, writ, or decree of any United
States federal or state court or judicial or regulatory authority or body by
which Purchaser is bound, or (iii) the Articles of Incorporation or By-laws of
Purchaser; and (b) will not conflict with or result in a breach of any condition
or provision, or constitute a default under or pursuant to the terms, of any
contract, mortgage, lien, lease, agreement, debenture, or instrument to which
Purchaser is a party and which is binding upon Purchaser.
 
4.4     Validity of BioTime Shares and Warrants.  The BioTime Shares, when
delivered at Closing or from the Escrow, will be duly authorized and validly
issued, fully paid and nonassessable, free and clear of all liens and
encumbrances.  The Warrants, when delivered at Closing, will be duly authorized
and validly issued.  When issued upon exercise of a Warrant in accordance with
the terms of such Warrant, including payment in full of the exercise price, the
Warrant Shares will be duly authorized and validly issued, fully paid and
nonassessable, free and clear of all liens and encumbrances.  Purchaser has
reserved from its duly authorized capital stock the shares of its common stock
issuable upon exercise of the Warrants in order to issue the Warrant Shares.
 
4.5     Litigation.  There is no action, proceeding, or investigation pending,
or any basis therefor or threat thereof, which challenges Purchaser’s right to
enter into this Agreement, or challenges any action taken or to be taken, by
Purchaser in connection with this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
4.6     Breaches.  None of Purchaser nor Purchaser’s Chief Executive Officer,
Chief Operating Officer, and Chief Financial Officer is aware that, subject to
the Schedule of Exceptions, any of the Warranties was untrue or inaccurate as of
the date of this Agreement.
 
4.7     SEC Documents; Financial Statements.  Purchaser has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof,
during the two (2) years prior to the date hereof (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act and contained the financial statements and other information
for the periods required by the Exchange Act and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of Purchaser included
in the SEC Reports have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of Purchaser as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
4.8      Absence of Certain Changes.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there has not been any material adverse change
in the financial condition, assets, liabilities, revenues, or business of
Purchaser, (ii) Purchaser has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in Purchaser’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission, (iii) Purchaser has not
altered its method of accounting or the identity of its auditors, (iv) Purchaser
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed, or made any agreements to purchase
or redeem any shares of its capital stock, and (v) Purchaser has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Purchaser stock option or restricted stock option plans, outstanding
stock purchase warrants, or otherwise in the ordinary course of
business.  Purchaser does not have pending before the Securities and Exchange
Commission any request for confidential treatment of information.
 
4.9     Listing and Maintenance Requirements.  Purchaser has not, in the 12
months preceding the date hereof, received notice from the NYSE Amex to the
effect that Purchaser is not in compliance with the listing or maintenance
requirements of the NYSE Amex. Purchaser is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.
 
 
24

--------------------------------------------------------------------------------

 
 
4.10    Private Placement.  Assuming the accuracy of the representations and
warranties set forth in Section 3, no registration under the Securities Act is
required for the offer and sale of the BioTime Shares, Warrants and Warrant
Shares by Purchaser to the Principal Vendors as contemplated hereby.  Upon NYSE
Amex approval for listing of the BioTime Shares, Warrants and Warrant Shares and
the issuance and sale of the BioTime Shares, Warrants and Warrant Shares
hereunder will not contravene the rules and regulations of the NYSE Amex.  No
claim may be brought for any breach or violation of the representation and
warranty under this Section 4.10 later than one year after the Closing Date.
 
4.11   Form S-3 Eligibility.  Purchaser meets the registrant requirement under
General Instruction I.A. of Form S-3 for registering the resale of BioTime
Shares and Warrant Shares issuable to the Principal Vendors upon the exercise of
the Warrants pursuant to Form S-3 promulgated under the Securities Act.
 
 
ARTICLE 5
CLOSING
 
5.1     Documents Delivered By Principal Vendors.  Subject to Sections 5.3 and
5.4, on the Closing Date, the Principal Vendors shall deliver to Purchaser
originals of the following documents:
 
(a)           Principal Vendors’ Certificates.  (i) A certified, true copy of
the resolutions of the board of directors of the Principal Vendors authorizing
and approving the execution and delivery of this Agreement, the consummation of
the sale of the Principal ESI Shares and/or Notes held by them, and the other
transactions contemplated by this Agreement, certified by the duly elected and
incumbent corporate secretary of the Principal Vendors; (ii) a certificate
signed by the duly elected and incumbent directors of each Principal Vendor who
have executed this Agreement on behalf of such Principal Vendor, dated the
Closing Date, attesting to such incumbency and as to the veracity of their
signatures; and (iii) a certificate executed by a director of any Principal
Vendor, dated the Closing Date, certifying that: (A) the Warranties are true and
correct in all respects at and as of the Closing Date; provided, that all such
representations and warranties made as of a specified date shall be true and
correct in all respects as of such date; and (B) the conditions set forth in
Section 5.4, other than 5.4(f) and 5.4(g), have been satisfied.
 
(b)           Share Certificates.  Share certificates, duly registered in the
name of the Principal Vendors, evidencing all of the Principal ESI Shares owned
by them (or an express indemnity in a form satisfactory to Purchaser in the case
of any certificate found to be missing), together with the relevant transfer
instruments, duly executed in blank by the Principal Vendors, and a Working
Sheet C for Transfer of Shares certifying the net asset value per share of ESI,
executed by a director of ESI, in connection with the payment of stamp duty.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)           Notes and Unissued Warrants.  Notes certificates, duly registered
in the name of BMSIF, evidencing all of the Notes held by it, together with the
relevant transfer instruments, duly executed by BMSIF and three counterparts of
a novation agreement, in form and substance acceptable to Purchaser, novating to
Purchaser all of BMSIF’s rights and obligations under the ESI Debenture and the
note and warrant subscription agreements dated 14 November 2006 and 15 January
2009 entered into between ESI and BMSIF (collectively, the “Novation
Agreements”), duly executed by BMSIF and ESI.
 
(d)           ESI Documents.  (i) The written resignation of Carl David Strachan
as a director of ESI from his office as a director of ESI, to take effect on the
Closing Date, with an acknowledgement signed by him in a form satisfactory to
the Purchaser to the effect that he has no claim against ESI save for any
rights, entitlements, or fees that have accrued prior to Closing; (ii)
certified, true copies of the resolutions passed by the board of directors of
ESI, approving (A) the registration of the transfer of the Principal ESI Shares,
the cancellation of the share certificates and note certificates in respect of
the Principal ESI Shares issued in the name of the Principal Vendors and the
Notes held by BMSIF, and the issuance of a new share certificate and note
certificate in respect of the Principal ESI Shares and Notes in the name of the
Purchaser; (B) execution into of the Novation Agreements; (C) the appointment of
such persons as the Purchaser may nominate as directors of ESI; (D) the
revocation of all existing authority of its existing bank signatories in respect
of the operation of its bank accounts and the adoption of a new set of
signatories and authorities as the Purchaser may nominate in substitution
thereof; and (E) the termination of the Options; (iii) a letter from any of the
Principal Vendors confirming that all the statutory and other books (duly
written up-to-date) of ESI, the certificate of incorporation, the common seal,
and any other papers and documents of ESI are in the possession of ESI’s
corporate secretarial agent; and (iv) all financial and accounting books and
records of ESI.
 
(e)           Escrow Agreement.  Five counterparts of the Escrow Agreement, duly
executed and, if required by the Escrow Agent, acknowledged by the Principal
Vendors.
 
(f)           Stock Transfer Power.  A stock transfer power for each Principal
Vendor, signed in blank, made to American Stock Transfer Company.
 
(g)           Warrant Agreement.  Two counterparts of the Warrant Agreement duly
executed by BMSIF.
 
(h)           Registration Rights Agreement.  Sixteen counterparts of the
Registration Rights Agreement, duly executed by each of the Principal Vendors.
 
(i)           Certifications.  A Foreign Resident Investor Certification or
Accredited Investor Certification, as applicable, duly executed by the Principal
Vendors.
 
(j)           Broker’s Release.  A release, in form and content satisfactory to
Purchaser, from Proteus Advisors, LLC (“Proteus), stating that all fees,
commissions, expense reimbursements, and other remuneration or compensation of
any kind payable to Proteus by ESI has been received, or the obligation for
payment thereof has been assumed by BMSIF, releasing ESI from all liability for
such payment.
 
 
26

--------------------------------------------------------------------------------

 
 
(k)           Cash Balances; Liabilities.  A list of all the outstanding and
unpaid debts, liabilities, and obligations owing by ESI to creditors and third
parties as at three Business Days before April 27, 2010, other than the Notes,
future rent obligations arising under the Lease and Sublease, and future royalty
obligations on future sales of product under Licenses and debts, liabilities,
and obligations incurred in the ordinary course of business of ESI after 31
March 2010.
 
(l)           Pre-emption rights. Letters regarding pre-emption rights, duly
executed by each of the Principal Vendors and the Other Shareholders, pursuant
to which the Principal Vendors and Other Shareholders waive in favour of the
Purchaser all pre-emption rights, co-sale rights, tag-along rights, rights of
first refusal, or similar rights, and any other rights with respect to the
purchase and sale of the Principal ESI Shares under this Agreement and the sale
of the other ESI Ordinary Shares and ESI Preferred Shares under each Transfer
Agreement, entitling the Principal Vendors or the Other Shareholders to any of
the ESI Ordinary Shares being sold by the Other Shareholders or the Principal
Vendors, whichever is applicable.
 
5.2     Documents Delivered By Purchaser.  On the Closing Date, Purchaser shall
deliver to the Principal Vendors originals of the following documents:
 
(a)           BioTime Shares.  A stock certificate registered in the name of
each of the Principal Vendors evidencing the number of BioTime Shares set out
against their names in column (2) of Schedule 1 subject to adjustment under
Section 1.7, excluding the Escrow Shares.  Purchaser shall concurrently deliver
to the Escrow Holder stock certificates registered in the names of the Principal
Vendors evidencing their respective Escrow Shares.
 
(b)           Warrant Agreement/Warrant.  Two counterparts of the Warrant
Agreement duly executed by Purchaser and a warrant certificate duly executed by
Purchaser evidencing the number of Warrants set out against the name of BMSIF in
column (2) of Schedule 1, registered in the name of BMSIF.
 
(c)           Purchaser's Secretary's Certificates.  Copies of the resolutions
of the directors of Purchaser authorizing and approving the execution and
delivery of this Agreement, the issuance of the BioTime Shares and Warrants, and
the consummation of the transactions contemplated by this Agreement, certified
by the duly elected and incumbent corporate secretary of Purchaser.
 
(d)           Purchaser's Incumbency Certificates.  A certificate signed by the
duly elected and incumbent officers of Purchaser who have executed this
Agreement on behalf of Purchaser, dated the Closing Date, attesting to such
incumbency and as to the veracity of their signatures.
 
(e)           Escrow Agreement.  Five counterparts of the Escrow Agreement, duly
executed by Purchaser and the Escrow Holder.
 
 
27

--------------------------------------------------------------------------------

 
 
(f)           Registration Rights Agreement.  Sixteen counterparts of the
Registration Rights Agreement, duly executed by Purchaser.
 
(g)           Novation Agreement.  Three counterparts of the Novation Agreement,
duly executed by Purchaser.
 
(h)           Option Holder BioTime Shares. A stock certificate registered in
the name of each of the Option Holders evidencing the number of BioTime Shares
set out against their names in Schedule 3.
 
5.3     Breach of Closing Obligations.  If Sections 5.1 and 5.2 are not fully
complied with by the Purchaser (other than due to the failure of a condition
under Section 5.4 to be satisfied) or by the Principal Vendors (other than due
to the failure of a condition under Section 5.5 to be satisfied) on or before
the Closing Date, the Purchaser, in the case of non-compliance by the Principal
Vendors, or any of the Principal Vendors, in the case of non-compliance by the
Purchaser, shall be entitled (in addition to and without prejudice to all other
rights or remedies available to the terminating Party including the right to
claim damages), by written notice to the other Parties served on such date:
 
(a)           to elect to terminate this Agreement (other than Section 6.2‎ and
ARTICLE 7) without liability on the part of the terminating Party;
 
(b)           to effect Closing to the extent practicable, taking into
consideration the defaults which have occurred; or
 
(c)           to fix a new date for Closing (not being more than 20 Business
Days after the agreed date for Closing), in which case the foregoing provisions
of this Section 5.3 shall apply to Closing as so deferred, but provided such
deferral may only occur once.
 
5.4     Conditions to Purchaser's Obligation to Close.  Purchaser’s obligations
to purchase the Principal ESI Shares and Notes under this Agreement are subject
to and conditioned upon the satisfaction of the following conditions on or
before the Closing Date.
 
(a)           Delivery of Documents.  Purchaser shall have received all of the
documents required to be delivered to Purchaser under Section 5.1.
 
(b)           Representations and Warranties.  The Warranties shall be true and
correct in all material respects on and as of the Closing Date (or, if made as
of a specific date, at and as of such date) with the same effect as though such
representations and warranties had originally been made as of the Closing.
 
(c)           Performance.  The Principal Vendors shall have performed and
complied, in all material respects, with all agreements, obligations, and
conditions that it is required to perform or comply with under this Agreement,
on or before the Closing Date.
 
 
28

--------------------------------------------------------------------------------

 
 
(d)           Lawsuits.  No lawsuit, proceeding, or investigation shall have
been commenced by any governmental authority on any grounds to restrain, enjoin,
or hinder the consummation of the transactions contemplated by this Agreement.
 
(e)           Consents and Waivers.  Written consents, waivers, or agreements
obtained from (i) each holder of ESI Ordinary Shares and ESI Preferred Shares
waiving all pre-emptive rights, co-sale rights, tag-along rights, rights of
first refusal, or similar rights with respect to the purchase and sale of the
Principal ESI Shares under this Agreement and the sale of the other ESI Ordinary
Shares and ESI Preferred Shares under each Transfer Agreement; and (ii) all
parties to the Shareholders' Agreement agreeing to terminate the Shareholders'
Agreement effective on the Closing Date.
 
(f)           Listing Approval.  The NYSE Amex shall have approved the listing
of the BioTime Shares and the Warrant Shares on a when issued basis.
 
(g)           Compliance with Securities Laws.  The sale and issuance of the
BioTime Shares and Warrants shall be (a) exempt from registration under the
Securities Act, and (b) exempt from registration, qualification, or other
regulation under the laws of any state of the United States and any country in
which any Principal Vendor resides.
 
5.5     Conditions to Principal Vendors’ Obligation to Close.  The obligations
of the Principal Vendors to sell, transfer, and assign, as the case may be,
their respective Principal ESI Shares and Notes to Purchaser under this
Agreement are subject to and conditioned upon the satisfaction of the following
conditions on or before the Closing Date.
 
(a)           Delivery of Documents.  Purchaser shall have delivered all of the
documents required to be delivered under Section 5.2 to the Principal Vendors.
 
(b)           Representations and Warranties.  The representations and
warranties made by the Purchaser in Article 4 of this Agreement shall be true
and correct in all material respects on and as of the Closing Date (or, if made
as of a specific date, at and as of such date) with the same effect as though
such representations and warranties had originally been made as of the Closing.
 
(c)           Performance.  Purchaser shall have performed and complied, in all
material respects, with all agreements, obligations, and conditions that it is
required to perform or comply with, on or before the Closing Date.
 
5.6     Responsibility for Satisfaction
 
(a)           The Principal Vendors shall use all reasonable endeavours to
ensure the satisfaction of the conditions set out in Sections 5.4(a), 5.4(b),
5.4(c), and 5.4(e).  The Purchaser shall use all reasonable endeavours to ensure
the satisfaction of the conditions set out in Section 5.4(f), 5.4(g) and Section
5.5.  The Purchaser undertakes to disclose in writing to the Principal Vendors
any event which will or may prevent the conditions specified in Sections 5.4(f)
or 5.4(g) and Section 5.5 from being satisfied on or before the Closing Date
promptly upon its knowledge of such event.  Each of the Principal Vendors
undertake to disclose in writing to the Purchaser any event which will or may
prevent the conditions specified in Sections 5.4(a), 5.4(b), 5.4(c), 5.4(d), and
5.4(e) from being satisfied on or before the Closing Date promptly upon the
knowledge by and of such Principal Vendor of such event.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           Without prejudice to Section 5.6(a), the Principal Vendors and the
Purchaser agree that all requests and enquiries from any government,
governmental, supranational, or trade agency or court or other regulatory body
shall be dealt with by the Principal Vendors and the Purchaser in consultation
with each other; and the Principal Vendors and the Purchaser shall promptly
co-operate with and provide all necessary information and assistance reasonably
required by such government, governmental, supranational, or trade agency or
court or other regulatory body upon being requested to do so by the other
party  to the extent necessary to permit the Closing.
 
5.7     Non-Satisfaction/Waiver
 
(a)           The Purchaser may at any time waive in whole or in part the
conditions set out in Section 5.4, other than Sections 5.4(f) and 5.4(g) by
notice in writing to the Principal Vendors.  In the event the Purchaser waives,
in whole or in part, any of those conditions (the “Waived Purchaser Condition”),
the Purchaser shall not have any claim against any of the Principal Vendors for
such, whole or part, of the Waived Purchaser Condition.
 
(b)           The Principal Vendors may at any time waive in whole or in part
the conditions set out in Section 5.5 by notice in writing to the Purchaser.  In
the event the Principal Vendors waive, in whole or in part, any of the
conditions set out in Section 5.5 (the “Waived Principal Vendors Condition”),
the Principal Vendors shall not have any claim against the Purchaser for such,
whole or part, of the Waived Principal Vendors Condition.
 
(c)           If the conditions in Sections 5.4 and 5.5 are not satisfied or
waived on or before the Closing Date, this Agreement (other than Section 6.2
‎and ARTICLE 7) shall ipso facto cease and terminate on the Closing Date and
none of the Parties shall have any claim against the other for costs, damages,
compensation, or otherwise, save for any claim by the relevant Party arising
from antecedent breaches of this Agreement.


 
ARTICLE 6
ADDITIONAL COVENANTS
 
6.1     Further Assurances.
 
(a)           The Principal Vendors will execute, acknowledge, deliver, file,
and record such additional certificates, deeds, instruments, notices, and
documents; and will take such additional actions as Purchaser may reasonably
request on or after the date of this Agreement to effect, complete, or perfect
the sale, transfer, assignment, and conveyance of the Principal ESI Shares and
Notes to Purchaser.  The Purchaser will execute, acknowledge, deliver, file, and
record such additional certificates, instruments, notices, and documents; and
will take such additional actions as any of the Principal Vendors may reasonably
request on or after the date of this Agreement to effect, complete, or perfect
the sale, transfer, assignment, conveyance of the Principal ESI Shares and Notes
to Purchaser, and the allotment and issuance of the BioTime Shares, Warrants and
Warrant Shares to the Principal Vendors.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           After Closing, the Purchaser shall, and shall procure that ESI and
its related corporations (collectively, the “Group Companies” and each, a “Group
Company”) shall, retain for a reasonable period from Closing, and subject to
reasonable notice, allow the Principal Vendors or the Principal Vendors’
representatives to have reasonable access to (and, at the Principal Vendors’
expense, copies of) the books, records, and documents of the Group Companies to
the extent that they relate to the period prior to Closing and to the extent
reasonably required by the Principal Vendors to comply with any relevant law or
regulations or in connection with the preparation and agreement of any
accounting, tax, or other records.
 
6.2     Confidentiality.  Each Principal Vendor agrees that it will not disclose
to any person or entity (other than the officers and directors of the Purchaser
or ESI) for any reason, or otherwise use, any Confidential Information which the
Principal Vendors may have acquired with respect to the business of ESI or any
of ESI's consolidated subsidiaries, or Purchaser's business, prior to or after
the date of this Agreement, without the prior written consent of the
Purchaser.  "Confidential Information" means all information of ESI or any of
ESI's consolidated subsidiaries that includes or pertains to: (a) the
formulation, composition, or methods of manufacture of any product; (b) the
results of any research, testing, or evaluation of any product or technology
(including, without limitation, non-public regulatory agency data, pre-clinical
and clinical data, medicinal chemistry, test, and analysis results, and other
technical information); (c) formulae, processes, the content of Patent
Applications, know-how, ideas, unpatented inventions, and research protocols;
(d) research and development plans and programs; (e) business methods and
strategies; (f) business planning, marketing plans, and customer lists; (g)
accounting, income tax, and financial information; (h) the terms of contracts
and licenses, proposed contracts, licenses, and other business arrangements with
third parties; and (i) information concerning the compensation of employees and
consultants.  This restriction shall continue to apply for three years after
Closing but shall not apply to any Confidential Information which was or is:
 
(a)           already, or may hereafter be, in the public domain other than
arising from a breach of this Section 6.2;
 
(b)           lawfully obtained by the Party receiving the Confidential
Information from a third party, where the third party was not known, or was not
reasonably thought to be known, to such receiving party to be bound by any
obligation to the other Party to maintain the confidentiality of such
information;
 
(c)           required by any laws, rules, or regulations or by any governmental
or statutory authority, agency, regulatory body, or its equivalent (including
any relevant stock exchange or tax authorities which may be applicable to it
and/or its related corporations) or by a court of competent jurisdiction to be
disclosed provided that in such event, the relevant Party shall (and shall
procure that its relevant related corporations shall) forthwith consult with the
other Parties on the form and content of the announcement or the disclosure (as
the case may be) prior to making the announcement or disclosure (as the case may
be);
 
 
31

--------------------------------------------------------------------------------

 
 
(d)           disclosed to the professional advisers of the respective Parties;
 
(e)           required to be disclosed or used to vest the full benefit of this
Agreement in any of the Principal Vendors or the Purchaser; or
 
(f)           information independently developed after Closing without the use
of Confidential Information.


Notwithstanding anything in this Agreement, each of BMSIF and PGH may disclose
any information, which relates to the provisions of this Agreement or the
subject matter of this Agreement or any document referred to in this Agreement,
to the government of Singapore and/or any ministry, department, agency, judicial
or administrative body, or statutory board under the direct control thereof,
pursuant to the internal reporting requirement thereof.
 
Except as may be required to be disclosed pursuant to any applicable requirement
issued by any competent governmental or statutory authority, and rules or
regulations of any relevant regulatory body, including but not limited to the
rules and regulations of the United States Securities and Exchange Commission
and the rules and regulations of the NYSE Amex or any other relevant stock
exchange, each Party undertakes that prior to Closing it will not make any
announcement in connection with this Agreement, unless the other Party shall
have given its written consent to such announcement (which consent not to be
unreasonably withheld).
 
6.3     Injunctive Remedies.  Each Principal Vendor acknowledges that it would
be extremely difficult to measure the damages that the Purchaser might suffer if
the Principal Vendor were to breach the provisions of Section 6.2 of this
Agreement.  Purchaser, and any successor in interest or permitted assignee of
Purchaser (each, the “Purchaser’s Successor”), shall be entitled, in the event
of a breach of the provisions of Section 6.2 of this Agreement, to injunctive
relief to restrain any person or entity from any such breach, without showing
any actual damage to Purchaser or Purchaser’s Successor.  The Purchaser, or the
Purchaser’s Successor, shall also, in the event of a breach of the provisions of
Section 6.2 of this Agreement, be entitled to any other remedies available to
any of them at law or in equity.


 
ARTICLE 7
MISCELLANEOUS
 
7.1     Governing Law.  This Agreement shall be construed and governed in all
respects by the laws of Singapore.
 
 
32

--------------------------------------------------------------------------------

 
 
7.2     Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors, and administrators of each Party to this Agreement.  Purchaser may
assign some or all of Purchaser's rights under this Agreement to a subsidiary of
Purchaser; or may direct that title to and possession of some or all of the
Principal ESI Shares or Notes be taken in the name of one or more of Purchaser's
subsidiaries.  Except as set out in this Section 7.2, Purchaser shall not assign
the benefit of all or any of its obligations under this Agreement, or any
benefit arising under or out of this Agreement to any third party, except that
the provisions of Sections 6.2 and 6.3 may be assigned in connection with a
merger or consolidation with another company or business entity or a sale of
ESI, without the prior written consent of the other Parties.
 
7.3     Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement among the Parties with regard to the subject
matter of this Agreement at the date of this Agreement, to the exclusion of any
terms implied by law which may be excluded by contract, and supersedes any
previous written or oral agreement between ESI and the Purchaser in relation to
the matters dealt with in this Agreement (including the letters of intent issued
by Purchaser dated 2 February 2010 and 11 March 2010).  The Purchaser
acknowledges that it has not been induced to enter into this Agreement by any
representation, warranty, or undertaking not expressly incorporated into this
Agreement.  In this Section 7.3, this “Agreement” includes the Schedules to this
Agreement, the Schedule of Exceptions, and all documents entered into pursuant
to this Agreement. This Agreement and any term of this Agreement may be amended,
waived, discharged, or terminated only by a written instrument signed by the
Parties.
 
7.4     Arbitration.  In case any dispute or difference shall arise between the
Parties as to the construction of this Agreement or as to any matter of
whatsoever nature arising thereunder or in connection therewith, including any
question regarding its existence, validity, or termination, such dispute or
difference shall be submitted to a single arbitrator to be agreed upon in
writing between the Parties or, failing agreement, within two (2) weeks of
submission of a request to agree by either Party, to be appointed by the
Chairman of the Singapore International Arbitration Centre (the “SIAC”) at that
time.  Such submission shall be a submission to arbitration in accordance with
the Arbitration Rules of the SIAC in force at that time, and are deemed to be
incorporated by reference in this clause, by which the Parties hereto agree to
be so bound.  The place of arbitration shall be Singapore and the arbitration
shall be conducted wholly in the English language.  Each Party irrevocably
submits to the exclusive jurisdiction of the courts of Singapore and to support
and assist the arbitration process set out above, including if necessary the
grant of interlocutory relief pending the outcome of that process.
 
7.5     Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given when delivered by hand, messenger, or express air freight
service, in any case addressed as follows:


To Purchaser:
BioTime, Inc.
 
1301 Harbor Bay Parkway, Suite 100
 
Alameda, California 94502
 
Attention: Michael D. West, Chief Executive Officer

 
 
33

--------------------------------------------------------------------------------

 
 

     
with a copy to:
 
Richard S. Soroko, Esq.
 
Lippenberger, Thompson, Welch,
 
Soroko & Gilbert LLP
 
201 Tamal Vista Blvd.
 
Corte Madera, California 94925
     
and to:
 
Lee Suet-Fern
 
Stamford Law Corporation
 
9 Raffles Place #32-00 Republic Plaza
 
Singapore 048619
   
To the Principal Vendors :
To the applicable address shown on Schedule 1 of this Agreement.

 
Any Party may change its address for the purpose of this Section by giving
notice to each other Party in accordance with this Section.
 
7.6     Delays and Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any Party to this Agreement, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power, or remedy of such Party, nor shall such delay or omission be construed to
be a waiver of, or an acquiescence in, any such breach or default or any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  Any waiver, permit, consent, or approval of any kind
or character on the part of any Party of any breach or default under this
Agreement, or any waiver on the part of any Party of any provisions or
conditions of this Agreement, must be made in writing, as provided in Section
7.3, and shall be effective only to the extent specifically set forth in such
writing.
 
7.7     Expenses.  Purchaser and the Principal Vendors shall bear their own
expenses incurred on their behalf with respect to this Agreement and to the
transactions contemplated by this Agreement.
 
7.8     No Brokers or Finders Fees.  Principal Vendor warrants to Purchaser that
no person other than Proteus is entitled to receive any fee, commission, or
other compensation from ESI, as a broker, finder, or otherwise, in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated by this Agreement.  BMSIF shall be solely liable for
the payment of any fees, commissions, or other compensation earned by Proteus,
and BMSIF agrees to indemnify, defend, and hold Purchaser harmless from and
against any and all claims, obligations, and liabilities for the payment of any
such fees, commissions, and compensation.
 
 
34

--------------------------------------------------------------------------------

 
 
7.9     Titles and Subtitles.  The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.
 
7.10    Schedules and Exhibits.  References to Schedules, the Schedule of
Exceptions, and Exhibits are references to the Schedules and Exhibits attached
to this Agreement.  All Schedules (including the Schedule of Exceptions) are an
integral part of the transactions effected by or under this Agreement.  The
disclosures in the Schedule of Exceptions, are exceptions to the Indemnity and
the Warranties as a whole and are made on the basis that any matter disclosed in
relation to a particular Warranty shall be effective generally in relation to
every other Warranty and Indemnity as may be appropriate and each such
disclosure is given without prejudice to the generality or effectiveness of any
other disclosure.  The Principal Vendors shall not be or be deemed to be in
breach of any Warranty or Indemnity (and no claim shall lie nor liability
attach) in respect of any matter which is disclosed in the Schedule of
Exceptions.
 
7.11    Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, each such unenforceable provision shall
be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded; the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
7.12    Time of the Essence.  Time shall be of the essence of this Agreement
both as regards any dates and periods mentioned and as regards any dates and
periods which may be substituted for them in accordance with this Agreement or
by agreement in writing between the Parties.
 
7.13    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  Counterparts of this Agreement may be
transmitted by facsimile, electronic mail, or other electronic means and, upon
receipt, shall be deemed an original; provided that, upon demand of the
recipient, the sender shall mail or deliver an originally signed copy within a
reasonable time of such demand.
 
7.14    Third Party Rights.  A person who is not a party to this Agreement has
no right under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore to enforce any term of this Agreement.
 
7.15    Conflicts.  In the event of any inconsistency or conflict between the
provisions of this Agreement and the Transfer Agreement, this Agreement shall,
as between the Parties, prevail.
 
 
35

--------------------------------------------------------------------------------

 
 
7.16    Interpretation.


In this Agreement, unless the context otherwise requires, the provisions in this
Section 7.16 apply:
 
(a)           The sign “S$” means the lawful currency of Singapore.
 
(b)           The sign “US$” means the lawful currency of the United States of
America.
 
(c)           “Article 2 Warranties” means the representations and warranties as
set out in Article 2.
 
(d)           “Business Day” means a day on which commercial banks are open for
business in Singapore (excluding Saturdays, Sundays and gazetted public
holidays).
 
(e)           “Article 3 Warranties” means the representations and warranties as
set out in Article 3.
 
(f)           “Disclosure Exceptions” means any matter, information and/or
documents:
 
(i) reflected, disclosed, provided for, referred to, or noted in the Financial
Statements, including the notes thereto;
 
(ii) disclosed in one or more of the Schedules to this Agreement (including the
Schedule of Exceptions);
 
(iii) available at the public registries which are available for public
inspection;
 
(iv) revealed in replies from the Principal Vendors and/or their solicitors in
response to formal enquiries by Purchaser and in correspondence between (a) the
Principal Vendors and/or their solicitors and (b) the Purchaser and/or its
solicitors;
 
(v) contained in the memorandum and articles of association of ESI and/or its
subsidiaries; and
 
(vi) disclosed during the due diligence exercise undertaken by Purchaser and its
advisers in relation to ESI, in accordance with the index of due diligence
materials as set out in the Schedule of Exceptions.
 
(g)           “ESI Shares” means collectively, all the issued shares in the
capital of ESI (including the ESI Ordinary Shares and the ESI Preferred Shares).
 
 
36

--------------------------------------------------------------------------------

 
 
(h)           “Other Shareholders” means the legal and beneficial holders of ESI
Ordinary Shares as at the date of this Agreement, set out in Parts 1 and 2 of
Schedule 2.
 
(i)           “Options” means options to acquire ESI Ordinary Shares, held by
the Option Holders.
 
(j)           “Option Holders” means holders of Options as at the date of this
Agreement, namely Christine Mummery, Hubrecht Institute and Nick Gough and
Associates Pty Ltd, whose particulars are set out in Schedule 3.
 
(k)           "Series A1 ESI Preferred Shares" means the series A1 preference
shares in the capital of ESI, which may be converted into ESI Ordinary Shares in
accordance with the provisions of the ESI articles of association;
 
(l)           "Series A2 ESI Preferred Shares" means the series A2 preference
shares in the capital of ESI, which may be converted into ESI Ordinary Shares in
accordance with the provisions of the ESI articles of association;
 
(m)           "Series A3 ESI Preferred Shares" means the series A3 preference
shares in the capital of ESI, which may be converted into ESI Ordinary Shares in
accordance with the provisions of the ESI articles of association;
 
(n)           “Transfer Agreement” means the transfer agreement to be made
between each of the Other Shareholders, the Principal Vendors, and Purchaser, in
the form set out in Schedule 5.
 
(o)           “Warranties” means collectively the Article 2 Warranties and the
Article 3 Warranties.
 
(p)           The headings are for convenience only and shall not affect the
interpretation of this Agreement.
 
(q)           Unless the context otherwise requires or permits, references to
the singular number shall include references to the plural number and vice
versa; references to natural persons shall include any company, limited
liability partnership, partnership, business trust or unincorporated association
(whether or not having separate legal personality); references to a company
shall include any company, corporation, or any body corporate, wherever
incorporated; and words denoting any gender shall include all genders.
 
(r)           The words “include” or “including” shall be construed as
incorporating also “but not limited to” or “without limitation”.
 
(s)           The expressions “subsidiary” and “related corporations” shall have
the same meanings in this Agreement as their respective definitions in the
Companies Act, Cap. 50, of Singapore.
 
 
37

--------------------------------------------------------------------------------

 
 
(t)           Any Warranty qualified by the expression “so far as the Principal
Vendors are aware”, “to the best knowledge of the Principal Vendors”, “known to
the Principal Vendors”, or any similar expression shall, unless otherwise
stated, be limited to the knowledge of Dr Lawrence Chin and Bruce Davidson.




Signatures Start on Following Page
 
 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


PURCHASER:
         
BIOTIME, INC.
                 
By:
 
/s/ Michael D. West
 
Name:
 
Michael D. West
 
Title:
 
Chief Executive Officer
                 
By:
 
/s/ Judith Segall
 
Name:
 
Judith Segall
 
Title:
 
Secretary
                 
PRINCIPAL VENDORS:
         
PHARMBIO GROWTH FUND PTE LTD
                 
By:
 
/s/ Eugene Khoo Kay Jin
 
Name:
 
Eugene Khoo Kay Jin
 
Title:
 
Director
     
BIOMEDICAL SCIENCES INVESTMENT FUND PTE LTD
               
By:
 
/s/ Chu Swee Yeok
 
Name:
 
Chu Swee Yeok
 
Title:
 
Director
                 
ES CELL AUSTRALIA LIMITED
               
By:
 
/s/ Carl David Strachan
 
Name:
 
Carl David Strachan
 
Title:
 
Director
 

 
 
 
39

--------------------------------------------------------------------------------

 
 
Schedule 1
The Principal Vendors



   
(1)
 
(2)
 
(3)
 
(4)
 
 
Name and Particulars
Number and Class of Principal ESI Shares / Notes
Number of BioTime Shares and Warrants (Purchase Price)
Number of BioTime Shares (90% of BioTime Shares)
Number of Escrow Shares (10% of BioTime Shares)
 
ES Cell Australia Limited
3,000,000 A1 ESI Preferred Shares
15,858 BioTime Shares
14,272 BioTime Shares
1,586 BioTime Shares
 
 
Address: Suite 203/63 Stead Street South Melbourne Victoria, 3205 Australia
 
 
1,667,000 A2 ESI Preferred Shares
 
153,547 ESI Ordinary Shares
(0.00307680755416697 per A1 ESI Preferred Share)
 
(0.00369216906500036 per A2 ESI Preferred Share)
     
Attention: Carl Strachan
 
(0.00307680755416697 per ESI Ordinary Share)
                 
Pharmbio Growth Fund Pte Ltd
3,000,000 A1 ESI Preferred Shares
24,616 BioTime Shares
22,154 BioTime Shares
2,462 BioTime Shares
 
 
Address: 250 North Bridge Road #20-02 Raffles City Tower Singapore 179101
 
Attention: Eugene Khoo Kay Jin
 
1,667,000 A2 ESI Preferred Shares
 
1,962,000 A3 ESI Preferred Shares
 
(0.00307680755416697 per A1 ESI Preferred Share)
 
(0.00369216906500036 per A2 ESI Preferred Share)
 
(0.00470443875032130 per A3 ESI Preferred Share)
 
     
Biomedical Sciences Investment Fund Pte Ltd
1,923,076 A3 ESI Preferred Shares
9,047 BioTime Shares, for the Series A3 ESI Preferred Shares
(0.00470443875032130 per A3 ESI Preferred Share)
8,142 BioTime Shares
905 BioTime Shares
 
Address: 250 North Bridge Road #20-02 Raffles City Tower Singapore 179101
 
Attention: Chu Swee Yeok
S$ 33,000,000 principal amount of Notes
1,314,230 BioTime Shares and a Warrant to purchase up to 300,000 Warrant Shares,
for the Notes (0.03982515151515150 per Note)
 
1,182,807 BioTime Shares
131,423 BioTime Shares
 
Total
   
1,363,751 BioTime Shares and a Warrant to purchase up to 300,000 Warrant Shares
1,227,375 BioTime Shares
136,376 BioTime Shares

 
 
-Schedule 1-

--------------------------------------------------------------------------------

 
 
Schedule 2
 
Other Shareholders
Part 1



 
 
Name and Particulars of Legal Shareholders
 
 
Number of ESI Ordinary Shares
 
1
Curis Inc.
2,100,000
 
2
Monash Investment Holdings Pty Ltd
 
1,200,000
 
(this includes 200,000 ESI Ordinary Shares held by Monash Investment Holdings
Pty Ltd on trust for Martin Frederick Pera – please see row 1 in Part 2 of
Schedule 2 below)
 
3
NUS Technology Holdings Pte Ltd
 
1,246,453
 
(this includes 400,000 ESI Ordinary Shares held by NUS Technology Holdings Pte
Ltd on trust for Ariffeen Bongso and 100,000 ESI Ordinary Shares held by NUS
Technology Holdings Pte Ltd on trust for Fong Chui Yee – please see rows 2 and 3
in Part 2 of Schedule 2 respectively)
 
4
Hadasit Medical Research Services and Development Company Ltd
 
1,200,000
 
(this includes 400,000 Ordinary Shares held by Hadasit Medical Research Services
and Development Company Ltd
on trust for B. Reubinoff – please see row 4 in Part 2 of Schedule 2 below)
 
5
Martin Frederick Pera
200,000
 
6
Wicell Research Institute Inc
 
200,000

 
 
-Sechedule 1-

--------------------------------------------------------------------------------

 
 
Schedule 2 (Continued)
Part 2



 
 
Name and Particulars of Beneficial Shareholders
 
 
Number of ESI Ordinary Shares
 
1
Martin Frederick Pera
200,000
 
 (Held by Monash Investment Holdings Pty Ltd on trust)
 
2
Ariffeen Bongso
 
400,000
 
(Held by NUS Technology Holdings Pte Ltd on trust)
 
3
Fong Chui Yee
 
100,000
 
(Held by NUS Technology Holdings Pte Ltd on trust)
 
4
Benjamin Eithan Reubinoff
 
400,000
 
(Held by Hadasit Medical Research Services and Development Company Ltd on trust)
 

 
 
-Sechedule 2-

--------------------------------------------------------------------------------

 
 
Schedule 3
 
Option Holders
 

 
 
Name and Particulars of Option Holders
 
 
Number of BioTime Shares
 
1
Christine Mummery
 
Address: Hasebroeklaan 43
3723 DJ Bilthoven
The Netherlands
 
123
2
Hubrecht Institute
 
Address: Uppsalalaan 8, 3584 CT Utrecht
The Netherlands
Attention: Dr. J. Koelman, Business Director
 
154
3
Nick Gough and Associates Pty Ltd
 
Address: 21 Nelson Street
Nhill, Victoria,
Australia 3418
Attention : Dr Nick Gough
462

 
 
-Schedule 3-

--------------------------------------------------------------------------------

 
 
Schedule 4
 
Limitations of Liability
 
S4.1         Notwithstanding the provisions of Section 1.6, ARTICLE 2, and
ARTICLE 3, the Principal Vendors shall not be liable under this Agreement:
 
 
(1)
Time Limits

 
in respect of any claim unless notice of such claim is given in writing by the
Purchaser to the Principal Vendors setting out in reasonable detail the specific
matter in respect of which the claim is made, including an estimate of the
amount of such claim, if practicable, within 24 months following Closing; and
any such claim shall (if it has not been previously satisfied, settled or
withdrawn) be deemed to be withdrawn six months after the expiration of the
aforesaid 24 month period above unless legal proceedings in respect of it have
been commenced and, in the case where such claim for indemnification is against
any of the BioOne Principal Vendors, legal proceedings in respect of it have
been commenced by being both issued and served provided  however, the six month
limit in this paragraph (1) shall not apply to the defense of a claim brought by
a third party under paragraph S4.3(3) where:
 
 
(a)
the Principal Vendors have been notified of the claim within the time period set
forth in paragraph S4.3(3) but before the expiration of the aforesaid 24 month
period; and

 
 
(b)
the third party has not yet commenced a lawsuit against any Group Company which
can be defended by the Principal Vendors or, if the third party has commenced a
lawsuit against any Group Company and the Principal Vendors have not agreed to
defend (or have failed to defend) the claim;

 
 
(2)
Aggregate Minimum Claims

 
 
in respect of any claim unless and until the aggregate amount of all claims for
which the Principal Vendors would otherwise be liable under this Agreement
exceeds S$75,000;

 
 
(3)
Maximum Claims

 
in respect of any claim to the extent that the aggregate amount of the liability
of the Principal Vendors for all claims made under this Agreement would exceed
an amount equal to 50% of such portion of the Purchase Price allocated to the
Principal Vendors in the aggregate under this Agreement, determined by the
volume weighted average closing price of the BioTime Shares on the NYSE Amex
during the five trading days prior to the Closing Date (the “Maximum
Liability”);
 
 
-Schedule 4-

--------------------------------------------------------------------------------

 
 
 
(4)
Contingent Liabilities

 
in respect of any liability which is contingent unless and until such contingent
liability becomes an actual liability and is due and payable;
 
 
(5)
Provisions in the Accounts

 
in respect of any claim if specific provision or reserve is made for the matter
giving rise to the claim in the Financial Statements (and not subsequently
released)
 
 
(6)
Voluntary Acts, etc.

 
in respect of any matter, act, omission or circumstance (or any combination
thereof) (including, for the avoidance of doubt, the aggravation of a matter or
circumstance) to the extent that the same would not have occurred but for:
 
 
(a)
Voluntary Acts of Purchaser: any voluntary act, omission or transaction of the
Purchaser or its related corporations (the “Purchaser’s Group”) or any of the
Group Companies, or their respective directors, employees or agents or
successors in title, after Closing;

 
 
(b)
Changes in Legislation: the passing of, or any change in, after the date of this
Agreement, any law, rule, regulation or administrative practice of any
government, governmental department, agency or regulatory body including
(without prejudice to the generality of the foregoing) any increase in the rates
of all forms of taxation whether direct or indirect and whether levied by
reference to income, profits, gains, net wealth, asset values, turnover, added
value or other reference and statutory, governmental, state, provincial, local
governmental or municipal impositions, duties, contributions, rates and levies
(including social security contributions and any other payroll taxes), whenever
and wherever imposed (whether imposed by way of a withholding or deduction for
or on account of tax or otherwise) and in respect of any person and all
penalties, charges, costs and interest relating thereto (“Taxation”) or any
imposition of Taxation or any withdrawal of relief from Taxation not actually
(or prospectively) in effect at the date of this Agreement; or

 
 
(c)
Accounting and Taxation Changes: any change in accounting or Taxation policy,
bases or practice of the Purchaser or any of the Group Companies introduced or
having effect after Closing;

 
 
-Schedule 4-

--------------------------------------------------------------------------------

 
 
 
(7)
Insurance

 
in respect of any claim to the extent that any Losses arising from such claim
are (after taking account of Taxation on the insurance proceeds ) (i) covered by
a policy of insurance in force on the date of this Agreement, or (ii) would have
been covered if such policy of insurance had been maintained beyond the date of
this Agreement; and
 
 
(8)
Purchaser’s Knowledge

 
in respect of any claim to the extent that the relevant facts, matters or
circumstances giving rise to the claim are Disclosure Exceptions.
 
 
(9)
Several Liability

 
in respect of liability of each Principal Vendor under this Agreement, such
Principal Vendor’s liability shall not in aggregate in any event exceed such
Principal Vendor’s respective proportion (which is determined by expressing the
total number of Escrow Shares set out against such Principal Vendor’s name in
Column (4) of Schedule 1 as a percentage of the total number of Escrow Shares
allotted and issued and held in escrow by the Escrow Holder) of the Maximum
Liability.
 
S4.2        Mitigation of Loss.  The Purchaser shall procure that all reasonable
steps are taken and all reasonable assistance is given to avoid or mitigate any
Losses which in the absence of mitigation might give rise to a liability in
respect of any claim under this Agreement.
 
S4.3        Conduct of Claims
 
 
(1)
Notification.

 
 
(a)
If the Purchaser or any Group Company becomes aware of any matter that may give
rise to a claim against any of the Principal Vendors under this Agreement,
notice of that fact and the amount claimed in respect of the claim (and, in the
context of a claim which is contingent, the Purchaser’s best estimate of the
amount to be claimed) (the “Amount Claimed”) shall be given as soon as possible
to the Principal Vendors and in any event no later than 180 days after the date
the Purchaser or such Group Company, as the case may be, becomes aware of such
matter (unless a shorter time period is required in order to preserve the
Principal Vendors' or Purchaser's substantive or procedural rights under such
third party dispute, in which case Purchaser shall notify the Principal Vendors
of such claim within a reasonable time after Purchaser determines that such
third party dispute has merit or would be better resolved by the Principal
Vendors).

 
 
(b)
Within 45 days (or, in the case of a third party claim which legal proceedings
in respect of it have been commenced by being both issued and served, such
shorter time as may be reasonably required to defend such third party claim)
starting on the day after receipt of notice of the claim, the Principal Vendors
shall notify the Purchaser:

 
 
-Schedule 4-

--------------------------------------------------------------------------------

 
 
 
(i)
whether or not the Principal Vendors accept liability for the claim;

 
 
(ii)
whether or not they accept the Amount Claimed and if not, the part of the Amount
Claimed (if any) they do accept.

 
 
(c)
If the Principal Vendors fail to notify the Purchaser in accordance with
paragraph S4.3(1)(b), the Amount Claimed shall be paid by the Principal Vendors
or credited to the Purchaser, in whole or in part in accordance with the terms
of the Escrow Agreement and Section 1.7 of this Agreement if the Escrow
Agreement is then in effect; provided, that if the Amount Claimed exceeds the
value of the Escrow Shares, the excess amount shall be paid by the Principal
Vendors in cash.

 
 
(d)
If the Principal Vendors accept liability in respect of a claim but accept part
only of the Amount Claimed, that part of the Amount Claimed which is accepted
shall be paid by the Principal Vendors or credited to the Purchaser in whole or
in part in accordance with the terms of Section 1.6 of this Agreement, and
Section 1.7 of this Agreement and the Escrow Agreement if the Escrow Agreement
is then in effect, provided, that if the Amount Claimed exceeds the value of the
Escrow Shares, the excess amount shall be paid by the Principal Vendors in cash.

 
 
(e)
If the Principal Vendors notify the Purchaser that they do not accept liability
and/or do not accept part or all of the Amount Claimed and they subsequently
accept their liability and/or the Amount Claimed or there is a determination of
the Principal Vendors’ liability and/or the amount payable in respect of a claim
by court judgment or arbitration award pursuant to Section 7.4 of this Agreement
and no notice of appeal of such determination has been lodged within thirty (30)
days of such determination, the amount so accepted or determined (in the latter
case, less any money previously paid or credited to the Purchaser) in accordance
with the terms of Sections 1.6 and 1.7 of this Agreement and the Escrow
Agreement, if the Escrow Agreement is then in effect, provided, that if the
amount payable exceeds the value of the Escrow Shares, the excess amount shall
be paid by the Principal Vendors in cash.

 
(2)           Investigation by the Principal Vendors
 
Without prejudice to the validity of the claim or alleged claim in question, the
Purchaser shall allow, and shall procure that the relevant Group Companies
allow, the Principal Vendors and their accountants and professional advisers to
investigate the matter or circumstance alleged to give rise to such claim and
whether and to what extent any amount is payable in respect of such claim and
for such purpose the Purchaser shall give, and shall procure that the relevant
Group Companies give, subject to their being paid all reasonable costs and
expenses, all such information and assistance, including access to premises and
personnel, and the right to examine and copy or photograph any assets, accounts,
documents and records as the Principal Vendors or their accountants or
professional advisers may reasonably request.  The Principal Vendors agree to
keep all such information confidential and only to use it for the purpose of the
claim in question.
 
 
-Schedule 4-

--------------------------------------------------------------------------------

 
 
 
(3)
Third Party Claim/Liability

 
If the claim in question is a result of, or in connection with, a claim by or
liability to a third party then:
 
 
(a)
no admission of liability shall be made by or on behalf of the Purchaser or any
Group Company and the claim shall not be compromised, disposed of or settled
without the consent of the Principal Vendors, except as otherwise provided;

 
 
(b)
the Principal Vendors shall be entitled at their own expense and in their
absolute discretion to take such action as they shall deem necessary to avoid,
dispute, deny, defend, resist, appeal, compromise or contest such claim or
liability (including, without limitation, making counterclaims or other claims
against third parties) in the name of and on behalf of the Purchaser or the
Group Company concerned and to have the conduct of any related proceedings,
negotiations or appeals subject to the Purchaser or such Group Company (as the
case may be) being fully indemnified by the Principal Vendors as to all
reasonable costs and expenses which the Purchaser or such Group Company may
incur by reason of any such action provided that in the event the Principal
Vendors elect to settle or compromise such claim or liability (and not avoid,
dispute, deny, defend, resist, appeal or contest such claim or liability) the
Principal Vendors may not settle or compromise any claim if such settlement or
compromise is likely to affect adversely to a material degree the financial
position, turnover, or profitability or the loss or licensing of intellectual
property rights of the Purchaser without the consent of the Purchaser, such
consent not to be unreasonably withheld.  If the Principal Vendors elect to,
subject to paragraph S4.3(3)(b) above, avoid, dispute, deny, defend, resist,
appeal, compromise or contest such claim or liability, they shall, within
forty-five (45) days (or in the case of a third party claim which legal
proceedings in respect of it have been commenced by being both issued and
served, such shorter time as may be reasonably required to defend such claim)
notify the Purchaser of their intent to do so, and the Purchaser shall
reasonably cooperate, at the expense of the Principal Vendors, with the
Principal Vendors regardless of which mode of action the Principal Vendors elect
to pursue against such claim or liability.  If the Principal Vendors fail to
notify the Purchaser of their election within such forty-five (45) day period
(or in the case of a third party claim which legal proceedings in respect of it
have been commenced by being both issued and served, such shorter time as may be
reasonably required to defend such claim),  the Purchaser may settle,
compromise, or defend the claim (at the Principal Vendors’ sole cost and
expense); and

 
 
-Schedule 4-

--------------------------------------------------------------------------------

 
 
 
(c)
the Purchaser will give and procure that the relevant Group Company gives,
subject to Purchaser and the Group Companies being paid all reasonable costs and
expenses, all such information and assistance, including access (during usual
business hours or at other times by prior arrangement, all subject to not less
than 24 hours’ notice) to premises and personnel, and the right to examine and
copy or photograph any assets, accounts, documents and records, for the purpose
of avoiding, disputing, denying, defending, resisting, appealing, compromising
or contesting any such claim or liability as the Principal Vendors or their
professional advisers reasonably request.  The Principal Vendors agree to keep
all such information confidential and only to use it for the purpose of the
claim in question.

 
S4.4         Prior Receipt. If, before the Principal Vendors pay an amount in
discharge of any claim under this Agreement, the Purchaser or any Group Company
recovers or is entitled to recover (whether by payment, discount, credit, relief
or otherwise) from a third party a sum which pertains  to the subject matter of
the claim, the Purchaser shall procure that before steps are taken against the
Principal Vendors under this Agreement all reasonable steps are taken to enforce
such recovery and any actual recovery (less any reasonable costs incurred in
such recovery and less any Taxation attributable to the recovery ) shall pro
tanto reduce or satisfy, as the case may be, such claim.
 
S4.5         Subsequent Recovery. If the Principal Vendors pay an amount in
discharge of any claim under this Agreement and the Purchaser or any Group
Company subsequently recovers (whether by payment, discount, credit, relief or
otherwise) from a third party, and is entitled to retain, a sum which pertains
to the subject matter of the claim and which would not otherwise have been
received by the Purchaser, the Purchaser shall pay, or shall procure that the
relevant Group Company pays, to the Principal Vendors an amount equal to (i) the
sum recovered from the third party less any reasonable costs and expenses
incurred in obtaining such recovery, or (ii) if less, the amount previously paid
by the Principal Vendors to the Purchaser less any Taxation attributable to it.
 
S4.6         Double Claims. The Purchaser shall not be entitled to recover from
the Principal Vendors under this Agreement more than once in respect of the same
damage suffered.
 
 
-Schedule 4-

--------------------------------------------------------------------------------

 
 
Schedule 5
 
Form of Transfer Agreement
 
 
-Schedule 5-

--------------------------------------------------------------------------------

 
 
TRANSFER AGREEMENT
 
THIS AGREEMENT is entered into as of April 28, 2010 by and between (i) The
Persons Named in Schedule 1 (collectively, the “Principal Vendors”); (ii) the
Persons Named in Part 1 of Schedule 2 (collectively, the "Other Shareholders");
(iii) the Persons Named in Part 2 of Schedule 2 (collectively, the “Beneficial
Shareholders”); (iv) BioTime, Inc., a California corporation, whose registered
office is at 1301 Harbor Bay Parkway, Suite 100, Alameda, CA, 94502, United
States of America ("Purchaser"); and (v) ES Cell International Pte Ltd, a
Singapore private limited company, whose registered office is at 60 Biopolis
Street #01-03 Genome Singapore 138672 (“ESI”).
 
WHEREAS:
 
(A)           ESI has, as at the date of this Agreement, an issued and paid up
share capital of S$18,646,208.08 divided into (i) 6,000,000 Series A1 ESI
Preferred Shares (as defined below), 3,334,000 Series A2 ESI Preferred Shares
(as defined below) and 3,885,076 Series A3 ESI Preferred Shares (as defined
below) (collectively, the “ESI Preferred Shares”); and (ii) 6,300,000 ordinary
shares (“ESI Ordinary Shares”).
 
(B)           As at the date of this Agreement, each Principal Vendor is the
legal and beneficial owner of the ESI Ordinary Shares and the ESI Preferred
Shares as set out against its name in Schedule 1 (collectively, the “Principal
ESI Shares”). As at the date of this Agreement, each Other Shareholder is the
legal owner of the ESI Ordinary Shares as set out against its name in Part 1 of
Schedule 2 (collectively, the “Other ESI Shares”).  Details of the beneficial
ownership of the Other ESI Shares are set out in Part 2 of Schedule 2.
 
(C)           The Principal ESI Shares and the Other ESI Shares (collectively,
the “ESI Shares”) comprise, together, the entire issued share capital of ESI.
 
(D)           The Purchaser has agreed:
 
(i)           to purchase the Principal ESI Shares held by all the Principal
Vendors in the aggregate, each fully paid up, on the terms and subject to the
conditions, contained in the equity and note purchase agreement to be made
between each of the Principal Vendors and Purchaser on even date; and
 
(ii)           to purchase the Other ESI Shares held by all the Other
Shareholders in the aggregate, each fully paid up, on the terms and subject to
the conditions contained in this Agreement.
 
IN CONSIDERATION of the representations, warranties, conditions and covenants
contained in this Agreement, and for other valuable consideration, the receipt
and adequacy of which is hereby acknowledged by the parties to this Agreement
(the “Parties”), the Parties hereto agree as follows:


 
 

--------------------------------------------------------------------------------

 


ARTICLE 1
SALE OF SHARES
 
1.1           Sale of Other ESI Shares.  Each of the Other Shareholders agrees
to sell and transfer to Purchaser, and Purchaser agrees to purchase from the
Other Shareholders, the number of Other ESI Shares set out against the name of
such Other Shareholder in column (2) of Schedule 2.  The sale of the Other ESI
Shares shall be together with all rights and advantages attaching to them as at
Closing (as defined below) (including the right to receive any and all accrued
but unpaid dividends on or after Closing).
 
1.1A        Waiver of Pre-Emption Rights.  Each of the Other Shareholders and
the Beneficial Shareholders hereby waives its pre-emption rights under the ESI
articles of association (including Articles 22 and 22A thereunder) and the
amended and restated shareholders agreement dated 15 January 2009 entered into
between the Principal Vendors, the Other Shareholders, the Beneficial
Shareholders and ESI (the “Shareholders’ Agreement”) (including Clauses 7.2 and
7.3 of the Shareholders’ Agreement)  or any other document or agreement in
respect of the sale by each of the Principal Vendors and the Other Shareholders
to the Purchaser of its respective portion of the ESI Preferred Shares and ESI
Ordinary Shares, as the case may be, as contemplated by this Agreement or
otherwise.
 
1.1B         Termination of Shareholders’ Agreement. In consideration of the
mutual covenants and releases herein contained, subject to Closing taking place,
the Principal Vendors, the Other Shareholders, the Beneficial Shareholders and
ESI (collectively, the “SHA Parties”) hereby agree to terminate by mutual
consent the Shareholders’ Agreement with effect from the Closing Date (as
defined below) without the need for any further action on the part of any of the
SHA Parties. Each SHA Party hereby releases and discharges the other SHA Parties
from the further performance after the Closing Date of, and from any and all
outstanding liabilities and obligations (whether actual or contingent) owing to
it under the Shareholders’ Agreement and hereby agrees and irrevocably
undertakes not to assert or make after the Closing Date any claim or take any
legal proceedings relating to any such obligations or liabilities against the
other SHA Parties, and hereby waives and agrees to waive all its rights and
remedies available to it at law or otherwise relating to any such obligations
and liabilities against the other SHA Parties.
 
1.2           Purchase Price.  The purchase price of the Other ESI Shares (the
"Purchase Price") shall be satisfied by the allotment and issue by Purchaser to
the Other Shareholders of common shares, no par value, of Purchaser (the
"BioTime Shares").  The number of BioTime Shares allocated to each Other
Shareholder, being the portion of such Purchase Price attributable to such Other
Shareholder, is set out in column (3) of Part 1 of Schedule 2. The Parties
further agree that the BioTime Shares shall rank pari passu with the existing
common shares, no par value, of Purchaser, including, the right to receive all
dividends declared and paid after Closing.


 
2

--------------------------------------------------------------------------------

 
 
1.3           Closing; Closing Date.  Subject to Sections 1.6, 4.3, 4.4, and
4.5, the consummation of the purchase and sale of the Other ESI Shares
("Closing") shall take place on May 3, 2010 at Allen & Gledhill LLP, One Marina
Boulevard #30-00 Singapore 018989, or at such other place and on such other date
as Purchaser and the Principal Vendors holding a majority of the ESI Preferred
Shares shall mutually agree in writing (the "Closing Date") which shall be
notified promptly by Purchaser and Principal Vendors to Other Shareholders.  At
the Closing, each Other Shareholder shall transfer to Purchaser legal and
beneficial title to the Other ESI Shares being sold by such Other Shareholders,
free and clear of all mortgages, pledges, liens, security interests, conditional
sales agreements, leases, indentures, encumbrances, levies, and attachments of
third parties or charges of any kind or nature (the “Liens”). Wicell Research
Institute Inc hereby directs Purchaser to allot and issue the BioTime Shares set
out against its name in column (3) of Part 1 of Schedule 2 to Wisconsin Alumni
Research Foundation, 614 Walnut Street, 13th Floor, Madison, WI 53726 and the
delivery of an original stock certificate registered in the name of Wisconsin
Alumni Research Foundation evidencing the number of BioTime Shares set out
against Wicell Research Institute Inc in column (3) of Part 1 of Schedule 2
shall be deemed to be a full discharge of the obligations of BioTime owed to
Wicell Research Institute Inc pursuant to Section 4.2(a) of this Agreement.
 
1.4           Taxes.  Purchaser shall pay any and all stamp duty or other taxes
arising from the purchase of the Other ESI Shares under this Agreement.
 
1.5           Registration of BioTime Shares.  On the Closing Date, Purchaser
and the Other Shareholders shall enter into a Registration Rights Agreement, in
the form attached as Exhibit A (the "Registration Rights Agreement"), pursuant
to which Purchaser shall agree to prepare and file with the United States
Securities and Exchange Commission a registration statement registering inter
alia the BioTime Shares for sale under the Securities Act of 1933, as amended
(the "Securities Act"), in accordance with the terms and conditions of the
Registration Rights Agreement. All costs and expenses incurred for the
preparation, filing and/or registration of the BioTime Shares with respect to
this Agreement and to the transactions contemplated by this Agreement shall be
borne by Purchaser as provided in the Registration Rights Agreement.
 
1.6           Minimum Number of ESI Shares to Be Sold.  Save as provided in this
Section 1.6, the Parties further agree and acknowledge that the Purchaser shall
not be obligated to acquire less than 100% of the ESI Shares issued on the
Closing Date.  Nor shall Purchaser be obligated to acquire any ESI Share subject
to any Liens.  If any Principal Vendor or Other Shareholder (the “Excepted
Holder”) is unable to deliver to Purchaser title and possession of any of the
ESI Shares owned by it free of all Liens (the “Excepted Shares”), Purchaser
shall have the right to exclude from this Agreement the Excepted Shares and the
Purchase Price attributable to such Excepted Holder shall be reduced by an
amount equivalent to the Purchase Price attributable to the Excepted Shares held
by such Excepted Holder based on the number of BioTime Shares per ESI Ordinary
Share, Series A1 ESI Preferred Share, Series A2 ESI Preferred Share or Series A3
ESI Preferred Share, as the case may be, set out in Schedule 1 and Schedule 2.
 
(a)   If the total amounts of ESI Shares that the Principal Vendors and the
Other Shareholders are ready, willing, and able to sell and transfer to
Purchaser at the Closing free and clear of Liens are less than 100%, unless the
Purchaser agrees, on Closing, to consummate the purchase of the remaining ESI
Shares at the Purchase Price based on the number of BioTime Shares per ESI
Ordinary Share, Series A1 ESI Preferred Share, Series A2 ESI Preferred Share or
Series A3 ESI Preferred Share, as the case may be, set out in Schedule 1 and
Schedule 2, this Agreement shall ipso facto cease and terminate on the Closing
Date and none of the Parties shall have any claim against the other for costs,
damages, compensation or otherwise, save for any claim by the relevant Party
arising from any antecedent breaches, including any breach of the provisions of
this Section 1.6.


 
3

--------------------------------------------------------------------------------

 
 
(b) If the Purchaser agrees to exclude the Excepted Shares or consummate the
purchase of the remaining ESI Shares at the Purchase Price based on the number
of BioTime Shares per ESI Ordinary Share, Series A1 ESI Preferred Share, Series
A2 ESI Preferred Share or Series A3 ESI Preferred Share, as the case may be,
pursuant to this Section 1.6, the Purchaser shall not have any claim against the
Principal Vendors and those Other Shareholders who will sell, assign, transfer,
and convey, as the case may be, their ESI Shares to Purchaser on Closing, in
accordance with the provisions of this Agreement.
 
ARTICLE 2
REPRESENTATIONS, WARRANTIES, AND COVENANTS
OF OTHER SHAREHOLDERS AND BENEFICIAL SHAREHOLDERS


 
2.1           The Other Shareholders and the Beneficial Shareholders make the
representations and warranties in this Article 2 for the benefit and reliance of
Purchaser.  The representations and warranties in this Article 2 shall be true
and correct in all material respects on the date of this Agreement and on the
Closing Date, as if made on both such dates. Each Other Shareholder, severally
(and not jointly) and as to itself, represents and warrants as follows:
 
(a)   All of the issued Other ESI Shares held by such Other Shareholder have, to
the best of such Other Shareholder's knowledge, been legally and validly issued
and fully paid.  All of the issued Other ESI Shares held by such Other
Shareholder are owned beneficially by such Other Shareholder save as set forth
in Part 2 of Schedule 2.  The information set out in Part 2 of Schedule 2 in
respect of the beneficial ownership of the Other ESI Shares held by such Other
Shareholder is true and accurate.
 
(b)   There are no outstanding subscriptions, options, warrants, rights, calls,
convertible securities, or other agreements entitling any person or entity to
purchase or otherwise acquire any Other ESI Shares held by such Other
Shareholder, nor are there any agreements, contracts, options, or commitments of
any character relating to the issued Other ESI Shares held by such Other
Shareholder to which such Other Shareholder is a party to.
 
2.2           Certain Definitions.
 
(a)   Accredited Investor.  "Accredited Investor" has the meaning ascribed in
Section 501 of Regulation D under the Securities Act.
 
(b)   Regulation S.  "Regulation S" means Rules 901 through 905 promulgated by
the United States Securities and Exchange Commission under the Securities Act.


 
4

--------------------------------------------------------------------------------

 
 
(c)   United States.  "United States" means the United States of America, its
territories and possessions, any State of the United States, and the District of
Columbia.
 
(d)   U.S. Person.  "U.S. Person" means:  (i) Any natural person resident in the
United States; (ii) any partnership or corporation organized or incorporated
under the laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. Person; (iv) any trust of which any trustee is a U.S.
Person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. Person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated,
or (if an individual) resident in the United States; and (viii) any partnership
or corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. Person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by Accredited Investors who are not
natural persons, estates or trusts.
 
2.3           Investment Representations.  Each Other Shareholder and each
Beneficial Shareholder makes the following representations, severally (and not
jointly) and as to itself, in connection with the acquisition of the BioTime
Shares:
 
(a)   If the Other Shareholder or Beneficial Shareholder is a U.S. Person, they
are an Accredited Investor and have executed and are delivering to Purchaser an
Accredited Investor Certification in the form of Exhibit B.
 
(b)   If the Other Shareholder or Beneficial Shareholder is not a U.S. Person,
they have executed and are delivering to Purchaser a Foreign Resident
Certification in the form of Exhibit C.
 
(c)   The Other Shareholder or Beneficial Shareholder and its or his attorneys,
accountants and financial advisors have made such investigation of Purchaser as
they deemed appropriate for determining to acquire (and thereby make an
investment in) the BioTime Shares, and in making such investigation they have
received copies of the following reports filed by Purchaser with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended
(the "Disclosure Documents"): Annual Report on Form 10-K for the year ended
December 31, 2009; definitive proxy statement for Purchaser's most recent annual
meeting of shareholders; and each Current Report on Form 8-K filed by Purchaser
after the filing of its most recent Annual Report on Form 10-K.  Neither such
inquiries nor any other diligence investigation conducted by such Other
Shareholder, Beneficial Shareholder, or its attorneys, accountants and financial
advisors shall modify, amend or affect such Other Shareholder’s or Beneficial
Shareholder’s right to rely upon the Purchaser’s representations and warranties
and covenants contained herein and in the Disclosure Documents.
 
(d)   The Other Shareholder or Beneficial Shareholder and its or his attorneys,
accountants and financial advisors have made such investigation of ESI and its
subsidiaries as they deemed appropriate for evaluating their Other ESI Shares
and for determining to sell their Other ESI Shares to Purchaser.


 
5

--------------------------------------------------------------------------------

 
 
(e)   The Other Shareholder or Beneficial Shareholder understands that the
BioTime Shares are being offered and sold without registration under the
Securities Act or registration or qualification under the California Corporate
Securities Law of 1968, the laws of other states of the United States, or  the
laws of Singapore, or any other country, in reliance upon the exemptions from
such registration and qualification requirements for non-public offerings to
U.S. Persons and offerings made to non-U.S. Persons.  The Other Shareholder or
Beneficial Shareholder acknowledges and understands that the availability of the
aforesaid exemptions depends in part upon the accuracy of certain of the
representations, declarations and warranties contained herein, which the Other
Shareholder or Beneficial Shareholder makes with the intent that they may be
relied upon by Purchaser.  The Other Shareholder or Beneficial Shareholder
understands and acknowledges that no Singapore, Australian, Israeli, or United
States federal, state or other agency has reviewed or endorsed the offer or sale
of the BioTime Shares or made any finding or determination as to the fairness of
the offering or sale of the BioTime Shares.
 
(f)   The Other Shareholder or Beneficial Shareholder, either alone or together
with its or his attorneys, accountants and financial advisors, has such
knowledge and experience in financial and business matters to enable them to
evaluate the merits and risks of an investment in the BioTime Shares and to make
an informed investment decision with respect thereto.
 
(g)   The Other Shareholder or Beneficial Shareholder is acquiring the BioTime
Shares solely for its or his own account and for investment purposes, and not
with a view to, or for sale in connection with, any distribution of the BioTime
Shares, unless registered under the Securities Act.
 
(h)   It has never been represented, guaranteed or warranted to  the Other
Shareholder or Beneficial Shareholder by Purchaser, or by any officer, director,
employee, or agent of Purchaser, that  the Other Shareholder or Beneficial
Shareholder will realize any specific value, sale price, or profit as a result
of acquiring the BioTime Shares.
 
2.4           Resale Restrictions.
 
(a)   Each Other Shareholder or Beneficial Shareholder agrees that they will not
sell, offer for sale, or transfer any of their BioTime Shares in any manner in
the United States or to a U.S. Person, unless those BioTime Shares have been
registered under the Securities Act, or unless there is an exemption from such
registration and an opinion of counsel reasonably acceptable to Purchaser has
been rendered stating that such offer, sale, or transfer will not violate any
United States federal or state securities laws, and in the case of a sale by a
person who is not a U.S. Person, was made in compliance with Regulation S.
Notwithstanding anything herein to the contrary, no registration statement or
opinion of counsel shall be required for any transfer of any BioTime Shares (i)
in compliance with Rule 144 or Rule 144A under the Securities Act, (ii) by an
Other Shareholder that is a partnership or a corporation to (A) a partner of
such partnership or shareholder of such corporation, (B) a retired partner of
such partnership who retires after the date hereof, (C) the estate of any such
partner or shareholder, or (iii) by an Other Shareholder to an affiliated fund
or entity of such Other Shareholder; provided, however, that in each of the
foregoing cases, the transferee agrees in writing to be subject to the terms of
this Article 2 to the same extent as if the transferee were an original Other
Shareholder hereunder.


 
6

--------------------------------------------------------------------------------

 
 
(b)   The certificates evidencing BioTime Shares sold to an Other Shareholder or
Beneficial Shareholder who is not a U.S. Person will contain a legend to the
effect that transfer is prohibited except in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration; and that hedging transactions
involving those securities may not be conducted unless in compliance with the
Securities Act.
 
(c)   The certificates evidencing BioTime Shares sold to an Other Shareholder or
Beneficial Shareholder who is a U.S. Person will contain a legend to the effect
that transfer is prohibited except pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration under the
Securities Act.
 
(d)   Purchaser will issue instructions to the transfer agent and registrar of
the BioTime Shares to refuse to register the transfer of any BioTime Shares not
made in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration under the Securities Act.
 
2.5           Title to Other ESI Shares.  At Closing, the Other Shareholder or
Beneficial Shareholder will deliver to Purchaser, legal and/or beneficial title
(as the case may be) to the Other ESI Shares it owns to Purchaser, free and
clear of all Liens.
 
2.6           Authority.  If the Other Shareholder is an entity rather than a
natural person, it has the power and authority to execute and deliver this
Agreement and to assume and perform all of its obligations under this Agreement,
and the execution and delivery of this Agreement and the performance of the
Other Shareholder’s obligations under this Agreement have been duly authorized
by the Other Shareholder’s board of directors, managers, partners, or persons
holding comparable authority.
 
2.7           Enforceability.  This Agreement is the valid and binding agreement
of the Other Shareholder or Beneficial Shareholder, as the case may be,
enforceable in accordance with its terms, except to the extent limited by any
bankruptcy, insolvency, or similar law affecting the rights of creditors
generally.
 
2.8           No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated by this Agreement, including the
sale of the Other Shareholder’s or Beneficial Shareholder’s Other ESI Shares to
Purchaser, do not and will not: (a) violate any provisions of (i) any rule,
regulation, statute, or law applicable to such Other Shareholder or Beneficial
Shareholder with respect to the sale of the Other ESI Shares, or (ii) the terms
of any order, writ or decree of any court or judicial or regulatory authority or
body by which such Other Shareholder or Beneficial Shareholder is bound; or (b)
conflict with or result in a breach of any condition or provision or constitute
a default under or pursuant to the terms of any contract, mortgage, lien, lease,
agreement, debenture, bond, or instrument to which the Other Shareholder or
Beneficial Shareholder is a party, or which is binding upon it or him or upon
any of its or his assets or property; or (c) result in the creation or
imposition of any Lien on its or his Other ESI Shares.


 
7

--------------------------------------------------------------------------------

 
 
2.9           No Litigation.  There are no pending or, to the best knowledge of
such Other Shareholder or Beneficial Shareholder, threatened lawsuits or other
proceedings, or any basis therefore, challenging the right or authority of the
Other Shareholder or Beneficial Shareholder to enter into this Agreement and to
consummate the transactions contemplated by this Agreement.
 


 
For the avoidance of doubt, the Principal Vendors shall not be responsible or
liable for any of the obligations imposed upon or warranties given by any of the
Other Shareholders or Beneficial Shareholders.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser makes the representations and warranties contained in this Article
3 for the benefit and reliance of the Other Shareholders and Beneficial
Shareholders.  The representations and warranties in this Article 3 shall be
true and correct in all material respects on the date of this Agreement and on
the Closing Date, as if made on both such dates.  Purchaser hereby represents
and warrants to each of the Other Shareholders and the Beneficial Shareholders
the following:
 
3.1           Organization.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Purchaser is not in
violation of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents. Purchaser is
duly qualified to conduct its business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary.
 
3.2           Authority; Enforceability.  Purchaser has the corporate power and
authority to execute and deliver this Agreement and to assume and perform all of
its obligations under this Agreement, the Registration Rights Agreement and each
of the other agreements entered into by the Parties hereto in connection with
the transactions contemplated by this Agreement (the “Transaction
Documents”).  The execution and delivery of this Agreement and the Transaction
Documents and the performance by Purchaser of its obligations hereunder and
thereunder have been duly authorized by all necessary action on the part of
Purchaser and no further action is required by Purchaser, the Board of Directors
of Purchaser or the stockholders of Purchaser.  This Agreement, and each of the
Transaction Documents, is the valid and binding agreement of Purchaser,
enforceable in accordance with its terms, except to the extent limited by any
bankruptcy, insolvency, or similar law affecting the rights of creditors
generally.


 
8

--------------------------------------------------------------------------------

 
 
3.3           No Conflict.  The execution and delivery of this Agreement and the
Transaction Documents, and consummation of the transactions contemplated
hereunder and thereunder, by Purchaser do not and will not (a) violate any
provisions of (i) any United States federal or state rule, regulation, statute,
or law applicable to Purchaser with respect to the purchase of the Other ESI
Shares, or (ii) the terms of any order, writ or decree of any United States
federal or state court or judicial or regulatory authority or body by which
Purchaser is bound, or (iii) the Articles of Incorporation or By-laws of
Purchaser; (b) will not conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any
contract, mortgage, lien, lease, agreement, debenture or instrument to which
Purchaser is a party and which is binding upon Purchaser; and (c) result in the
creation or imposition of any Lien on the BioTime Shares.
 
3.4           Validity of BioTime Shares.  The BioTime Shares, when delivered at
Closing will be duly authorized and validly issued, fully paid and
nonassessable, free and clear of all liens and encumbrances.
 
3.5           SEC Documents; Financial Statements.  Purchaser has filed all
reports required to be filed by it under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, during the two (2) years prior to the date hereof (the foregoing
materials being collectively referred to herein as the “SEC Reports”) on a
timely basis or has timely filed a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and contained the financial statements
and other information for the periods required by the Exchange Act and the rules
and regulations of the Securities and Exchange Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of Purchaser included in the SEC Reports have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of Purchaser as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
3.6           Private Placement.  Assuming the accuracy of the representations
and warranties set forth in Section 3, no registration under the Securities Act
is required for the offer and sale of the BioTime Shares by Purchaser to the
Other Shareholders as contemplated hereby.  Upon NYSE Amex approval for listing
of the BioTime Shares, the issuance and sale of the BioTime Shares hereunder
will not contravene the rules and regulations of the NYSE Amex.  No claim may be
brought for any breach or violation of the representation and warranty under
this Section 3.6 later than one year after the Closing Date.


 
9

--------------------------------------------------------------------------------

 


ARTICLE 4
CLOSING
 
4.1           Documents Delivered By Other Shareholders and Beneficial
Shareholders.  Subject to Sections 4.4 and 4.5, on the Closing Date, the Other
Shareholders shall deliver to Purchaser originals of the following documents:
 
(a)   Share Certificates.  Share certificates, duly registered in the name of
the Other Shareholders, evidencing all of the Other ESI Shares owned by them (or
an express indemnity in a form satisfactory to Purchaser in the case of any
certificate found to be missing), together with the relevant transfer
instruments, duly executed in blank by the Other Shareholders, and a Working
Sheet C for Transfer of Shares certifying the net asset value per share of ESI,
executed by a director of ESI, in connection with the payment of stamp duty.
 
(b)   Registration Rights Agreement.  Sixteen counterparts of the Registration
Rights Agreement, duly executed by each of the Other Shareholders.
 
(c)   Certifications. A Foreign Resident Investor Certification or Accredited
Investor Certification, as applicable, duly executed by the Other Shareholders
and Beneficial Shareholders.
 
4.2           Documents Delivered By Purchaser.  On the Closing Date, Purchaser
shall deliver to the Other Shareholders originals of the following documents:
 
(a)   BioTime Shares.  A stock certificate registered in the name of each of the
Other Shareholders (and in the case of Wicell Research Institute Inc, a stock
certificate registered in the name of  Wisconsin Alumni Research Foundation, 614
Walnut Street, 13th Floor, Madison, WI 53726) evidencing the number of BioTime
Shares set out against their names in column (3) of Part 1 of Schedule 2.
 
(b)   Registration Rights Agreement.  Sixteen counterparts of the Registration
Rights Agreement, duly executed by Purchaser.
 
4.3           Breach of Closing Obligations.  If Sections 4.1 and 4.2 are not
fully complied with by the Purchaser (other than due to the failure of a
condition under Section 4.4 to be satisfied) or by the Other Shareholders (other
than due to the failure of a condition under Section 4.5 to be satisfied) by or
on the Closing Date, the Purchaser, in the case of non-compliance by the Other
Shareholders, or each of the Other Shareholders, in the case of non-compliance
by the Purchaser, shall be entitled (in addition to and without prejudice to all
other rights or remedies available to the terminating Party including the right
to claim damages) by written notice to the other Parties served on such date:


 
10

--------------------------------------------------------------------------------

 
 
(a)   to elect to terminate this Agreement (other than Section ‎5.2 and Article
6) without liability on the part of the terminating Party(ies); or
 
(b)   to effect Closing to the extent practicable, having regard to the defaults
which have occurred; or
 
(c)   to fix a new date for Closing (not being more than 20 Business Days after
the agreed date for Closing), in which case the foregoing provisions of this
Section 4.3 shall apply to Closing as so deferred but provided such deferral may
only occur once.
 
4.4           Conditions to Purchaser's Obligation to Close.  Purchaser’s
obligations to purchase the Other ESI Shares under this Agreement are subject to
and conditioned upon the satisfaction of the following conditions on or before
the Closing Date:
 
(a)   Delivery of Documents.  Purchaser shall have received all of the documents
required to be delivered to Purchaser under Section 4.1.
 
(b)   Representations and Warranties.  The representations and warranties made
by the Other Shareholders and the Beneficial Shareholders in Article 2 of this
Agreement shall be true and correct in all material respects on and as of the
Closing Date (or, if made as of a specific date, at and as of such date) with
the same effect as though such representations and warranties had originally
been made as of the Closing.  By delivering their Other ESI Shares to Purchaser
on the Closing Date, each Other Shareholder will be deemed to have confirmed to
Purchaser that their representations and warranties in Article 2 are in fact
true and correct in all material respects on and as of the Closing Date.
 
(c)   Performance.  The Other Shareholders shall have performed and complied, in
all material respects, with all agreements, obligations, and conditions that it
is required to perform or comply with under this Agreement, on or before the
Closing Date.
 
(d)   Lawsuits.  No lawsuit, proceeding, or investigation shall have been
commenced by any governmental authority on any grounds to restrain, enjoin, or
hinder the consummation of the transactions contemplated by this Agreement.
 
(e)   Listing Approval.  The NYSE Amex shall have approved the listing of the
BioTime Shares on a when issued basis.
 
(f)   Compliance with Securities Laws.  The sale and issuance of the BioTime
Shares shall be (a) exempt from registration under the Securities Act, and (b)
exempt from registration, qualification or other regulation under the laws of
any state of the United States and any country in which any Other Shareholder
resides.
 
4.5           Conditions to Other Shareholders’ Obligation to Close.  The
obligations of the Other Shareholders to sell and transfer their respective
Other ESI Shares to Purchaser under this Agreement are subject to and
conditioned upon the satisfaction of the following conditions on or before the
Closing Date.


 
11

--------------------------------------------------------------------------------

 
 
(a)   Delivery of Documents.  Purchaser shall have delivered all of the
documents required to be delivered under Section 4.2 to the Other Shareholders.
 
(b)   Representations and Warranties.  The representations and warranties made
by the Purchaser in Article 3 of this Agreement shall be true and correct in all
material respects on and as of the Closing Date (or, if made as of a specific
date, at and as of such date) with the same effect as though such
representations and warranties had originally been made as of the Closing.
 
(c)   Performance.  Purchaser shall have performed and complied, in all material
respects, with all agreements, obligations, and conditions that it is required
to perform or comply with, on or before the Closing Date.
 
4.6           Responsibility for Satisfaction.  The Other Shareholders shall use
all reasonable endeavours to ensure the satisfaction of the conditions set out
in Sections 4.4(a), 4.4(b), and 4.4(c) and the Purchaser shall use all
reasonable endeavours to ensure the satisfaction of the conditions set out in
Section 4.4(e), 4.4(f) and Section 4.5.  The Purchaser undertakes to disclose in
writing to the Other Shareholders any event which will or may prevent the
conditions specified in Section 4.4(e), Section 4.4(f) and Section 4.5 from
being satisfied on or before the Closing Date promptly upon its knowledge of
such event.  The Other Shareholders undertake to disclose in writing to the
Purchaser any event which will or may prevent the conditions specified in
Sections 4.4(a), 4.4(b), and 4.4(c) from being satisfied on or before the
Closing Date promptly upon its knowledge of such event.
 
4.7           Non-Satisfaction /Waiver
 
(a)   The Purchaser may at any time waive in whole or in part the conditions set
out in Sections 4.4(a), 4.4(b), and 4.4(c) by notice in writing to the other
Parties.  In the event the Purchaser waives, in whole or in part, any of the
conditions set out in Sections 4.4(a), 4.4(b), and 4.4(c) (the “Waived Purchaser
Condition”), the Purchaser shall not have any claim against any of the Other
Shareholders, Beneficial Shareholders or Principal Vendors for such, whole or
part, of the Waived Purchaser Condition.
 
(b)   The Other Shareholders may at any time waive in whole or in part the
conditions set out in Section 4.5 by notice in writing signed by at least four
Other Shareholders (the “Majority Other Shareholders”), to the Purchaser. In the
event the Majority Other Shareholders waive, in whole or in part, any of the
conditions set out in Section 4.5 (the “Waived Other Shareholders Condition”),
the Principal Vendors, the Other Shareholders and the Beneficial Shareholders
shall not have any claim against the Purchaser for such, whole or part, of the
Waived Other Shareholders Condition. Any written notification given by the
Majority Other Shareholders pursuant to this Section 4.7(b) shall be deemed to
have been duly given by and on behalf of the Other Shareholders and each of the
Other Shareholders agrees to be bound by the written notification of the
Majority Other Shareholders pursuant to this Section 4.7(b).
 
(c)   If the conditions in Sections 4.4 and 4.5 are not satisfied or waived on
or before the Closing Date, this Agreement (other than Section 5.2 and Article
6) shall ipso facto cease and terminate on the Closing Date and none of the
Parties shall have any claim against the other for costs, damages, compensation
or otherwise, save for any claim by the relevant Party arising from antecedent
breaches of this Agreement.


 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 5
ADDITIONAL COVENANTS
 
5.1           Further Assurances.
 
The Other Shareholders and the Beneficial Shareholders will execute,
acknowledge, deliver, file, and record such additional certificates, deeds,
instruments, notices, and documents; and will take such additional actions as
Purchaser may reasonably request on or after the date of this Agreement to
effect, complete, or perfect the sale, transfer, assignment, and conveyance of
the Other ESI Shares to Purchaser. The Purchaser will execute, acknowledge,
deliver, file, and record such additional certificates, deeds, instruments,
notices, and documents; and will take such additional actions as any of the
Other Shareholders, the Beneficial Shareholders or the Principal Vendors may
reasonably request on or after the date of this Agreement to effect, complete,
or perfect the sale, transfer, assignment, and conveyance of the Other ESI
Shares to Purchaser and the allotment and issue of the BioTime Shares to the
Other Shareholders.
 
5.2           Confidentiality.  Each Other Shareholder and Beneficial
Shareholder agrees that it will not disclose to any person or entity (other than
the officers and directors of the Purchaser or ESI) for any reason, or otherwise
use, any Confidential Information which the Other Shareholders or Beneficial
Shareholders may have acquired with respect to the business of ESI or any of
ESI's consolidated subsidiaries, or Purchaser's business, prior to or after the
date of this Agreement, without the prior written consent of the Purchaser.
"Confidential Information" means all information of ESI or any of ESI's
consolidated subsidiaries that includes or pertains to: (a) the formulation,
composition, or methods of manufacture of any product; (b) the results of any
research, testing, or evaluation of any product or technology (including,
without limitation, non-public regulatory agency data, pre-clinical and clinical
data, medicinal chemistry, test and analysis results, and other technical
information); (c) formulae, processes, the content of Patent Applications,
know-how, ideas, unpatented inventions, and research protocols; (d) research and
development plans and programs; (e) business methods and strategies; (f)
business planning, marketing plans, and customer lists; (g) accounting, income
tax, and financial information; (h) the terms of contracts and licenses, and
proposed contracts, licenses, and other business arrangements with third
parties; and (i) information concerning the compensation of employees and
consultants.  "Patent Application" includes all applications, amendments to
applications, continuations, divisionals, and continuations in part.  The
restriction in this Section 5.2 shall continue to apply for three years after
Closing but shall not apply to any Confidential Information which was or is:
 
(a)   already or may hereafter be in the public domain other than arising from a
breach of this Section 5.2;
 
(b)   lawfully obtained by the party receiving the Confidential Information from
a third party, where the third party was not known, or was not reasonably
thought to be known, to such receiving party to be bound by any obligation to
the other party to maintain the confidentiality of such information;


 
13

--------------------------------------------------------------------------------

 
 
(c)   required by any laws, rules or regulations or by any governmental or
statutory authority, agency or regulatory body or its equivalent (including any
relevant stock exchange or tax authorities which may be applicable to it and/or
its related corporations) or by a court of competent jurisdiction to be
disclosed provided that in such event, the relevant Party shall (and shall
procure that its relevant related corporations shall) forthwith consult with the
other Parties on the form and content of the announcement or the disclosure (as
the case may be) prior to making the announcement or disclosure (as the case may
be);
 
(d)   disclosed to the professional advisers of the respective Parties;
 
(e)   required to be disclosed or used to vest the full benefit of this
Agreement in any of the Parties; or
 
(f)   information independently developed after Closing without the use of
Confidential Information.


Except as may be required to be disclosed pursuant to any applicable requirement
issued by any competent governmental or statutory authority, and rules or
regulations of any relevant regulatory body, including but not limited to the
rules and regulations of the United States Securities and Exchange Commission,
and the rules and regulations of the NYSE Amex or any other relevant stock
exchange, each Party undertakes that prior to Closing it will not make any
announcement in connection with this Agreement, unless the other Parties shall
have given its written consent to such announcement (which consent not to be
unreasonably withheld).
 
5.3           Injunctive Remedies.  Each Other Shareholder and Beneficial
Shareholder acknowledges that it would be extremely difficult to measure the
damages which the Purchaser might suffer if the Other Shareholder or Beneficial
Shareholder were to breach the provisions of Section 5.2 of this
Agreement.  Purchaser and any successor in interest or permitted assignee of
Purchaser (each, the “Purchaser’s Successor”) shall be entitled, in the event of
a breach of the provisions of Section 5.2 of this Agreement, to injunctive
relief to restrain any person or entity from any such breach, without showing
any actual damage to Purchaser or Purchaser’s Successor.  The Purchaser or
Purchaser’s Successor shall also in the event of a breach of the provisions of
Section 5.2 of this Agreement, be entitled to any other remedies available to
any of them at law or in equity.
 
ARTICLE 6
MISCELLANEOUS
 
6.1           Governing Law.  This Agreement shall be construed and governed in
all respects by the laws of Singapore.
 
6.2           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, permitted assigns,
heirs, executors, and administrators of each Party to this Agreement.  Purchaser
may assign some or all of Purchaser's rights under this Agreement to a
subsidiary of Purchaser; or may direct that title to and possession of some or
all of the Other ESI Shares be taken in the name of one or more of Purchaser's
subsidiaries.  Except as set out in this Section 6.2, Purchaser shall not assign
the benefit of all or any of its obligations under this Agreement, or any
benefit arising under or out of this Agreement to any third party, except that
the provisions of Sections 5.2 and 5.3 may be assigned in connection with a
merger or consolidation with another company or business entity or a sale of
ESI, without the prior written consent of the other Parties.


 
14

--------------------------------------------------------------------------------

 
 
6.3           Entire Agreement; Amendment.  This Agreement constitutes the full
and entire understanding and agreement among the Parties with regard to the
subject matter of this Agreement at the date of this Agreement to the exclusion
of any terms implied by law which may be excluded by contract and supersedes any
previous written or oral agreement between ESI and the Purchaser in relation to
the matters dealt with in this Agreement (including the letters of intent issued
by Purchaser dated 2 February 2010 and 11 March 2010).  The Purchaser
acknowledges that it has not been induced to enter into this Agreement by any
representation, warranty or undertaking not expressly incorporated into this
Agreement.  In this Section 6.3, “this Agreement” includes the Schedules to this
Agreement and all documents entered into pursuant to this Agreement.  This
Agreement and any term of this Agreement may be amended, waived, discharged, or
terminated only by a written instrument signed by the Parties.
 
6.4           Arbitration.  In case any dispute or difference shall arise
between the Parties as to the construction of this Agreement or as to any matter
of whatsoever nature arising thereunder or in connection therewith, including
any question regarding its existence, validity or termination, such dispute or
difference shall be submitted to a single arbitrator to be agreed in writing
between the Purchaser and the Principal Vendors (on behalf of the Principal
Vendors, the Other Shareholders and the Beneficial Shareholders) or, failing
agreement within two (2) weeks of submission of a request to agree by either
Purchaser or the Principal Vendors, to be appointed by the Chairman of the
Singapore International Arbitration Centre (the “SIAC”) at that time.  Such
submission shall be a submission to arbitration in accordance with the
Arbitration Rules of the SIAC in force at that time, which rules are deemed to
be incorporated by reference in this clause, by which the Parties hereto agree
to be so bound.  The place of arbitration shall be Singapore and the arbitration
shall be conducted wholly in the English language.  Each Party irrevocably
submits to the exclusive jurisdiction of the courts of Singapore and to support
and assist the arbitration process set out above, including if necessary the
grant of interlocutory relief pending the outcome of that process.
 
6.5           Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given when delivered by hand, messenger, or express air freight
service, in any case addressed as follows:


 
To Purchaser:
BioTime, Inc.

1301 Harbor Bay Parkway, Suite 100
Alameda, California 94502
Attention: Michael D.  West, President


 
15

--------------------------------------------------------------------------------

 
 
with a copy to:
Richard S.  Soroko, Esq.
Lippenberger, Thompson ,Welch, Soroko & Gilbert LLP
201 Tamal Vista Blvd.
Corte Madera, California 94925
 
and to:
Lee Suet-Fern
Stamford Law Corporation
9 Raffles Place #32-00 Republic Plaza
Singapore 048619
 
 
To the Principal Vendors:
To the applicable address and attentioned to the person shown on Schedule 1 of
this Agreement.

 

 
To the Other Shareholders:
To the applicable address and attentioned to the person shown on Part 1 of
Schedule 2 of this Agreement.

 

 
To the Beneficial Shareholders:
To the applicable address and attentioned to the person shown on Part 2 of
Schedule 2 of this Agreement.

 
 
To ESI:
60 Biopolis Street #01-03 Genome Singapore 138672

Attention: Suzan Lourdes
 
Any Party may change its address for the purpose of this Section by giving
notice to each other Party in accordance with this Section.
 
6.6           Delays and Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any Party to this Agreement, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power, or remedy of such Party nor shall such delay or omission be construed to
be a waiver of, or an acquiescence in, any such breach or default or any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  Any waiver, permit, consent, or approval of any kind
or character on the part of any Party of any breach or default under this
Agreement, or any waiver on the part of any Party of any provisions or
conditions of this Agreement, must be made in writing, as provided in Section
6.3, and shall be effective only to the extent specifically set forth in such
writing.


 
16

--------------------------------------------------------------------------------

 
 
6.7           Expenses.  Except for ESI, the Parties shall bear their own
expenses, incurred on their behalf with respect to this Agreement and to the
transactions contemplated by this Agreement.  Biomedical Sciences Investment
Fund Pte Ltd shall bear all expenses incurred by ESI with respect to this
Agreement and to the transactions contemplated by this Agreement.
 
6.8           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded; the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.9           Time of the Essence.  Time shall be of the essence of this
Agreement both as regards any dates and periods mentioned and as regards any
dates and periods which may be substituted for them in accordance with this
Agreement or by agreement in writing between the Parties.
 
6.10         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  Counterparts of this Agreement may be
transmitted by facsimile, electronic mail, or other electronic means and, upon
receipt, shall be deemed an original; provided that, upon demand of the
recipient, the sender shall mail or deliver an original signed copy within a
reasonable time of such demand.
 
6.11         Third Party Rights.  A person who is not a party to this Agreement
has no right under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore to enforce any term of this Agreement.
 
6.12         Interpretation.  In this Agreement, unless the context otherwise
requires, the provisions in this Section 6.12 apply:
 
(a)   The sign “S$” means the lawful currency of Singapore.
 
(b)   “Business Day” means a day on which commercial banks are open for business
in Singapore (excluding Saturdays, Sundays and gazetted public holidays).
 
(c)   "Series A1 ESI Preferred Shares" means the series A1 ESI Preferred Shares,
which may be converted into ESI Ordinary Shares in accordance with the
provisions of the ESI articles of association;
 
(d)   "Series A2 ESI Preferred Shares" means the series A2 ESI Preferred Shares,
which may be converted into ESI Ordinary Shares in accordance with the
provisions of the ESI articles of association;
 
(e)   "Series A3 ESI Preferred Shares" means the series A3 ESI Preferred Shares,
which may be converted into ESI Ordinary Shares in accordance with the
provisions of the ESI articles of association; and


 
17

--------------------------------------------------------------------------------

 
 
(f)   The expressions “subsidiary” and “related corporations” shall have the
same meanings in this Agreement as their respective definitions in the Companies
Act, Cap. 50 of Singapore.




Signatures Start on Following Page


 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


PURCHASER:


BIOTIME, INC.




By
   
Michael D.  West,
 
Chief Executive Officer
             
By
   
Judith Segall,
 
Secretary
             
PRINCIPAL VENDORS:
     
PHARMBIO GROWTH FUND PTE LTD
           
By
         
Title 
               
BIOMEDICAL SCIENCES INVESTMENT FUND PTE LTD
           
By
         
Title
               
ES CELL AUSTRALIA LIMITED
           
By
         
Title
   

 
 


 
19

--------------------------------------------------------------------------------

 


OTHER SHAREHOLDERS AND BENEFICIAL SHAREHOLDERS:


NUS TECHNOLOGY HOLDINGS PTE LTD

 
By
         
Title
               
 
   
MARTIN FREDERICK PERA
           
CURIS INC.
     
By
         
Title
               
WICELL RESEARCH INSTITUTE INC
           
By
         
Title
               
MONASH INVESTMENT HOLDINGS PTY LTD
           
By
         
Title
               
HADASIT MEDICAL RESEARCH SERVICES AND
DEVELOPMENT COMPANY LTD
     
By
         
Title
         

 
 
20

--------------------------------------------------------------------------------

 
 

     
ARIFFEEN BONGSO
                       
FONG CHUI YEE
                       
BENJAMIN EITHAN REUBINOFF
           
ESI:
         
ES CELL INTERNATIONAL PTE LTD
           
By
         
Title
   



 
21

--------------------------------------------------------------------------------

 
 
Schedule 1
 
The Principal Vendors
 

 
(1)
Name and Particulars
(2)
Number and Class of Principal ESI Shares
(3)
Number of BioTime Shares per Principal ESI Share
 
ES Cell Australia Limited
 
Address: Suite 203/63 Stead Street South
Melbourne Victoria, 3205 Australia
 
Attention: Carl Strachan
 
3,000,000 A1 ESI Preferred Shares
 
 
1,667,000 A2 ESI Preferred Shares
 
 
153,547 ESI Ordinary Shares
 
0.00307680755416697 per A1 ESI
Preferred Share
 
0.00369216906500036 per A2 ESI
Preferred Share
 
0.00307680755416697 per ESI
Ordinary Share
 
 
Pharmbio Growth Fund Pte Ltd
 
Address: 250 North Bridge Road #20-02
Raffles City Tower Singapore 179101
 
Attention: Eugene Khoo Kay Jin
 
3,000,000 A1 ESI Preferred Shares
 
 
1,667,000 A2 ESI Preferred Shares
 
 
1,962,000 A3 ESI Preferred Shares
 
0.00307680755416697 per A1 ESI
Preferred Share
 
0.00369216906500036 per A2 ESI
Preferred Share
 
0.00470443875032130 per A3 ESI
Preferred Share
 
 
Biomedical Sciences Investment Fund Pte Ltd
 
Address: 250 North Bridge Road #20-02
 Raffles City Tower Singapore 179101
 
Attention: Chu Swee Yeok
 
1,923,076 A3 ESI Preferred Shares
 
 
0.00470443875032130 per A3 ESI
Preferred Share



 
22

--------------------------------------------------------------------------------

 


Schedule 2
 
Other Shareholders


      Part 1



 
(1)
Name and Particulars of Legal Shareholders
 
(2)
Number of Other ESI Shares
 
(3)
Number of BioTime Shares to be allotted and issued to Legal Shareholders
(based on 0.00307680755416697 BioTime Shares per ESI Ordinary Share)
1
Curis Inc.
 
45 Moulton Street
Cambridge, MA 02138, USA
 
Attention: Michael P Gray
 
2,100,000
 
6,461
 
2
Monash Investment Holdings Pty Ltd
 
Monash University
Building 3a,
Wellington Road, Clayton
Victoria, Australia 3800
 
Attention: David Munro Pitt
 
1,200,000
 
(this includes 200,000 ESI Ordinary Shares held by Monash Investment Holdings
Pty Ltd on trust for Martin Frederick Pera – please see row 1 in Part 2 of
Schedule 2 below)
 
3,692
3
NUS Technology Holdings Pte Ltd
 
21 Heng Mui Keng Terrace,
Level 5, Singapore 119613
 
Attention: Bernard Tan and Lily Chan
 
 
 
1,246,453
 
(this includes 400,000 ESI Ordinary Shares held by NUS Technology Holdings Pte
Ltd on trust for Ariffeen Bongso and 100,000 ESI Ordinary Shares held by NUS
Technology Holdings Pte Ltd on trust for Fong Chui Yee – please see rows 2 and 3
in Part 2 of Schedule 2 respectively)
 
3,835

 
 
23

--------------------------------------------------------------------------------

 
 
4
Hadasit Medical Research Services and Development Company Ltd
 
Kiryat Hadassah P.O.B 12000
Jerusalem, Israel 91120
 
Attention: Dr Einat Zisman
 
1,200,000
 
(this includes 400,000 Ordinary Shares held by Hadasit Medical Research Services
and Development Company Ltd
on trust for B. Reubinoff – please see row 4 in Part 2 of Schedule 2 below)
 
3,692
5
Martin Frederick Pera
 
2294 Alcyona Dr.
Los Angeles CA 90068, USA
 
200,000
 
615
6
Wicell Research Institute Inc
 
614 Walnut Street
13th Floor,
Madison, WI 53716
USA
 
Attention: Carl Gulbrandsen
 
200,000
615
(to be allotted and issued to Wisconsin Alumni Research Foundation)





Part 2



 
 
Name and Particulars of Beneficial Shareholders
 
 
Number of Other ESI Shares
 
1
Martin Frederick Pera
 
2294 Alcyona Dr.
Los Angeles CA 90068, USA
 
200,000
 
(Held by Monash Investment Holdings Pty Ltd on trust)
 
 
2
Ariffeen Bongso
 
C/O: NUS Technology Holdings Pte Ltd
21 Heng Mui Keng Terrace,
Level 5, Singapore 119613
 
400,000
 
(Held by NUS Technology Holdings Pte Ltd on trust)
 
 
3
Fong Chui Yee
 
C/O: NUS Technology Holdings Pte Ltd
21 Heng Mui Keng Terrace,
Level 5, Singapore 119613
 
100,000
 
(Held by NUS Technology Holdings Pte Ltd on trust)
 
 
4
Benjamin Eithan Reubinoff
 
Kiryat Hadassah P.O.B 12000
Jerusalem, Israel 91120
 
400,000
 
(Held by Hadasit Medical Research Services and Development Company Ltd on trust)
 
 



 
24

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 
Registration Rights Agreement
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
Exhibit B
 
Accredited Investor Certification

 
 
26

--------------------------------------------------------------------------------

 


 
Exhibit C
 
Foreign Resident Certification
 


 
27

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Warrant Agreement
 
 
-Exhibit A-

--------------------------------------------------------------------------------

 
 
_______________
 
Warrant Agreement
 
Dated as of May 3, 2010
 
_______________

 
 

--------------------------------------------------------------------------------

 
 
WARRANT AGREEMENT, (this “Agreement”) dated as of May 3, 2010, by BioTime, Inc.,
a California corporation (the “Company”), for the benefit of the undersigned
original holder, and each subsequent registered holder, of a Warrant described
herein (a “Holder”).
 
Section 1.                      Issuance of Warrants.
 
1.1           Number of Warrants; Expiration Date.  The Company is issuing
common share purchase warrants, as hereinafter described (the “Warrants”), to
purchase up to an aggregate of 300,000 of its common shares, no par value (the
“Common Stock”), to the undersigned original Holders pursuant to an Equity and
Note Purchase Agreement (the “Purchase Agreement”) with the Company.  The
Warrants shall be represented by a certificate in substantially the form of
Exhibit A hereto.  Subject to the terms of this Agreement, a Holder of any of
such Warrant (including any Warrants into which a Warrant may be divided) shall
have the right, which may be exercised, in whole or in part, at any time on or
after the date hereof and prior to 5:00 p.m., New York Time on May 2, 2014 (the
“Expiration Date”), to purchase from the Company, at the Warrant Price (as
defined herein) then in effect, the number of fully paid and nonassessable
common shares, no par value, of the Company (“Warrant Shares”) determined as
provided in this Agreement and specified in such Warrant.
 
1.2           Form of Warrant.  The text of the Warrants and of the Purchase
Form shall be substantially as set forth in Exhibit A attached hereto.  The
price per Warrant Share and the number of Warrant Shares issuable upon exercise
of each Warrant are subject to adjustment upon the occurrence of certain events,
all as hereinafter provided.  The Warrants shall be executed on behalf of the
Company by its Chief Executive Officer, President, or one of its Vice
Presidents, under its corporate seal reproduced thereon attested by its Chief
Financial Officer, or Secretary or any Assistant Secretary.  The signature of
any such officers on the Warrants may be manual or facsimile, provided, however,
that the signature of any such officers must be manual until such time as a
warrant agent is appointed.
 
1.3           Signatures; Date of Warrants.  Warrants bearing the manual or
facsimile signatures of individuals who were at any time the proper officers of
the Company shall bind the Company, notwithstanding that such individuals or any
one of them shall have ceased to hold such offices prior to the delivery of such
Warrants or did not hold such offices on the date of this Agreement.  In the
event that the Company shall appoint a warrant agent to act on its behalf in
connection with the division, transfer, exchange or exercise of Warrants, the
Warrants issued after the date of such appointment shall be dated as of the date
of countersignature thereof by the warrant agent upon division, exchange,
substitution or transfer.  Until such time as the Company shall appoint a
warrant agent, Warrants shall be dated as of the date of execution thereof by
the Company either upon initial issuance or upon division, exchange,
substitution or transfer.
 
1.4           Countersignature of Warrants.  In the event that the Company shall
appoint a warrant agent to act on its behalf in connection with the division,
transfer, exchange or exercise of Warrants, the Warrants issued after the date
of such appointment shall be countersigned by the warrant agent (or any
successor to the warrant agent then acting as warrant agent) and shall not be
valid for any purpose unless so countersigned.  Warrants may be countersigned,
however, by the warrant agent (or by its successor as warrant agent hereunder)
and may be delivered by the warrant agent, notwithstanding that the persons
whose manual or facsimile signatures appear thereon as proper officers of the
Company shall have ceased to be such officers at the time of such
countersignature, issuance or delivery.  The warrant agent (if so appointed)
shall, upon written instructions of the  President, Chief Executive Officer, an
Executive or Senior Vice President,  or the Chief Financial Officer of the
Company, countersign, issue and deliver the Warrants and shall countersign and
deliver Warrants as otherwise provided in this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
Section 2.               Exercise of Warrants; Restrictions.
 
2.1           Exercise of Warrants.  A Warrant may be exercised upon surrender
of the certificate or certificates evidencing the Warrant to be exercised,
together with the form of election to purchase on the reverse thereof duly
filled in and signed, to the Company at its principal office (or if appointed,
the principal office of the warrant agent) and upon payment of the Warrant Price
(as defined and determined in accordance with the provisions of Section 3 and
Section 6 to the Company (or if appointed, to the warrant agent for the account
of the Company), for the number of Warrant Shares in respect of which such
Warrants are then exercised.  Payment of the aggregate Warrant Price shall be
made by bank wire transfer to the account of the Company or bank cashier's
check.
 
(a)           Subject to Section 2.2 and Section 5, upon the surrender of the
Warrant and payment of the Warrant Price as aforesaid, the Company (or if
appointed, the warrant agent) shall promptly, and in any event within three (3)
business days, cause to be issued and delivered to or upon the written order of
the Holder and in such name or names as the Holder may designate, a certificate
or certificates for the number of full Warrant Shares so purchased upon the
exercise of such Warrant, together with cash, as provided in Section 8, in
respect of any fractional Warrant Shares otherwise issuable upon such
exercise.  Such Warrant Share certificate or certificates shall be deemed to
have been issued and any person so designated to be named therein shall be
deemed to have become a holder of record of such Warrant Shares as of the date
of the surrender of such Warrants and payment of the Warrant Price, as
aforesaid.  The rights of purchase represented by the Warrant shall be
exercisable, at the election of the Holder thereof, either in full or from time
to time in part.  In the event that a certificate evidencing the Warrant is
exercised in respect of less than all of the Warrant Shares purchasable on such
exercise at any time prior to the date of expiration of the Warrant, a new
certificate evidencing the unexercised portion of the Warrant will be issued,
and the warrant agent (if so appointed) is hereby irrevocably authorized to
countersign and to deliver the required new Warrant certificate or certificates
pursuant to the provisions of this Section 2.1. The Company, whenever required
by the warrant agent (if appointed), will supply the warrant agent with Warrant
certificates duly executed on behalf of the Company for such purpose.
 
(b)           In the event the Company issues warrants in the future which
contain a “net exercise” provision, the Warrant shall be deemed automatically
amended to allow holder the right to exercise the Warrant on the same net
exercise terms.
 
2.2           Restrictions on Exercise of Warrants.  The Warrants may not be
exercised unless registered under the Securities Act of 1933, as amended (the
“Act”) or an exemption from such registration is available.

 
3

--------------------------------------------------------------------------------

 
 
(a)           Each person exercising a Warrant who is not a “U.S. Person” within
the meaning of Regulation S promulgated under the Act will be required to give:
(i) written certification that he, she, or it is not a U.S. person and their
Warrant is not being exercised on behalf of a U.S. Person; or (ii) a written
opinion of counsel, acceptable to the Company and to the transfer agent of the
Common Stock, to the effect that the Warrant and the Warrant Shares have been
registered under the Securities Act or are exempt from registration thereunder.
 
(b)           Unless the Warrant and Warrant Shares have been registered under
the Act and under any applicable state securities laws, each person who is a
U.S. Person under Regulation S who is exercising a Warrant will be required to
give written certification that he, she or it is an “accredited investor” or a
written opinion of counsel, acceptable to the Company and to the transfer agent
of the Common Stock, to the effect that exercise of the Warrant and the issuance
of the Warrant Shares are exempt from registration under the Act and under any
applicable state securities laws.
 
(c)           The Company shall be entitled to obtain, as a condition precedent
to its issuance of any certificates representing Warrant Shares or any other
securities issuable upon any exercise of a Warrant, a letter or other instrument
from the Holder containing such covenants, representations or warranties by such
Holder as reasonably deemed necessary by the Company to effect compliance by the
Company with the requirements of the Act and any other applicable United States
federal and/or state securities laws.
 
(d)           Any exercise, attempt to exercise, or purported exercise of a
Warrant in violation of the restrictions set forth in this Section 2.2 shall be
deemed null and void and of no binding effect.
 
(e)           The Company will issue instructions to the transfer agent and
registrar of its Common Stock to refuse to issue any Warrant Shares not made in
accordance with (i) the provisions of Regulation S, or (ii) pursuant to
registration under the Act and applicable state securities laws, or (iii)
pursuant to an available exemption from registration under the Act and
applicable state securities laws.
 
Section 3.               Warrant Price.  Subject to any adjustments required by
Section 6, the price per share at which Warrant Shares shall be purchasable upon
exercise of a Warrant (as to any particular Warrant, the “Warrant Price”) shall
be Ten Dollars ($10.00) per share.
 
Section 4.               Transferability of Warrants and Warrant Shares;
Restrictions on Transfer.
 
4.1           Registration.  Each Warrant shall be numbered and shall be
registered on the books of the Company (the “Warrant Register”) as issued.  The
Company and the warrant agent (if appointed) shall be entitled to treat the
Holder of any Warrant as the owner in fact thereof for all purposes and shall
not be bound to recognize any equitable or other claim or interest in such
Warrant on the part of any other person, and shall not be liable for any
registration of transfer of any Warrant which is registered or to be registered
in the name of a fiduciary or the nominee of a fiduciary upon the instruction of
such fiduciary, unless made with the actual knowledge that a fiduciary or
nominee is committing a breach of trust in requesting such registration of
transfer, or with such knowledge of such facts that its participation therein
amounts to bad faith.

 
4

--------------------------------------------------------------------------------

 
 
4.2           Transfer.  Subject to Section 4.3, the Warrants shall be
transferable only on the Warrant Register upon delivery of the Warrant
certificate duly endorsed by the Holder or by his duly authorized attorney or
representative, or accompanied by proper evidence of succession, assignment or
authority to transfer.  In all cases of transfer by an attorney, the original
power of attorney, duly approved, or a copy thereof, duly certified, shall be
deposited and remain with the Company (or the warrant agent, if appointed).  In
case of transfer by executors, administrators, guardians or other legal
representatives, duly authenticated evidence of their authority shall be
produced, and may be required to be deposited and remain with the Company (or
the warrant agent, if appointed) in its discretion.  Upon any registration of
transfer, the Company shall execute and deliver (or if appointed, the warrant
agent shall countersign and deliver) a new Warrant or Warrants to the persons
entitled thereto.
 
4.3           Restrictions on Transfer of Warrants and Warrant Shares.  The
Warrants, and any Warrant Shares issued upon the exercise of the Warrants, may
not be sold, pledged, hypothecated, transferred or assigned, in whole or in
part, unless a registration statement under the Act, and under any applicable
state securities laws, is effective therefor or, an exemption from such
registration is then available, and an opinion of counsel, acceptable to the
Company and to the transfer agent or warrant agent, if any, has been rendered
stating that such sale, pledge, hypothecation, transfer or assignment will not
violate the Act or any other United States federal or state securities laws, and
in the case of a sale by a person who is not a U.S. Person, was made in
compliance with Regulation S.  Hedging transactions involving Warrants and
Warrant Shares may not be conducted unless in compliance with the
Act.  Notwithstanding anything herein to the contrary, no registration statement
or opinion of counsel shall be required for any transfer of any Warrant Shares
in compliance with Rule 144 or Rule 144A under the Securities Act, or the
Warrants or Warrant Shares (i) by a Holder that is a partnership or a
corporation to (A) a partner of such partnership or shareholder of such
corporation, (B) a retired partner of such partnership who retires after the
date hereof, (C) the estate of any such partner or shareholder, or (ii) by a
Holder to an affiliated fund or entity of such Holder; provided, however, that
in each of the foregoing cases, the transferee agrees in writing to be subject
to the terms of this Section 4.3 to the same extent as if the transferee were an
original Holder hereunder.
 
(a)           As a condition precedent to the registration of transfer and
issuance of any certificates representing Warrants or Warrant Shares upon
transfer, the Company shall be entitled to obtain a letter or other instrument
from the Holder containing such covenants, representations or warranties by such
Holder as reasonably deemed necessary by the Company to effect compliance by the
Company with the requirements of the Act and any other applicable federal and/or
state securities laws.
 
(b)           Any sale, pledge, hypothecation, transfer, or assignment of a
Warrant or Warrant Shares in violation of the foregoing restrictions shall be
deemed null and void and of no binding effect.
 
(c)           The Company will issue instructions to any warrant agent that may
be appointed, and to the transfer agent and registrar of its Common Stock, to
refuse to register the transfer of any Warrant and Warrant Shares not made (i)
in accordance with the provisions of Regulation S, or (ii) pursuant to
registration under the Act and applicable state securities laws, or (iii)
pursuant to an available exemption from registration under the Act and
applicable state securities laws.

 
5

--------------------------------------------------------------------------------

 
 
Section 5.               Payment of Taxes.  The Company will pay all documentary
stamp taxes, if any, attributable to the initial issuance of Warrant Shares upon
the exercise of Warrants; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issue or delivery of any Warrant or certificates for Warrant
Shares in a name other than that of the registered Holder of such Warrants or
Warrant Shares.
 
Section 6.               Adjustment of Warrant Price and Number of Warrant
Shares.  The number and kind of securities purchasable upon the exercise of each
Warrant and the Warrant Price shall be subject to adjustment from time to time
upon the happening of certain events, as hereinafter defined.
 
6.1           Adjustments.  The number of Warrant Shares purchasable upon the
exercise of each Warrant and the Warrant Price shall be subject to adjustment as
follows:
 
(a)           If the Company shall (i) pay a dividend in shares of Common Stock
or make a distribution in shares of Common Stock, (ii) subdivide its outstanding
shares of Common Stock, (iii) combine its outstanding shares of Common Stock
into a smaller number of shares of Common Stock or (iv) reclassify or change
(including a change to the right to receive, or a change into, as the case may
be (other than with respect to a merger or consolidation pursuant to the
exercise of appraisal rights), shares of stock, other securities, property, cash
or any combination thereof) its Common Stock (including any such
reclassification or change in connection with a consolidation or merger in which
the Company is the surviving corporation), the number of Warrant Shares
purchasable upon exercise of each Warrant immediately prior thereto shall be
adjusted so that the Holder of each Warrant shall be entitled to receive the
kind and number of Warrant Shares or other securities of the Company or other
property which the Holder would have owned or have been entitled to receive
after the happening of any of the events described above, had such Warrant been
exercised immediately prior to the happening of such event or any record date
with respect thereto.  An adjustment made pursuant to this paragraph (a) shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event.
 
(b)           If the Company shall issue rights, options or warrants to all
holders of its outstanding Common Stock, without any charge to such holders,
entitling them to subscribe for or purchase shares of Common Stock at a price
per share which is lower at the record date mentioned below than the then
current market price per share of Common Stock (as defined in paragraph (d)
below), the number of Warrant Shares thereafter purchasable upon the exercise of
each Warrant shall be determined by multiplying the number of Warrant Shares
theretofore purchasable upon exercise of each Warrant by a fraction, of which
the numerator shall be the number of shares of Common Stock outstanding on the
date of issuance of such rights, options or warrants plus the number of
additional shares of Common Stock offered for subscription or purchase in
connection with such rights, options or warrants, and of which the denominator
shall be the number of shares of Common Stock outstanding on the date of
issuance of such rights, options or warrants plus the number of shares which the
aggregate offering price of the total number of shares of Common Stock so
offered would purchase at the current market price per share of Common Stock at
such record date.  Such adjustment shall be made whenever such rights, options
or warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants.

 
6

--------------------------------------------------------------------------------

 
 
(c)           If the Company shall distribute to all holders of its shares of
Common Stock (including any distribution made in connection with a merger in
which the Company is the surviving corporation) evidences of its indebtedness or
assets (excluding cash, dividends or distributions payable out of consolidated
earnings or earned surplus and dividends or distributions referred to in
paragraph (a) above) or rights, options or warrants, or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Common Stock (excluding those referred to in paragraph (b) above), then in
each case the number of Warrant Shares thereafter purchasable upon the exercise
of each Warrant shall be determined by multiplying the number of Warrant Shares
theretofore purchasable upon the exercise of each Warrant by a fraction, of
which the numerator shall be the then current market price per share of Common
Stock (as defined in paragraph (d) below) on the date of such distribution, and
of which the denominator shall be the then current market price per share of
Common Stock, less the then fair value (as determined by the Board of Directors
of the Company, whose determination shall be conclusive) of the portion of the
assets or evidences of indebtedness so distributed or of such subscription
rights, options or warrants, or of such convertible or exchangeable securities
applicable to one share of Common Stock.  Such adjustment shall be made whenever
any such distribution is made, and shall become effective on the date of
distribution retroactive to the record date for the determination of
shareholders entitled to receive such distribution.
 
(d)           For the purpose of any computation under paragraphs (b) and (c) of
this Section 6.1, the current market price per share of Common Stock at any date
shall be the average of the daily closing prices for the 20 consecutive trading
days ending one trading day prior to the date of such computation.  The closing
price for each day shall be the last reported sales price regular way or, in
case no such reported sale takes place on such day, the average of the closing
bid and asked prices regular way for such day, in each case on the principal
national securities exchange on which the shares of Common Stock are listed or
admitted to trading or, if not so listed or admitted to trading, the last sale
price of the Common Stock on the OTC Bulletin Board, or any comparable
system.  If the current market price of the Common Stock cannot be so
determined, the Board of Directors of the Company shall reasonably determine the
current market price on the basis of such quotations as are available.
 
(e)           No adjustment in the number of Warrant Shares purchasable
hereunder shall be required unless such adjustment would require an increase or
decrease of at least one percent (1%) in the number of Warrant Shares
purchasable upon the exercise of each Warrant; provided, however, that any
adjustments which by reason of this paragraph (e) are not required to be made
shall be carried forward and taken into account in the determination of any
subsequent adjustment.  All calculations shall be made with respect to the
number of Warrant Shares purchasable hereunder, to the nearest tenth of a share
and with respect to the Warrant Price payable hereunder, to the nearest whole
cent.
 
(f)           Whenever the number of Warrant Shares purchasable upon the
exercise of each Warrant is adjusted, as herein provided, the Warrant Price
payable upon exercise of each Warrant shall be adjusted by multiplying such
Warrant Price immediately prior to such adjustment by a fraction, of which the
numerator shall be the number of Warrant Shares purchasable upon the exercise of
each Warrant immediately prior to such adjustment, and of which the denominator
shall be the number of Warrant Shares purchasable immediately thereafter.

 
7

--------------------------------------------------------------------------------

 
 
(g)           No adjustment in the number of Warrant Shares purchasable upon the
exercise of each Warrant need be made under paragraphs (b) and (c) if the
Company issues or distributes to each Holder of Warrants the rights options,
warrants, or convertible or exchangeable securities, or evidences of
indebtedness or assets referred to in those paragraphs which each Holder of
Warrants would have been entitled to receive had the Warrants been exercised
prior to the happening of such event or the record date with respect
thereto.  No adjustment need be made for a change in the par value of the
Warrant Shares.
 
(h)           For the purpose of this Warrant, the term “Common Stock” shall
mean (i) the class of stock designated as the common shares or common stock of
the Company at the date of this Agreement, or (ii) any other class of stock
resulting from successive changes or reclassifications of such shares consisting
solely of changes in par value, or from par value to no par value, or from no
par value to par value.  In the event that at any time, as a result of an
adjustment made pursuant to paragraph (a) above, the Holders shall become
entitled to purchase any securities of the Company other than shares of Common
Stock, thereafter the number of such other shares so purchasable upon exercise
of each Warrant, and the Warrant Price of such shares, shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Warrant Shares contained in
paragraphs (a) through (i), inclusive, and the provisions of Section 4.3 and
Section 15, with respect to the Warrant Shares, shall apply on like terms to any
such other securities.
 
(i)           Upon the expiration of any rights, options, warrants or conversion
or exchange privileges, if any thereof shall not have been exercised, the
Warrant Price and the number of Warrant Shares purchasable upon the exercise of
each Warrant shall, upon such expiration, be readjusted and shall thereafter be
such as it would have been had it been originally adjusted (or had the original
adjustment not been required, as the case may be) as if (A) the only shares of
Common Stock so issued were the shares of Common Stock, if any, actually issued
or sold upon the exercise of such rights, options, warrants or conversion or
exchange rights and (B) such shares of Common Stock, if any, were issued or sold
for the consideration actually received by the Company upon such exercise plus
the aggregate consideration, if any, actually received by the Company for the
issuance, sale or grant of all such rights, options, warrants or conversion or
exchange rights whether or not exercised.
 
6.2           Notice of Adjustment.  Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant or the Warrant Price of such
Warrant Shares is adjusted, as herein provided, the Company shall, or in the
event that a warrant agent is appointed, the Company shall cause the warrant
agent, promptly, in any event within ten (10) days send to each Holder notice of
such adjustment or adjustments.  Such notice shall set forth the number of
Warrant Shares purchasable upon the exercise of each Warrant and the Warrant
Price of such Warrant Shares after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.
 
6.3           No Adjustment for Dividends.  Except as provided in Section 6.1,
no adjustment in respect of any dividends shall be made during the term of a
Warrant or upon the exercise of a Warrant.

 
8

--------------------------------------------------------------------------------

 
 
6.4           Preservation of Purchase Rights Upon Merger, Consolidation,
etc.  In case of any consolidation of the Company with or merger of the Company
into another corporation or in case of any sale, transfer or lease to another
corporation of all or substantially all the property of the Company, the Company
or such successor or purchasing corporation, as the case may be, shall execute
an agreement that each Holder shall have the right thereafter, upon such
Holder's election, either (i) upon payment of the Warrant Price in effect
immediately prior to such action, to purchase upon exercise of each Warrant the
kind and amount of shares and other securities and property (including cash)
which the Holder would have owned or have been entitled to receive after the
happening of such consolidation, merger, sale, transfer or lease had such
Warrant been exercised immediately prior to such action (such shares and other
securities and property (including cash) being referred to as the “Sale
Consideration”) or (ii) to receive, in cancellation of such Warrant (and in lieu
of paying the Warrant price and exercising such Warrant), the Sale Consideration
less a portion thereof having a fair market value (as reasonably determined by
the Company) equal to the Warrant Price (it being understood that, if the Sale
Consideration consists of more than one type of shares, other securities or
property, the amount of each type of shares, other securities or property to be
received shall be reduced proportionately); provided, however, that no
adjustment in respect of dividends, interest or other income on or from such
shares or other securities and property shall be made during the term of a
Warrant or upon the exercise of a Warrant.  The Company shall mail by first
class mail, postage prepaid, to each Holder, notice of the execution of any such
agreement.  Such agreement shall provide for adjustments, which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 6.  The provisions of this paragraph shall similarly apply to successive
consolidations, mergers, sales, transfers or leases.  The warrant agent (if
appointed) shall be under no duty or responsibility to determine the correctness
of any provisions contained in any such agreement relating to the kind or amount
of shares of stock or other securities or property receivable upon exercise of
Warrants or with respect to the method employed and provided therein for any
adjustments and shall be entitled to rely upon the provisions contained in any
such agreement.
 
6.5           Statement on Warrants.  Irrespective of any adjustments in the
Warrant Price or the number or kind of shares purchasable upon the exercise of
the Warrants, Warrants issued before or after such adjustment may continue to
express the same price and number and kind of shares as are stated in the
Warrants initially issuable pursuant to this Agreement.
 
Section 7.               Reservation of Warrant Shares; Purchase and
Cancellation of Warrants.
 
7.1           Reservation of Warrant Shares.  There have been reserved, and the
Company shall at all times keep reserved, out of its authorized Common Stock, a
number of shares of Common Stock sufficient to provide for the exercise of the
rights of purchase represented by the outstanding Warrants and any additional
Warrants issuable hereunder.  The Transfer Agent for the Common Stock and every
subsequent transfer agent for any shares of the Company's capital stock issuable
upon the exercise of any of the rights of purchase aforesaid will be irrevocably
authorized and directed at all times to reserve such number of authorized shares
as shall be required for such purpose.  The Company will keep a copy of this
Agreement on file with the Transfer Agent for the Common Stock and with every
subsequent transfer agent for any shares of the Company's capital stock issuable
upon the exercise of the rights of purchase represented by the Warrants.  The
warrant agent, if appointed, will be irrevocably authorized to requisition from
time to time from such Transfer Agent the stock certificates required to honor
outstanding Warrants upon exercise thereof in accordance with the terms of this
Agreement.  The Company will supply such Transfer Agent with duly executed stock
certificates for such purposes and will provide or otherwise make available any
cash which may be payable as provided in Section 8.  The Company will furnish
such Transfer Agent a copy of all notices of adjustments and certificates
related thereto, transmitted to each Holder pursuant to Section 6.2.

 
9

--------------------------------------------------------------------------------

 
 
7.2            Purchase of Warrants by the Company.  The Company shall have the
right, except as limited by law, other agreements or herein, with the consent of
the Holder, to purchase or otherwise acquire Warrants at such times, in such
manner and for such consideration as it may deem appropriate.
 
7.3            Cancellation of Warrants.  In the event the Company shall
purchase or otherwise acquire Warrants, the same shall thereupon be cancelled
and retired.  The warrant agent (if so appointed) shall cancel any Warrant
surrendered for exchange, substitution, transfer or exercise in whole or in
part.
 
Section 8.               Fractional Interests.  The Company shall not be
required to issue fractional Warrant Shares on the exercise of Warrants.  If
more than one Warrant shall be presented for exercise in full at the same time
by the same Holder, the number of full Warrant Shares which shall be issuable
upon the exercise thereof shall be computed on the basis of the aggregate number
of Warrant Shares purchasable on exercise of the Warrants so presented.  If any
fraction of a Warrant Share would, except for the provisions of this Section 8,
be issuable on the exercise of any Warrant (or specified portion thereof), the
Company shall pay an amount in cash equal to the average of the daily closing
sale prices (determined in accordance with paragraph 6.1(d)) per share of Common
Stock for the 20 consecutive trading days ending one trading day prior to the
date the Warrant is presented for exercise, multiplied by such fraction.
 
Section 9.               Exchange of Warrant Certificates.  Each Warrant
certificate may be exchanged, at the option of the Holder thereof, for another
Warrant certificate or Warrant certificates in different denominations entitling
the Holder or Holders thereof to purchase a like aggregate number of Warrant
Shares as the certificate or certificates surrendered then entitle the Holder to
purchase.  Any Holder desiring to exchange a Warrant certificate or certificates
shall make such request in writing delivered to the Company at its principal
office (or, if a warrant agent is appointed, the warrant agent at its principal
office) and shall surrender, properly endorsed, the certificate or certificates
to be so exchanged.  Thereupon, the Company (or, if appointed, the warrant
agent) shall execute and deliver to the person entitled thereto a new Warrant
certificate or certificates, as the case may be, as so requested, in such name
or names as such Holder shall designate.
 
Section 10.             Listing of Warrant Shares on Securities Exchange.  The
Company will promptly use commercially reasonable efforts to cause the Warrant
Shares to be listed, subject to official notice of issuance, on the principal
national securities exchanges on which the Common Stock is listed and whose
rules and regulations require such listing, as soon as practicable following the
date of this Warrant Agreement.

 
10

--------------------------------------------------------------------------------

 

 
Section 11.             Mutilated or Missing Warrants.  In case any of the
certificates evidencing the Warrants shall be mutilated, lost, stolen or
destroyed, the Company may in its discretion issue and deliver (and, if
appointed, the warrant agent shall countersign and deliver) in exchange and
substitution for and upon cancellation of the mutilated Warrant certificate, or
in lieu of and substitution for the Warrant certificate lost, stolen or
destroyed, a new Warrant certificate of like tenor, but only upon receipt of
evidence reasonably satisfactory to the Company and the warrant agent (if so
appointed) of such loss, theft or destruction of such Warrant, and an indemnity
or bond, if requested, also reasonably satisfactory to them.  An applicant for
such a substitute Warrant certificate shall also comply with such other
reasonable regulations and pay such other reasonable charges as the Company (or
the warrant agent, if so appointed) may prescribe.
 
Section 12.             No Rights as Shareholders; Notices to Holders.  Nothing
contained in this Agreement or in any of the Warrants shall be construed as
conferring upon the Holders or their transferees the right to vote or to receive
dividends or to consent or to receive notice as shareholders in respect of any
meeting of shareholders for the election of directors of the Company or any
other matter, or any rights whatsoever as shareholders of the Company.  If,
however, at any time prior to the expiration of the Warrants and prior to their
exercise, any of the following events shall occur:  (a) the Company shall
declare any dividend payable in any securities upon its shares of Common Stock
or make any distribution (other than a regular cash dividend, as such dividend
may be increased from time to time, or a dividend payable in shares of Common
Stock) to the holders of its shares of Common Stock; or (b) the Company shall
offer to the holders of its shares of Common Stock on a pro rata basis any cash,
additional shares of Common Stock or other securities of the Company or any
right to subscribe for or purchase any thereof; or (c) a dissolution,
liquidation or winding up of the Company (other than in connection with a
consolidation, merger, sale, transfer or lease of all or substantially all of
its property, assets, and business as an entirety) shall be proposed, then in
any one or more of said events the Company shall (i) give notice in writing of
such event as provided in Section 14 and (ii) if the Warrants have been
registered pursuant to the Act, cause notice of such event to be published once
in The Wall Street Journal (national edition), such giving of notice and
publication to be completed at least 10 days prior to the date fixed as a record
date or the date of closing the transfer books for the determination of the
stockholders entitled to such dividend, distribution, or subscription rights or
for the determination of stockholders entitled to vote on such proposed
dissolution, liquidation or winding up or the date of expiration of such
offer.  Such notice shall specify such record date or the date of closing the
transfer books or the date of expiration, as the case may be.  Failure to
publish, mail or receive such notice or any defect therein or in the publication
or mailing thereof shall not affect the validity of any action in connection
with such dividend, distribution or subscription rights, or such proposed
dissolution, liquidation or winding up, or such offer.
 
Section 13.             Appointment of Warrant Agent.  At such time as the
Company shall register Warrants under the Act, the Company shall appoint a
warrant agent to act on behalf of the Company in connection with the issuance,
division, transfer and exercise of Warrants.  At such time as the Company
appoints a warrant agent, the Company shall enter into a new Warrant Agreement
with the warrant agent pursuant to which all new Warrants will be issued upon
registration of transfer or division, which will reflect the appointment of the
warrant agent, as well as additional customary provisions as shall be reasonably
requested by the warrant agent in connection with the performance of its
duties.  In the event that a warrant agent is appointed, the Company shall (i)
promptly notify the Holders of such appointment and the place designated for
transfer, exchange and exercise of the Warrants, and (ii) take such steps as are
necessary to insure that Warrants issued prior to such appointment may be
exchanged for Warrants countersigned by the warrant agent.

 
11

--------------------------------------------------------------------------------

 

 
Section 14.              Notices; Principal Office.  Any notice pursuant to this
Agreement by the Company or by any Holder to the warrant agent (if so
appointed), or by the warrant agent (if so appointed) or by any Holder to the
Company, shall be in writing and shall be delivered in person, or mailed first
class, postage prepaid, or sent by air delivery service (a) to the Company, at
its office, Attention: Chief Financial Officer, or (b) to the warrant agent, at
its offices as designated at the time the warrant agent is appointed.  The
address of the principal office of the Company is 1301 Harbor Bay Parkway, Suite
100, Alameda, California 94502.  Any notice given pursuant to this Agreement by
the Company or the warrant agent to a Holder shall be in writing and shall be
mailed first class, postage prepaid, or sent by air delivery service, or
otherwise delivered to such Holder at the Holder’s address on the books of the
Company or the warrant agent, as the case may be.  Each party hereto and any
Holder may from time to time change the address to which notices to it are to be
delivered or mailed hereunder by notice to the other party.
 
Section 15.              Successors.  Except as expressly provided herein to the
contrary, all the covenants and provisions of this Agreement by or for the
benefit of the Company and the Holder shall bind and inure to the benefit of
their respective successors and permitted assigns hereunder.
 
Section 16.              Legends.  The Warrants shall bear an appropriate
legend, conspicuously disclosing the restrictions on exercise under Section 2.2,
and the Warrants and Warrant Shares shall bear an appropriate legend,
conspicuously disclosing the restrictions on transfer under Section 4.3 until
the same are registered for sale under the Act or are transferred in a
transaction exempt from registration under the Act entitling the transferee to
receive securities that are not deemed to be “restricted securities” as such
term is defined in Rule 144 or Regulation S under the Act.  The Company agrees
that upon the sale of the Warrants and Warrant Shares pursuant to a registration
statement or an exemption entitling the transferee to receive securities that
are not deemed to be “restricted securities,” or at such time as registration
under the Act shall no longer be required, upon the presentation of the
certificates containing such a legend to the transfer agent or warrant agent, if
any, it will remove such legend; provided, that unless the request for removal
of the legend is in connection with a sale registered under the Act, the Holder
shall have provided an opinion of counsel, acceptable to the Company and the
transfer agent or warrant agent, as applicable, to the effect that such legend
may be removed in compliance with the Act.
 
Section 17.              Applicable Law.  This Agreement and each Warrant issued
hereunder shall be governed by and construed in accordance with the laws of the
State of California, without giving effect to principles of conflict of laws.
 
Section 18.              Benefits of this Agreement.  This Agreement shall be
for the sole and exclusive benefit of the Company, the warrant agent and the
Holders of the Warrants.  Nothing in this Agreement shall be construed to give
to any person or corporation other than the Company, the warrant agent (if
appointed) and the Holders any legal or equitable right, remedy or claim under
this Agreement.

 
12

--------------------------------------------------------------------------------

 

 
Section 19.              Counterparts.  This Agreement may be executed in any
number of counterparts (including by separate counterpart signature pages) and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.
 
Section 20.              Captions.  The captions of the Sections and subsections
of this Agreement have been inserted for convenience only and shall have no
substantive effect.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.
 


BIOTIME, INC.
                 
By:
     
Michael D. West,
 
Chief Executive Officer
         
Attest:
                     
By:
       
Judith Segall, Secretary
                   
Holder:
             
Biomedical Sciences Investment Fund Pte Ltd,
 
a Singapore private limited company
                 
By:
     
Name: 
     
Title:
     



 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT
MAY NOT BE EXERCISED, SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE ACT, UNDER AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING
TRANSACTIONS INVOLVING THIS WARRANT OR ANY COMMON STOCK OR OTHER SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT
 
VOID AFTER 5:00 P.M. NEW YORK TIME,  ________, 2014
 
Certificate No. _____
Warrant to Purchase
     
[Insert number of Shares]
     
Shares of Common Stock



BIOTIME, INC.
COMMON STOCK PURCHASE WARRANTS
 
This certifies that, for value received, _____________ or registered assigns
(the “Holder”), is entitled to purchase from BioTime, Inc. a California
corporation (the “Company”), at a purchase price per share of Ten Dollars
($10.00) (the “Warrant Price”), the number of its Common Shares, no par value
per share (the “Common Stock”), shown above.  The number of shares purchasable
upon exercise of the Common Stock Purchase Warrants (the “Warrants”) and the
Warrant Price are subject to adjustment from time to time as set forth in the
Warrant Agreement referred to below.  Outstanding Warrants not exercised prior
to 5:00 p.m., New York time, on _________, 2014 shall thereafter be void.
 
Subject to restriction specified in the Warrant Agreement, Warrants may be
exercised in whole or in part by presentation of this Warrant Certificate with
the Purchase Form on the reverse side hereof duly executed, and simultaneous
payment of the Warrant Price (or as otherwise set forth in Section 6.4 of the
Warrant Agreement) at the principal office of the Company (or if a warrant agent
is appointed, at the principal office of the warrant agent).  Payment of the
Warrant Price shall be made by bank wire transfer to the account of the Company
or by bank cashier's check as provided in Section 2.1 of the Warrant
Agreement.  As provided in the Warrant Agreement, the Warrant Price and the
number or kind of shares which may be purchased upon the exercise of the Warrant
evidenced by this Warrant Certificate are, upon the happening of certain events,
subject to modification and adjustment.

 
1

--------------------------------------------------------------------------------

 
 
This Warrant Certificate is issued under and in accordance with a Warrant
Agreement dated as of_________, 2010, and is subject to the terms and provisions
contained in the Warrant Agreement, to all of which the Holder of this Warrant
Certificate by acceptance of this Warrant Certificate consents.  A copy of the
Warrant Agreement may be obtained by the Holder hereof upon written request to
the Company.  In the event that pursuant to Section 13 of the Warrant Agreement
a warrant agent is appointed and a new warrant agreement entered into between
the Company and such warrant agent, then such new warrant agreement shall
constitute the Warrant Agreement for purposes hereof and this Warrant
Certificate shall be deemed to have been issued pursuant to such new warrant
agreement.
 
Upon any partial exercise of the Warrant evidenced by this Warrant Certificate,
there shall be issued to the Holder hereof a new Warrant Certificate in respect
of the shares of Common Stock as to which the Warrant evidenced by this Warrant
Certificate shall not have been exercised.  This Warrant Certificate may be
exchanged at the office of the Company (or the warrant agent, if appointed) by
surrender of this Warrant Certificate properly endorsed either separately or in
combination with one or more other Warrant Certificates for one or more new
Warrant Certificates evidencing the right of the Holder thereof to purchase the
aggregate number of shares as were purchasable on exercise of the Warrants
evidenced by the Warrant Certificate or Certificates exchanged.  No fractional
shares will be issued upon the exercise of any Warrant, but the Company will pay
the cash value thereof determined as provided in the Warrant Agreement.  This
Warrant Certificate is transferable at the office of the Company (or the warrant
agent, if appointed) in the manner and subject to the limitations set forth in
the Warrant Agreement.
 
The Holder hereof may be treated by the Company, the warrant agent (if
appointed), and all other persons dealing with this Warrant Certificate as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented hereby, or to the transfer hereof on the books of the
Company, any notice to the contrary notwithstanding, and until such transfer on
such books, the Company (and the warrant agent, if appointed) may treat the
Holder hereof as the owner for all purposes.
 
Neither the Warrant nor this Warrant Certificate entitles any Holder to any of
the rights of a stockholder of the Company.

 
2

--------------------------------------------------------------------------------

 

 
[This Warrant Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the warrant agent.]*
 

 
DATED:
                     
BIOTIME, INC.
   
(Seal)
     
By:
                             
Title:
     
Attest:
             
[COUNTERSIGNED:
   
WARRANT AGENT
                   
By:
 
]*
         
Authorized Signature
                         

  
*
To be part of the Warrant only after the appointment of a warrant agent pursuant
to Section 13 of the Warrant Agreement.


 
3

--------------------------------------------------------------------------------

 
 
PURCHASE FORM
 
(To be executed upon exercise of Warrant)
 
To BioTime, Inc.:
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
_______ shares of Common Stock, as provided for therein, and tenders herewith
payment of the Warrant Price in full in the form of a bank wire transfer to the
account of the Company or by bank cashier's check in the amount of
$______________.
 
Please issue a certificate or certificates for such shares of Common Stock in
the name of, and pay any cash for any fractional share to:



         
(Please Print Name)
                     
(Please Print Address)
                     
(Social Security Number or
     
Other Taxpayer Identification Number)
                     
(Signature)
   

 
NOTE:
The above signature should correspond exactly with the name on the face of this
Warrant   Certificate or with the name of the assignee appearing in the
assignment form below.

 
And, if said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the share purchasable
thereunder less any fraction of a share paid in cash.

 
4

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
(To be executed only upon assignment of Warrant Certificate)
 
For value received, _____________ hereby sells, assigns and transfers unto
_______________ the within Warrant Certificate, together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
_________________ attorney, to transfer said Warrant Certificate on the books of
the within-named Company, with full power of substitution in the premises.
 


Dated:___________________ 
 
________________________________
(Signature)



 
NOTE:
The above signature should correspond exactly with the name on the face of this
Warrant Certificate.


 
5

--------------------------------------------------------------------------------

 

EXHIBIT B


Escrow Agreement
 
 
-Exhibit B-

--------------------------------------------------------------------------------

 
 
ESCROW AGREEMENT


This Escrow Agreement dated May 3, 2010 (the "Escrow Agreement"), is entered
into by and among (i) ES Cell Australia Limited, an Australian corporation,
whose registered office is at R J Ryan Partners, 12 Langmore Lane, Berwick,
Victoria 3806, Australia ("ESCA"); (ii) Pharmbio Growth Fund Pte Ltd, a
Singapore private limited company, whose registered office is at 250 North
Bridge Road #20-02 Raffles City Tower Singapore 179101 ("PGH"); (iii) Biomedical
Sciences Investment Fund Pte Ltd, a Singapore private limited company, whose
registered office is at 250 North Bridge Road #20-02 Raffles City Tower
Singapore 179101  ("BMSIF"), and (iv) BioTime, Inc., a California corporation,
whose registered office is at 1301 Harbor Bay Parkway, Suite 100, Alameda, CA,
94502, United States of America ("Purchaser"), and (v) Wells Fargo Bank,
National Association, a California corporation,  as escrow agent ("Escrow
Agent").  ESCA, PGH, and BMSIF are referred to, collectively, as the "Principal
Vendors."  Principal Vendors and Purchaser are referred to, collectively, as the
“Parties.”




RECITALS


A.           The Principal Vendors and the Purchaser have entered into an Equity
and Note Purchase Agreement dated April 28, 2010 (the "Purchase Agreement",
attached to this Agreement as Exhibit A) for Purchaser's acquisition of ordinary
shares, preference shares, and promissory notes of ES Cell International Pte
Ltd, a Singapore private limited company, whose registered office is at 60
Biopolis Street #01-03 Genome Singapore 138672 (the "Purchase"), pursuant to
which the "Purchase Price" (as defined in the Purchase Agreement, and hereby
incorporated into this Escrow Agreement) consists of 1,363,751 common shares, no
par value, of Purchaser and warrants to purchase 300,000 additional common
shares of Purchaser.


B.           Purchaser agrees to place in escrow ten percent (10%) of the common
shares, no par value, of Purchaser comprising a part of the Purchase Price
issued to the Principal Vendors as set out against the name of each of the
Principal Vendors in Schedule 1 (the "Escrow Shares") and the Escrow Agent
agrees to hold and distribute the Escrow Shares in accordance with the terms of
this Escrow Agreement.


In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:
 
Article 1
ESCROW DEPOSIT
 
1.1   Receipt of Escrow Shares. On or before the Closing Date, Purchaser shall
deliver to the Escrow Agent the stock certificates representing the Escrow
Shares (the “Share Certificates”) to be held in escrow by Escrow Agent under the
terms and conditions of this Escrow Agreement (the “Escrow”). Escrow Agent shall
inform each Party in writing of its receipt of the Share Certificates, within
two business days of its receipt of the Share Certificates from Purchaser. The
Escrow Shares shall also include any (a) other common shares or other securities
issued or distributed by Purchaser to holders of its common shares as a share
split or share dividend, reclassification of shares; or other distribution, and
(b) other securities into which the Escrow Shares may be converted by means of
any recapitalization or reclassification of the common shares of Purchaser, or
upon any merger or consolidation of Purchaser with any other business entity.


 
1

--------------------------------------------------------------------------------

 
 
1.2   Stock Transfer Power.  On or before the Closing Date, each Principal
Vendor shall deliver to the Escrow Agent a stock transfer power signed in blank
authorizing American Stock Transfer and Trust Company (the "TransferAgent"),
whose registered office is at 59 Maiden Lane, Plaza Level, New York, NY 10038,
to transfer or cancel the Escrow Shares on the stock transfer records of
Purchaser.
 
1.3   Closing Date.  The "Closing Date" for the Purchase is May 3, 2010, or such
later date as the Parties may agree.  If the Closing Date is extended, the
Parties shall notify Escrow Agent in writing of the new Closing Date.
 
1.4   Disbursements.
 
(a)           Escrow Claims.  An "Escrow Claim" shall be deemed to have occurred
if within 180 days after the Closing Date (i) any claim for setoff has been made
pursuant to Section 1.7 of the Purchase Agreement and in accordance with the
Purchase Agreement ("Setoff"), and one of the Parties has concurrently notified
the Escrow Agent of such claim, (ii) a third party has made a claim (whether or
not a lawsuit or arbitration proceeding has commenced) that is subject to
indemnification under the Purchase Agreement, and one of the Parties has
concurrently notified the Escrow Agent of such claim, or (iii) any dispute
between the Parties is arbitrated pursuant to Section 7.4 of the Purchase
Agreement or submitted for resolution through any other legal proceeding in
accordance with the provisions of the Purchase Agreement, and one of the Parties
has notified Escrow Agent of such claim.  The Escrow Agent shall not release any
Escrow Shares until it has received written instructions pursuant to Section
1.4(b). Any Escrow Claim shall be deemed to have occurred if received before the
Escrow Termination Date by the Escrow Agent. The Parties shall provide advance
written notice of the identity of the arbitrator to the Escrow Agent pursuant to
this Section 1.4.
 
(b)           Disbursements to Satisfy Escrow Claims.  Escrow Agent shall
release Escrow Shares within ten (10) business days after the following events:
(i) in the case of Setoff, Escrow Agent shall release Escrow Shares to
Purchaser, pursuant to, and following the receipt of, written request for
delivery signed by each of the Parties stating the amount of the Escrow Claim,
the identity of the Principal Vendor(s) who is/are liable to bear the amount of
the Escrow Claim (and not any other Principal Vendor) (“Breaching Principal
Vendor”) and the number of Escrow Shares attributable to the Breaching Principal
Vendors which will satisfy the amount of the Escrow Claim computed in accordance
with this Section 1.4(b) (“Relevant Escrow Shares”); or (ii) in the case of an
arbitration or other legal proceeding resulting in a final award or judgment,
following Escrow Agent’s receipt of (1) written notice of the final award or
judgment in the arbitration or other proceeding, from the prevailing Party or
Parties, and (2) a copy of such final award or judgment; or (iii) in the case of
an arbitration or other proceeding resulting in an award or judgment and where
the Escrow Agent has filed an interpleader action with a court of competent
jurisdiction, following Escrow Agent’s receipt of notice of the order of such
court. In the case of a Setoff, Escrow Agent shall only release the Relevant
Escrow Shares (and not any other Escrow Shares attributed to a non-Breaching
Principal Vendor) to Purchaser.  Any Escrow Share calculations pursuant to this
Section will be provided in writing to Escrow Agent.  If the Escrow Shares are
returned to the Purchaser due to Setoff, the Breaching Principal Vendor shall
promptly sign a stock transfer power authorizing the Transfer Agent to transfer
or cancel the Relevant Escrow Shares on the stock transfer records of Purchaser.
Escrow Agent shall deliver the Share Certificates and stock transfer power
signed by the Breaching Principal Vendor to the Transfer Agent for
cancellation.  If any amount less than 100% of the Escrow Shares is to be
returned to Purchaser or cancelled due to Setoff, then the Breaching Principal
Vendor shall promptly sign a stock transfer power authorizing the Transfer Agent
to cancel the applicable portion of the Escrow Shares.  The Escrow Agent shall
then deliver the Share Certificates and the stock transfer power signed by such
Breaching Principal Vendor to the Transfer Agent to cancel the applicable
portion of the Escrow Shares, and the Transfer Agent shall deliver new share
certificates to the Escrow Agent representing the number of Escrow Shares the
Breaching Principal Vendor is entitled to receive after Setoff.


 
2

--------------------------------------------------------------------------------

 


For the avoidance of doubt, any release of the Escrow Shares shall be in
accordance with Section 1.4(b) and not pursuant to or in accordance with any
notification by any one Party to determine the Escrow Claim in accordance with
Section 1.4(a).
 
(c)           Disbursements Upon Termination of Escrow.  If the Escrow
terminates under Section 1.5(a), Escrow Agent shall return all Escrow Shares to
the Purchaser within ten (10) days after termination of Escrow.  If the Escrow
terminates under Section 1.5(b), within ten (10) business days following the
Escrow termination, Escrow Agent shall disburse to the Principal Vendors any
Escrow Shares remaining in Escrow following any and all disbursements to satisfy
Escrow Claims.
 
(d)           Cash Dividends or other Cash Distributions. Any cash dividends or
cash distributions of any kind made in respect to the Escrow Shares by Purchaser
shall  be distributed directly to the Principal Vendors and require no duty by
the Escrow Agent.
 
1.5   Escrow Termination.
 
(a)           If the Purchase fails to close on the Closing Date, the Purchaser
shall notify the Escrow Agent of such failure, and the Escrow shall terminate
upon Escrow Agent’s receipt of such notice.
 
(b)           If the Purchase is consummated on the Closing Date, Escrow shall
terminate on the later of (i) the expiration of 180 days following the Closing
Date (the “Escrow Termination Date”); and (ii) the date on which all Escrow
Claims have been resolved or terminated in accordance with the provisions of
Section 1.5 of the Purchase Agreement.  An Escrow Claim shall not be deemed to
have been resolved until (A) the Parties have both notified the Escrow Agent in
writing that the Escrow Claim has been resolved, or (B) the Escrow Claim has
been resolved by a final court judgment or arbitration award Provided Always
that an Escrow Claim that is not the subject of pending litigation or
arbitration, or that does not pertain to an unresolved claim by a third party,
shall lapse unless the Purchaser commences arbitration or other legal
proceedings in accordance with Section 7.4 of Purchase Agreement (and in the
case of an Escrow Claim against either or both of the BioOne Principal Vendors,
by arbitration or legal proceedings being both issued and served) in respect of
such Escrow Claim within three months after the Escrow Termination Date failing
which such Escrow Claim shall be deemed to have terminated at the expiration of
such three month period.


 
3

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding paragraphs (a) and (b) of this Section, Escrow
shall terminate upon the disbursement of all Escrow Shares in satisfaction or
partial satisfaction of one or more Escrow Claims.
 
(d)           Upon the termination of Escrow, this Escrow Agreement shall be of
no further force and effect except that the provisions of Sections 3.1
(Indemnification) and 3.2 (Limitation of Liability) hereof shall survive
termination.
 
Article 2
DUTIES OF THE ESCROW AGENT
 
2.1   Scope of Responsibility.  Notwithstanding any provision to the contrary,
the Escrow Agent is obligated only to perform the duties specifically set forth
in this Escrow Agreement, which shall be deemed purely ministerial in
nature.  Under no circumstances will the Escrow Agent be deemed to be a
fiduciary to any Party or any other person under this Escrow Agreement.  The
Escrow Agent will not be responsible or liable for the failure of any Party to
perform in accordance with this Escrow Agreement.  The Escrow Agent shall
neither be responsible for, nor chargeable with, knowledge of the terms and
conditions of any other agreement, instrument, or document other than this
Escrow Agreement, unless an original or a copy of such agreement has been
provided to the Escrow Agent; and the Escrow Agent shall have no duty to know or
inquire as to the performance or nonperformance of any provision of any such
agreement, instrument, or document, unless notified of such performance or
nonperformance by any Party.  References in this Escrow Agreement to any other
agreement, instrument, or document are for the convenience of the Parties, and
the Escrow Agent has no duties or obligations with respect thereto.  This Escrow
Agreement sets forth all matters pertinent to the Escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Escrow Agreement or any other agreement.
 
2.2   Reliance.  The Escrow Agent shall not be liable for any action taken or
not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors, or assigns, but only if
such direction or consent is consistent with the terms of this Escrow
Agreement.  The Escrow Agent shall not be liable for acting or refraining from
acting upon any notice, request, consent, direction, requisition, certificate,
order, affidavit, letter, or other paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, without further inquiry into the person's or persons'
authority.  Concurrent with the execution of this Escrow Agreement, the Parties
shall deliver to the Escrow Agent authorized signers' forms in the form of
Exhibit B to this Escrow Agreement.
 
2.3   Right Not Duty Undertaken.  The permissive rights of the Escrow Agent to
do things enumerated in this Escrow Agreement shall not be construed as duties.
 
2.4   No Financial Obligation.  No provision of this Escrow Agreement shall
require the Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Escrow Agreement.


 
4

--------------------------------------------------------------------------------

 
 
Article 3
PROVISIONS CONCERNING THE ESCROW AGENT
 
3.1   Indemnification.  The Parties, jointly and severally, shall indemnify,
defend and hold harmless the Escrow Agent from and against any and all loss,
liability, cost, damage, and expense, including, without limitation, attorneys'
fees and expenses or other professional fees and expenses which the Escrow Agent
may suffer or incur by reason of any action, claim, or proceeding brought
against the Escrow Agent, arising out of or relating in any way to this Escrow
Agreement or any transaction to which this Escrow Agreement relates, unless such
loss, liability, cost, damage, or expense shall have been finally adjudicated to
have been directly caused by the willful misconduct or gross negligence of the
Escrow Agent.  The provisions of this Section 3.1 shall survive the resignation
or removal of the Escrow Agent and the termination of this Escrow Agreement.
 
3.2   Limitation of Liability.  The Escrow Agent shall not be liable, directly
or indirectly, for any (i) damages, losses, or expenses arising out of the
services provided hereunder, other than damages, losses, or expenses which have
been finally adjudicated to have directly resulted from the Escrow Agent's gross
negligence or willful misconduct, or (ii) special, indirect, or consequential
damages or LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), even if the Escrow Agent has been advised of the possibility of such
LOSSES OR damages AND REGARDLESS OF THE FORM OF ACTION.
 
3.3   Removal or Resignation.
 
(a)           Removal.  The Parties may remove the Escrow Agent by furnishing to
the Escrow Agent a joint written notice of its removal along with payment of all
fees and expenses to which the Escrow Agent is entitled through the date of
termination.  Such removal shall be effective thirty (30) days after the
delivery of such notice or upon the earlier appointment of a successor escrow
agent, and the Escrow Agent's sole responsibility thereafter shall be to safely
keep the Escrow Shares and to deliver the same to a successor escrow agent as
shall be appointed by the Parties, as evidenced by a joint written notice filed
with the Escrow Agent or in accordance with the order of a court or other
dispute resolution authority.  If the Parties have failed to appoint a successor
escrow agent prior to the expiration of thirty (30) days following the delivery
of such notice of removal, the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon the
Parties.
 
(b)           Resignation.  If the Escrow Agent shall resign as the escrow agent
hereunder, a successor escrow agent shall be promptly appointed jointly by the
Parties. The Escrow Agent may resign at any time by giving to the Parties thirty
(30) days’ written notice of resignation (the “Resignation Notice”). Such
resignation shall take effect when the successor escrow agent accepts in writing
its appointment as successor escrow agent and receives the Escrow Shares from
the Escrow Agent or, upon disposition of the Escrow Shares, in accordance with
written instructions of the Parties. If no successor escrow agent has been
appointed and has accepted the Escrow Shares within thirty (30) days after the
Resignation Notice is sent, the Escrow Agent may apply to a court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon the
Parties.


 
5

--------------------------------------------------------------------------------

 
 
3.4   Compensation.  The Escrow Agent shall be entitled to compensation for its
services as stated in the fee schedule attached hereto as Schedule 3.4, which
compensation shall be paid 50% by Purchaser and 50% by Principal Vendors.  The
fee agreed upon for the services rendered hereunder is intended as full
compensation for the Escrow Agent's services as contemplated by this Escrow
Agreement; provided, however, that in the event that Escrow Agent renders any
service not contemplated in this Escrow Agreement, or there is any assignment of
interest in the subject matter of this Escrow Agreement, or any material
modification hereof, or if any material controversy arises hereunder which
causes the Termination of Escrow to take place more than eighteen (18) months
after the Closing Date, or the Escrow Agent is made a party to any litigation
pertaining to this Escrow Agreement or the subject matter hereof, then the
Escrow Agent shall be compensated for such extraordinary services and reimbursed
by the non-prevailing Party for all costs and expenses, including reasonable
attorneys' fees and expenses, occasioned by any such delay, controversy,
litigation, or event.  If any amount due to the Escrow Agent hereunder is not
paid within thirty (30) days of the date due, the Escrow Agent in its sole
discretion may charge interest on such amount up to the highest rate permitted
by applicable law.
 
3.5   Merger or Consolidation.  Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation, or transfer to which the Escrow Agent is a party ("Corporate
Event"), shall be and become the successor escrow agent under this Escrow
Agreement and shall have and succeed to the rights, powers, duties, immunities,
and privileges as its predecessor, without the execution or filing of any
instrument or paper or the performance of any further act.  Escrow Agent shall
notify the Parties of any such Corporate Event occurring prior to the
Termination of Escrow.
 
3.6   Force Majeure.  The Escrow Agent shall not be responsible or liable for
any failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God,
earthquakes, fire, flood, wars, acts of terrorism, civil or military
disturbances, sabotage, epidemic, riots, interruptions, loss, or malfunctions of
utilities, computer (hardware or software) or communications services,
accidents, labor disputes, acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.
 
Article 4
MISCELLANEOUS
 
4.1   Successors and Assigns.  This Escrow Agreement shall be binding on and
inure to the benefit of the Parties and the Escrow Agent and their respective
successors and permitted assigns.  No other persons shall have any rights under
this Escrow Agreement.  No assignment of the interest of any of the Parties
shall be binding unless and until written notice of such assignment shall be
delivered to the other Party and the Escrow Agent and shall require the prior
written consent of the other Party and the Escrow Agent (such consent not to be
unreasonably withheld).


 
6

--------------------------------------------------------------------------------

 
 
4.2   Further Assurances.  The Principal Vendors will execute, acknowledge, and
deliver to Escrow Agent such additional stock transfer powers, instruments,
notices, and documents; and will take such additional actions as Purchaser,
Escrow Agent, or the Transfer Agent may reasonably request to effect, complete,
or perfect the transfer or cancellation of Escrow Shares pursuant to this Escrow
Agreement.
 
4.3   Escheat.  The Parties are aware that under applicable state law, property
which is presumed abandoned may under certain circumstances escheat to the
applicable state.  The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Shares escheat by operation of law.
 
4.4   Notices.  All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, or (iv) by mail or by
certified mail, return receipt requested, and postage prepaid.  If any notice is
mailed, it shall be deemed given five business days after the date such notice
is deposited in the United States mail.  If notice is given to a party, it shall
be given at the address for such party set forth below.  It shall be the
responsibility of the Parties to notify the Escrow Agent and the other Party or
Parties in writing of any name or address changes.  In the case of
communications delivered to the Escrow Agent, such communications shall be
deemed to have been given on the date received by the Escrow Agent.
 
 
If to Purchaser:
BioTime, Inc.

 
1301 Harbor Bay Parkway, Suite 100

 
Alameda, CA 94502

 
Attn: Michael D. West

 
Phone: (510) 521-3390, ext. 303

 
Facsimile: (510) 521-3389



 
With a copy to:
Lippenberger, Thompson, Welch,

 
Soroko & Gilbert, LLP

 
201 Tamal Vista Blvd.

 
Corte Madera, CA 94925

 
Attn: Richard S. Soroko, Esq.

 
Phone: (415) 927-5200

 
Facsimile: (415) 927-5210


 
7

--------------------------------------------------------------------------------

 

 
If to the Principal Vendors:
At the addresses and numbers provided in Schedule 4.4 to this Escrow Agreement



 
If to the Escrow Agent:
Wells Fargo Bank, National Association

 
Corporate, Municipal and Escrow Services

 
707 Wilshire Boulevard, 17th floor.

 
Los Angeles, California 90017

 
Phone: (213) 614-4117

 
Facsimile: (213) 614-3306

 
4.5   Governing Law.  This Escrow Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
4.6   Entire Agreement.  This Escrow Agreement sets forth the entire agreement
and understanding of the Parties related to the Escrow Shares.
 
4.7   Amendment.  This Escrow Agreement may be amended, modified, superseded,
rescinded, or canceled only by a written instrument executed by the Parties and
the Escrow Agent.
 
4.8   Waivers.  The failure of any Party to this Escrow Agreement at any time or
times to require performance of any provision under this Escrow Agreement shall
in no manner affect the right at a later time to enforce the same
performance.  A waiver by any Party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.
 
4.9   Headings.  Section headings of this Escrow Agreement have been inserted
for convenience of reference only and shall in no way restrict or otherwise
modify any of the terms or provisions of this Escrow Agreement.
 
4.10      Counterparts.  This Escrow Agreement and the Certificate as to
Authorized Signatures attached as Exhibit B may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.


IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.




[signatures on following page]


 
8

--------------------------------------------------------------------------------

 
 
PURCHASER:
BioTime, Inc.,
     
a California corporation
                         
By:
       
Name:  
Michael D. West
     
Title:
Chief Executive Officer
                       
PRINCIPAL VENDORS:
ES Cell Australia Limited,
     
an Australian corporation
                         
By:
       
Name:
       
Title:
                           
Pharmbio Growth Fund Pte Ltd,
     
a Singapore private limited company
                         
By:
       
Name:
       
Title:
                           
Biomedical Sciences Investment Fund Pte Ltd,
     
a Singapore private limited company
                         
By:
       
Name:
       
Title:
                         
ESCROW AGENT:
Wells Fargo Bank, National Association
                         
By:
       
Name:
       
Title:
     



 
9

--------------------------------------------------------------------------------

 


Exhibit A


Purchase Agreement


 - Exhibit A -
 
 

--------------------------------------------------------------------------------

 


Exhibit B


Certificate as to Authorized Signatures


The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
respective Parties and are authorized to initiate and approve transactions of
all types for the Escrow account or accounts established under the Escrow
Agreement to which this Exhibit B is attached.


PURCHASER:
BioTime, Inc.,
     
a California corporation
                         
By:
       
Name:  
Michael D. West
     
Title:
Chief Executive Officer
                       
PRINCIPAL VENDORS:
ES Cell Australia Limited,
     
an Australian corporation
                         
By:
       
Name:
       
Title:
                           
Pharmbio Growth Fund Pte Ltd,
     
a Singapore private limited company
                         
By:
       
Name:
       
Title:
                           
Biomedical Sciences Investment Fund Pte Ltd,
     
a Singapore private limited company
                         
By:
       
Name:
       
Title:
     





 - Exhibit B -
 
 

--------------------------------------------------------------------------------

 


Schedule 1


Escrow Shares



 
Name and Particulars
 
Number of Common Shares of Purchaser Held in Escrow
 
ES Cell Australia Limited
1,586
 
Pharmbio Growth Fund Pte Ltd
2,462
 
Biomedical Sciences Investment Fund Pte Ltd
132,328
Total
 
136,376





 - Schedule 1 -
 
 

--------------------------------------------------------------------------------

 


Schedule 3.4


Escrow Agent Fees


 - Schedule 3.4 -
 
 

--------------------------------------------------------------------------------

 


Schedule 4.4


Contact Addresses and Numbers for Principal Vendors


ES Cell Australia Limited:
 
Suite 203/63 Stead Street South Melbourne Victoria, 3205 Australia
Attn: Carl Strachan
Phone: (+613) 9699 2343
Facsimile: (+613) 9696 8525
     
Pharmbio Growth Fund Pte Ltd:
 
250 North Bridge Road #20-02 Raffles City Tower Singapore 179101
Attn: Eugene Khoo Kay Jin
Phone: (+65) 6832 6280
Facsimile: (+65) 6832 6838
     
Biomedical Sciences Investment Fund Pte Ltd:
 
250 North Bridge Road #20-02 Raffles City Tower Singapore 179101
Attn: Chu Swee Yeok
Phone: (+65) 6832 6832
Facsimile: (+65) 6832 6838





 - Schedule 4.4 -
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C


Registration Rights Agreement
 
 
 
-Exhibit C-

--------------------------------------------------------------------------------

 
 
 
REGISTRATION RIGHTS AGREEMENT
 
 
by and among
 
 
BIOTIME, INC.
 
and the SHAREHOLDERS named herein
 


 

--------------------------------------------------------------------------------

Dated:  May 3, 2010

--------------------------------------------------------------------------------





 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
1.
Definitions and Interpretations.
1
     
2.
General; Securities Subject to this Agreement
4
     
3.
S-3 Registration
5
     
4.
Registration Procedures
5
     
5.
Indemnification; Contribution
10
     
6.
Reports Under Exchange Act
12
     
7.
Miscellaneous
13



 
i

--------------------------------------------------------------------------------

 
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT, dated as of May 3, 2010, by and among BioTime,
Inc., a California corporation (the “Company”), and the shareholders that are
party to this Agreement from time to time, as set forth on the signature page
hereto (each, a “Designated Shareholder”).
 
WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities (as
hereinafter defined).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.    Definitions and Interpretations.
 
(a)           Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
(i)            “Acquired Shares” means the Shares, other than Warrant Shares,
issued to the Designated Shareholders pursuant to that certain Equity and Note
Purchase Agreement, dated April 28, 2010, Transfer Agreement, dated April 28,
2010 and the Option Holders Agreement, dated April 28, 2010, among the Company
and the Designated Shareholders, including any Shares placed into escrow or
subject to holdback.
 
(ii)            “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to a
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
 
(iii)            “Agreement” means this Registration Rights Agreement as the
same may be amended, supplemented or modified in accordance with the terms.
 
(iv)            “Automatic Shelf Registration Statement” means an “automatic
shelf registration statement” as defined in Rule 405 promulgated under the
Securities Act.
 
(v)            “Board of Directors” means the Board of Directors of the Company
(or any duly authorized committee thereof).
 
(vi)            “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York and San Francisco,
California are authorized or required by law or executive order to close.

 
 

--------------------------------------------------------------------------------

 
 
(vii)            “Commission” means the Securities and Exchange Commission or
any similar agency then having jurisdiction to enforce the Securities Act.
 
(viii)            “Company” has the meaning set forth in the preamble to this
Agreement.
 
(ix)            “Company Free Writing Prospectus” means each Free Writing
Prospectus prepared by or on behalf of the Company or used or referred to by the
Company in connection with an offering of Registrable Securities.
 
(x)            Designated Shareholder” has the meaning set forth in the preamble
to this Agreement.
 
(xi)            “Designated Shareholders’ Counsel” has the meaning set forth in
Section 4(a)(i).
 
(xii)            “Disclosure Package” means, with respect to any offering of
Registrable Securities, (i) the preliminary Prospectus, (ii) each Free Writing
Prospectus and (iii) all other information, in each case, that is deemed, under
Rule 159 promulgated under the Securities Act, to have been conveyed to
purchasers of securities at the time of sale of such securities (including,
without limitation, a contract of sale).
 
(xiii)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.
 
(xiv)             “Free Writing Prospectus” means any “free writing prospectus”
as defined in Rule 405 promulgated under the Securities Act.
 
(xv)            “Indemnified Party” has the meaning set forth in Section 5(c).
 
(xvi)            “Indemnifying Party” has the meaning set forth in Section 5(c).
 
(xvii)             “Inspector” has the meaning set forth in Section 4(a)(i).
 
(xviii)            “Liability” has the meaning set forth in Section 5(a).
 
(xix)             “Permitted Assignee” means, with respect to any Person, to the
extent applicable, (i) such Person’s parents, spouse, siblings, siblings’
spouses, children (including stepchildren and adopted children), children’s
spouses, grandchildren or grandchildren’s spouses (“Family Members”), (ii) a
corporation, partnership or limited liability company, a majority of the
beneficial interests of which shall be held by such Person, such Person’s
Affiliates and/or such Person’s Family Members, (iii) a trust, the beneficiaries
of which are such Person and/or such Person’s Family Members, (iv) such Person’s
heirs, executors, administrators, estate or a trust under such Person’s will,
(v) an entity described in Section 501(c)(3) of the United States Internal
Revenue Code of 1986, as amended, that is established by such Person, and (vi)
any Affiliate of such Person.

 
2

--------------------------------------------------------------------------------

 
 
(xx)            “Person” means any individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision
t) or other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.
 
(xxi)            “Pledgee” has the meaning set forth in Section 2(d)(i).
 
(xxii)            “Prospectus” means the prospectus related to any Registration
Statement (including, without limitation, a prospectus or prospectus supplement
that discloses information previously omitted from a prospectus filed as part of
an effective registration statement in reliance on Rule 415, 430A, 430B or 430C
under the Securities Act, as amended or supplemented by any amendment or
prospectus supplement), including post-effective amendments, and all materials
incorporated by reference in such prospectus.
 
(xxiii)            “Records” has the meaning set forth in Section 4(a)(viii).
 
(xxiv)            “Registrable Securities” means, subject to Section 2(b) and
Section 2(d)(i), (i) the Acquired Shares, (ii) Warrant Shares, and (iii) any
other securities that are (A) distributed as a dividend or otherwise with
respect to Acquired Shares or Warrant Shares, or (B) issued or issuable in
exchange for or through conversion of the Acquired Shares or Warrant Shares
pursuant to a recapitalization, reorganization, merger, consolidation, sale of
assets or other transaction.
 
(xxv)            “Registration Expenses” has the meaning set forth in Section
4(d).
 
(xxvi)            “Registration Statement” means a registration statement filed
pursuant to the Securities Act.
 
(xxvii)            “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations of the Commission promulgated thereunder.
 
(xxviii)           “Shares” means (i) the common shares, no par value, of the
Company, (ii) any securities of the Company or any successor or assign of the
Company into which such shares described in clause (i) are reclassified or
reconstituted or into which such shares are converted or otherwise exchanged in
connection with a combination of shares, recapitalization, merger, sale of
assets, consolidation or other reorganization or otherwise or (iii) any
securities received as a dividend or distribution in respect of the securities
described in clauses (i) and (ii) above.
 
(xxix)            “Warrant” means any warrant issued by the Company under that
certain Warrant Agreement, of even date, among the Company and the Designated
Shareholders.
 
(xxx)            “Warrant Shares” means the Shares, or any other securities,
issuable upon the exercise of the Warrants.
 
(b)           Interpretation.  Unless otherwise noted:

 
3

--------------------------------------------------------------------------------

 
 
(i)            All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor laws, rules, regulations and forms thereto in effect at the time.
 
(ii)            All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.
 
(iii)            All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended, waived, supplemented or modified from time to time.
 
(iv)            All references to any amount of securities (including
Registrable Securities) shall be deemed to be a reference to such amount
measured on an as-converted or as-exercised basis.
 
2.   General; Securities Subject to this Agreement
 
(a)           Grant of Rights.  The Company hereby grants registration rights to
the Designated Shareholders upon the terms and conditions set forth in this
Agreement.
 
(b)           Registrable Securities.  For the purposes of this Agreement,
Registrable Securities held by any Designated Shareholder will cease to be
Registrable Securities when (i) a Registration Statement covering such
Registrable Securities has been declared effective under the Securities Act by
the Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) the entire amount of the Registrable
Securities held by any Designated Shareholder may be sold in a single sale, in
the opinion of counsel reasonably satisfactory to the Company, without any
limitation as to volume or manner of sale pursuant to Rule 144  promulgated
under the Securities Act or (iii) they have ceased to be outstanding.
 
(c)           Holders of Registrable Securities.  A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company may act upon the basis of the instructions, notice or
election received from the registered owner of such Registrable
Securities.  Registrable Securities consisting of Warrant Shares shall be deemed
outstanding for the purposes of this Agreement.
 
(d)           Transfer of Registration Rights.
 
(i)            Each Designated Shareholder may transfer or pledge Registrable
Securities with the associated registration rights under this Agreement
(including transfers occurring by operation of law or by reason of intestacy) to
a Permitted Assignee or a pledgee (“Pledgee”) only if (1) such Permitted
Assignee or Pledgee agrees in writing to be bound as a Designated Shareholder by
the provisions of this Agreement, such agreement being substantially in the form
of Annex A hereto, and (2) immediately following such transfer or pledge, the
further disposition of such Registrable Securities by such Permitted Assignee or
Pledgee would be restricted under the Securities Act and the entire amount of
all such Registrable Securities could not be sold in a single sale, in the
opinion of counsel reasonably satisfactory to the Company, without any
limitation as to volume or manner of sale pursuant to Rule 144 promulgated under
the Securities Act.  Upon any transfer or pledge of Registrable Securities other
than as set forth in this Section 2(d), such securities shall no longer
constitute Registrable Securities.

 
4

--------------------------------------------------------------------------------

 
 
(ii)            Subject to Section 2(b), if a Designated Shareholder assigns its
rights under this Agreement in connection with the transfer of less than all of
its Registrable Securities, the Designated Shareholder shall retain its rights
under this Agreement with respect to its remaining Registrable Securities.  If a
Designated Shareholder assigns its rights under this Agreement in connection
with the transfer of all of its Registrable Securities, such Designated
Shareholder shall have no further rights or obligations under this Agreement,
except under Section 5 in respect of offerings in which it participated.
 
3.   S-3 Registration
 
(a)           As soon as practicable after the date hereof, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of all of the Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415.  Such Registration Statement filed
hereunder shall be on Form S-3 or, if such form is not available to the Company,
Form S-1.  Subject to the terms of this Agreement, the Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event within sixty (60) days of the date hereof (provided,
however, that in the event the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments, within five (5) business days following the date on which
the Company is so notified).
 
(b)           If for any reason the Commission does not permit all of the
Registrable Securities to be included in the Registration Statement(s) filed
pursuant to Section 3(a), or for any other reason any outstanding Registrable
Securities are not then covered by an effective Registration Statement(s), then
the Company shall prepare and file, as promptly as possible and in all instances
within 30 days of the Commission’s notification not to permit registration of
all the Registrable Securities, an additional Registration Statement covering
the resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415, on Form S-3 (or on such other form appropriate for
such purpose).
 
4.   Registration Procedures
 
(a)           Obligations of the Company.  Whenever registration of Registrable
Securities has been required pursuant to this Agreement, the Company shall use
its reasonable best efforts to effect the registration of such Registrable
Securities as quickly as practicable, and in connection with any such request,
the Company shall:

 
5

--------------------------------------------------------------------------------

 
 
(i)            prepare and file with the Commission a Registration Statement on
any form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of such
Registrable Securities in accordance with the intended method of distribution,
and cause such Registration Statement to become effective; provided, however,
that (x) before filing a Registration Statement or Prospectus or any amendments
or supplements thereto (including, without limitation, any documents
incorporated by reference therein), or before using any Free Writing Prospectus,
the Company shall provide one firm of legal counsel selected by the Designated
Shareholders holding a majority of the Registrable Securities being registered
in such registration (“Designated Shareholders’ Counsel”), any managing
underwriter or broker/dealer participating in any disposition of such
Registrable Securities pursuant to a Registration Statement and any attorney
retained by any such managing underwriter or broker/dealer (each, an “Inspector”
and collectively, the “Inspectors”) with an opportunity to review and comment on
such Registration Statement and each Prospectus included therein (and each
amendment or supplement thereto) and each Free Writing Prospectus to be filed
with the Commission, subject to such documents being under the Company’s
control, and (y) the Company shall notify the Designated Shareholders’ Counsel
and each seller of Registrable Securities pursuant to such Registration
Statement of any stop order issued or threatened by the Commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;
 
(ii)            prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as shall be necessary to keep such Registration Statement effective
for the lesser of (x) such period which will terminate when all Registrable
Securities covered by such Registration Statement have been sold (or, if such
Registration Statement is an Automatic Shelf Registration Statement, on the
first anniversary of the date of filing of such Automatic Shelf Registration
Statement) or (y) the securities covered by such Registration Statement are no
longer Registrable Securities;
 
(iii)            furnish to each seller of Registrable Securities such number of
copies of such Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus), any Prospectus filed under Rule 424 under the
Securities Act and any Free Writing Prospectus as each such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller; provided that the Company need not provide
copies of exhibits to the Registration Statement.
 
(iv)            use its commercially reasonable efforts to expeditiously
register or qualify such Registrable Securities under such other securities or
“blue sky” laws of California and New York if required by the laws of such
states, and continue such registration or qualification in effect in such
jurisdiction for as long as permissible pursuant to the laws of such
jurisdiction, or for as long as any such seller requests or until all of such
Registrable Securities are sold or are “covered securities” under the Securities
Act, whichever is shortest, and do any and all other acts and things which may
be reasonably necessary or advisable to enable any such seller to consummate the
disposition of the Registrable Securities owned by such seller in such
jurisdictions; provided, however, that the Company shall not be required to (x)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(a)(iv), (y) subject
itself to taxation in any such jurisdiction or (z) consent to general service of
process in any such jurisdiction;

 
6

--------------------------------------------------------------------------------

 
 
(v)            following its actual knowledge thereof, notify each seller of
Registrable Securities: (A) when a Prospectus, any Prospectus supplement, any
Free Writing Prospectus, a Registration Statement or a post-effective amendment
to a Registration Statement has been filed with the Commission, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective; (B) of any request by the Commission for amendments
or supplements to a Registration Statement, related Prospectus or Free Writing
Prospectus or for additional information; (C) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; and (D) of the existence of any fact or happening of any event of which
the Company has knowledge which makes any statement of a material fact in such
Registration Statement, related Prospectus or Free Writing Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
or which would require the making of any changes in the Registration Statement,
Prospectus or Free Writing Prospectus in order that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such Prospectus or Free Writing Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that the
Company need not disclose any facts or events that have not bee publicly
disclosed by the Company;
 
(vi)            upon the occurrence of any event contemplated by Section
4(a)(v)(D), as promptly as practicable, prepare a supplement or amendment to
such Registration Statement, related Prospectus or Free Writing Prospectus and
furnish to each seller of Registrable Securities a reasonable number of copies
of such supplement to, or amendment of, such Registration Statement, Prospectus
or Free Writing Prospectus as may be necessary so that, after delivery to the
purchasers of such Registrable Securities, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of such Prospectus
or Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
 
(vii)            enter into and perform customary agreements and take such other
actions as are reasonably required in order to facilitate the disposition of
such Registrable Securities and shall provide all reasonable cooperation,
including causing counsel to the Company to deliver customary legal opinions in
connection with any such underwriting agreements;

 
7

--------------------------------------------------------------------------------

 
 
(viii)            make available at reasonable times for inspection by any
Inspector all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors, managers and employees, and the Company’s independent registered
public accounting firm, to supply all information reasonably requested by any
such Inspector in connection with such Registration Statement.  Records that the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s reasonable judgment, to avoid or correct a
misstatement or omission in the Registration Statement, (y) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction after exhaustion of all appeals therefrom or (z) the
information in such Records was known to the Inspectors on a non-confidential
basis prior to its disclosure by the Company or has been made generally
available to the public.  Each seller of Registrable Securities agrees that it
shall, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, promptly give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential;
 
(ix)            if such sale is pursuant to an underwritten offering, obtain a
“cold comfort” letter dated the effective date of the Registration Statement and
the date of the closing under the underwriting agreement from the Company’s
independent registered public accounting firm in customary form and covering
such matters of the type customarily covered by “cold comfort” letters as the
managing underwriter reasonably requests;
 
(x)            furnish, at the request of any seller of Registrable Securities
on the date such securities are delivered to the underwriters for sale pursuant
to such registration, an opinion, dated such date, of counsel representing the
Company for the purposes of such registration, addressed to the underwriters,
covering such legal matters with respect to the registration in respect of which
such opinion is being given as the underwriters, may reasonably request and are
customarily included in such opinions; cause any Shares included in the
Registration Statement to be listed on each securities exchange on which the
Shares are then listed, provided that the applicable listing requirements are
satisfied;
 
(xi)            make all required filings of all Prospectuses and Free Writing
Prospectuses with the Commission;

 
8

--------------------------------------------------------------------------------

 
 
(xii)            make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby); and
 
(xiii)            take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby
 
(b)           Seller Requirements.  In connection with any offering under any
Registration Statement under this Agreement, each Designated Shareholder (i)
shall promptly furnish to the Company in writing such information with respect
to such Designated Shareholder and the intended method of disposition of its
Registrable Securities as the Company may reasonably request or as may be
required by law or regulations for use in connection with any related
Registration Statement or Prospectus (or amendment or supplement thereto) and
all information required to be disclosed in order to make the information
previously furnished to the Company by such Designated Shareholder not contain a
material misstatement of fact or necessary to cause such Registration Statement
or Prospectus (or amendment or supplement thereto) not to omit a material fact
with respect to such Designated Shareholder necessary in order to make the
statements therein not misleading; (ii) shall comply with the Securities Act and
the Exchange Act and all applicable state securities laws and comply with all
applicable regulations in connection with the registration and the disposition
of the Registrable Securities; and (iii) shall not use any Free Writing
Prospectus without the prior written consent of the Company.  If any seller of
Registrable Securities fails to provide such information required to be included
in such Registration Statement by applicable securities laws or otherwise
necessary or desirable in connection with the disposition of such Registrable
Securities in a timely manner after written request therefor, the Company may
exclude such seller’s Registrable Securities from the registration statement.
 
(c)           Notice to Discontinue.  Each Designated Shareholder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4(a)(v)(D), such Designated Shareholder shall
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such
Designated Shareholder’s receipt of the copies of the supplemented or amended
Prospectus or Free Writing Prospectus contemplated by Section 4(a)(vi) (or if no
supplemental or amended prospectus or Free Writing Prospectus is required, upon
confirmation from the Company that use of the Prospectus or Free Writing
Prospectus is once again permitted) and, if so directed by the Company, such
Designated Shareholder shall deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Designated
Shareholder’s possession, of the Prospectus or Free Writing Prospectus covering
such Registrable Securities which is current at the time of receipt of such
notice.

 
9

--------------------------------------------------------------------------------

 
 
(d)           Registration Expenses.  The Company shall pay all expenses arising
from or incident to its performance of, or compliance with, this Agreement,
including, without limitation, (i) Commission, filing fees, (ii) all fees and
expenses incurred in complying with state securities or “blue sky” laws
(including reasonable fees, charges and disbursements of counsel to any
underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement), (iii)
all printing, messenger and delivery expenses, and (iv) the fees, charges and
expenses of counsel to the Company and of its independent registered public
accounting firm and any other accounting fees, charges and expenses incurred by
the Company (including, without limitation, any expenses arising from any “cold
comfort” letters and the reasonable and documented legal fees, charges and
expenses of Designated Shareholder’s Counsel and regardless of whether such
Registration Statement is declared effective.  All of the expenses described in
the preceding sentence of this Section 4(d) are referred to herein as
“Registration Expenses”.
 
5.   Indemnification; Contribution
 
(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each Designated Shareholder, its partners, directors,
officers, Affiliates, stockholders, members, employees, trustees, legal counsel
and accountants and each Person who controls (within the meaning of Section 15
of the Securities Act) such Designated Shareholder from and against any and all
losses, claims, damages, liabilities and expenses, or any action or proceeding
in respect thereof (including reasonable costs of investigation and reasonable
attorneys’ fees and expenses) (each, a “Liability” and collectively,
“Liabilities”), arising out of or based upon (a) any untrue, or allegedly
untrue, statement of a material fact contained in the Disclosure Package, the
Registration Statement, the Prospectus, any Free Writing Prospectus or in any
amendment or supplement thereto; (b) the omission or alleged omission to state
in the Disclosure Package, the Registration Statement, the Prospectus, any Free
Writing Prospectus or in any amendment or supplement thereto any material fact
required to be stated therein or necessary to make the statements therein not
misleading under the circumstances such statements were made and (c) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement;
provided, however, that the Company shall not be held liable in any such case to
the extent that any such Liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission contained
in such Disclosure Package, Registration Statement, Prospectus, Free Writing
Prospectus or such amendment or supplement thereto solely in reliance upon and
in conformity with information concerning a Designated Shareholder furnished in
writing to the Company by or on behalf of any Designated Shareholder expressly
for use therein, including, without limitation, the information furnished to the
Company pursuant to Sections 4(b) and 5(b).  The Company shall also provide
customary indemnities to any underwriters of the Registrable Securities, their
officers, directors and employees and each Person who controls such underwriters
(within the meaning of Section 15 of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Designated
Shareholders.

 
10

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by Designated Shareholders.  In connection with
any offering in which a Designated Shareholder is participating pursuant to
Section 3, such Designated Shareholder agrees severally to indemnify and hold
harmless the Company, the other Designated Shareholders, any underwriter
retained by the Company and each Person who controls the Company, the other
Designated Shareholders or such underwriter (within the meaning of Section 15 of
the Securities Act) to the same extent as the foregoing indemnity from the
Company to the Designated Shareholders (including indemnification of their
respective partners, directors, officers, Affiliates, stockholders, managers,
members, employees, trustees and Controlling Persons), but only to the extent
that Liabilities arise out of or are based upon a statement or alleged statement
or an omission or alleged omission that was made solely in reliance upon and in
conformity with information with respect to such Designated Shareholder
furnished in writing to the Company by or on behalf of such Designated
Shareholder expressly for use in such Disclosure Package, Registration
Statement, Prospectus, Free Writing Prospectus or such amendment or supplement
thereto, including, without limitation, the information furnished to the Company
pursuant to Section 4(b).  In no event shall the liability of any selling
Designated Shareholder hereunder be greater in amount than the net proceeds
received by such Designated Shareholder upon the sale of the Registrable
Securities giving rise to such indemnification obligation except in the case of
fraud by such Designated Shareholder.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat made in
writing for which the Indemnified Party intends to claim indemnification or
contribution pursuant to this Agreement; provided, however, that the failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of any
Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure).  If notice
of commencement of any such action is given to the Indemnifying Party as
provided in this Section 5(c), the Indemnifying Party shall be entitled to
participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party.  Each Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the reasonable and documented out-of-pocket fees and expenses of such counsel
shall be paid by the Indemnified Party unless (i) the Indemnifying Party agrees
to pay the same, (ii) the Indemnifying Party fails to assume the defense of such
action with counsel reasonably satisfactory to the Indemnified Party or (iii)
the named parties to any such action (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and such parties have been
advised by such counsel that either (x) representation of such Indemnified Party
and the Indemnifying Party by the same counsel would be inappropriate under
applicable standards of professional conduct or (y) there may be one or more
legal defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party.  In any of such cases,
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party, it being understood, however, that
the Indemnifying Party shall not be liable for the reasonable and documented
out-of-pocket fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all Indemnified Parties and all such
reasonable and documented out-of-pocket fees and expenses shall be reimbursed as
incurred.  No Indemnifying Party shall be liable for any settlement entered into
without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the consent of such Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Party is a party and indemnity has been sought
hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability for claims
that are the subject matter of such proceeding.

 
11

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If the indemnification provided for in this Section
5 from the Indemnifying Party is unavailable to an Indemnified Party hereunder
or insufficient to hold harmless an Indemnified Party in respect of any
Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations.  The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action.  The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 5(a), 5(b), and 5(c) , any reasonable
and documented out-of-pocket legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding.
 
(i)            The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5(d)) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.  In no event
shall any Designated Shareholder be required to contribute an amount under this
Section 5(d) in excess of the net proceeds received by such Designated
Shareholder upon the sale of such Designated Shareholder’s Registrable
Securities pursuant to the Registration Statement giving rise to such
contribution obligation, except in the case of fraud by such Designated
Shareholder.
 
6.    Reports Under Exchange Act
 
With a view to making available to the Designated Shareholders the benefits of
Rule 144 promulgated under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a Designated Shareholder to sell
Registrable Shares of the Company to the public without registration, the
Company agrees to:
 
 
12

--------------------------------------------------------------------------------

 


(a)           Make and keep public information available, as those terms are
used in Rule 144, at all times;
 
(b)           File with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act and the rules and
regulations of any applicable securities exchanges;
 
(c)           Furnish to any Designated Shareholder, so long as the Designated
Shareholder owns any Registrable Shares, forthwith on request, (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 and the Exchange Act, and (ii) a copy of the most recent annual or
quarterly report of the Company filed under the Exchange Act; and
 
(d)           Undertake any additional actions reasonably necessary to maintain
the availability of the use of Rule 144, the Company’s eligibility to file and
maintain continuously effective Form S-3 registration statements and any future
rules adopted by the Commission permitting the resale of the Registrable
Securities.
 
 
7.   Miscellaneous
 
(a)           Share Splits, etc.  The provisions of this Agreement shall be
appropriately adjusted for any share dividends, splits, reverse splits,
combinations recapitalizations and the like occurring after the date.
 
(b)           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions  may not be given unless
consented to in writing by the Company and Designated Shareholders holding a
majority of the Registrable Securities; provided, however, that no amendment,
modification, supplement, waiver or consent to depart from the provisions  shall
be effective if such amendment, modification, supplement, waiver or consent to
depart from the provisions  materially and adversely affects the substantive
rights or obligations of one Designated Shareholder, or group of Designated
Shareholders, without a similar and proportionate effect on the substantive
rights or obligations of all Designated Shareholders, unless each such
disproportionately affected Designated Shareholder consents in writing thereto.
 
(c)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be made by
telecopy, electronic transmission, air courier service or personal delivery:

 
13

--------------------------------------------------------------------------------

 
 
If to the Company:
BioTime, Inc.

 
1301 Harbor Bay Parkway, Suite 100

 
Alameda, California 94502

 
Attention:
Steven Seinberg, Chief Financial Officer

 
sseinberg@biotimemail.com



with a copy to:
 
Lippenberger, Thompson, Welch,
Soroko & Gilbert LLP
201 Tamal Vista Blvd.
Corte Madera, California 94925
Attention: Richard S. Soroko
rsoroko@ltws.com
 
If to any Designated Shareholder, at its address as it appears in the books and
records of the Company.
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
air courier, if delivered by commercial courier service; and when receipt is
acknowledged, if telecopied, or electronically transmitted.  Any party may by
notice given in accordance with this Section 7(c) designate another address or
Person for receipt of notices hereunder.
 
(d)           Permitted Assignees; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the permitted assignees of the
parties hereto as provided in Section 2(d).  Except as provided in Section 5, no
Person other than the parties hereto and their permitted assignees is intended
to be a beneficiary of this Agreement.
 
(e)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(f)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning.
 
(g)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW.

 
14

--------------------------------------------------------------------------------

 
 
(h)           Jurisdiction.  Any action or proceeding against any party hereto
relating in any way to this Agreement or the transactions contemplated hereby
may be brought and enforced in the federal or state courts in the State of
California, and each party, on behalf of itself and its respective successors
and assigns, irrevocably consents to the jurisdiction of each such court in
respect of any such action or proceeding.  Each party, on behalf of itself and
its respective successors and assigns, irrevocably consents to the service of
process in any such action or proceeding by the mailing of copies t by
registered or certified mail, postage prepaid, return receipt requested, to such
person or entity at the address for such person or entity set forth in Section
7(c) or such other address such person or entity shall notify the other in
writing.  The foregoing shall not limit the right of any person or entity to
serve process in any other manner permitted by law or to bring any action or
proceeding, or to obtain execution of any judgment, in any other jurisdiction.
 
(i)            Each party, on behalf of itself and its respective successors and
assigns, hereby irrevocably waives any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising under or
relating to this Agreement or the transactions contemplated hereby in any court
located in the State of California or located in any other jurisdiction chosen
by the Company in accordance with Section 7(h).  Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of California is not a convenient forum for
any such action or proceeding.
 
(ii)            Each party, on behalf of itself and its respective successors
and assigns, hereby irrevocably waives, to the fullest extent permitted by
applicable United States federal and state law, all immunity from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in any action or proceeding relating in any
way to this Agreement or the transactions contemplated hereby in the courts of
the State of California, of the United States or of any other country or
jurisdiction, and hereby waives any right he might otherwise have to raise or
claim or cause to be pleaded any such immunity at or in respect of any such
action or proceeding.
 
(i)            Severability.  If any one or more of the provisions contained
herein, or the application t in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions  shall not be in any way impaired.
 
(j)            Rules of Construction.  Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.  Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.
 
(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter.  There are no restrictions, promises, representations,
warranties or undertakings with respect to the subject matter, other than those
set forth or referred to herein.  This Agreement supersedes all prior agreements
and understandings among the parties with respect to such subject matter.

 
15

--------------------------------------------------------------------------------

 
 
(l)           Further Assurances.  Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
 
(m)         Other Agreements.  Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement.
 


 
Signatures Begin On Next Page


 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.
 
BIOTIME, INC.
         
By:
     
Title:
Chief Executive Officer
                   
PHARMBIO GROWTH FUND PTE LTD
                   
By
             
Title 
                     
BIOMEDICAL SCIENCES INVESTMENT FUND PTE LTD
                   
By
             
Title
                     
ES CELL AUSTRALIA LIMITED
                   
By
             
Title
     

 
 
 

--------------------------------------------------------------------------------

 
 
NUS TECHNOLOGY HOLDINGS PTE LTD
                   
By
             
Title
                     
CURIS INC.
           
By
             
Title
                     
WICELL RESEARCH INSTITUTE, INC.
                   
By
             
Title
                     
MONASH INVESTMENT HOLDINGS PTY LTD
                   
By
             
Title
                     
HADASIT MEDICAL RESEARCH SERVICES AND
   
DEVELOPMENT COMPANY LTD.
                   
By
             
Title
                                     
Martin Frederick Pera
   

 
 
 

--------------------------------------------------------------------------------

 
 

       
Christine Mummery
                           
HUBRECHT INSTITUTE
                   
By
             
Title
                             
NICK GOUGH AND ASSOCIATES PTY LTD
                   
By
             
Title
     



 
 

--------------------------------------------------------------------------------

 
 
[Name and Address of Transferee]
________
[Address]
 
[Name and Address of Transferor]
 
________, 20__
Ladies and Gentlemen:
 
Reference is made to the Registration Rights Agreement, dated as of May 3, 2010
(the “Registration Rights Agreement”), by and among BioTime, Inc. a California
corporation, and the certain shareholders named therein.  All capitalized terms
used herein but not otherwise defined shall have the meanings given to them in
the Registration Rights Agreement.
 
In connection with the transfer by [Name of Transferor] of Registrable
Securities with associated registration rights under the Registration Rights
Agreement to [Name of Transferee] as transferee (the “Transferee”), the
Transferee hereby agrees to be bound as a Designated Shareholder by the
provisions of the Registration Rights Agreement as provided under
Section 2(d)(i)) thereto.
 
This consent shall be governed by California law.
 

 
Yours sincerely,
             
[Name of Transferee]
                         
By: 
         
Name:
       
Title:
   



 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D


Schedule of Exceptions
 
 
 
-Exhibit D-

--------------------------------------------------------------------------------

 
 
Schedule 2.2(a)
Capitalization

             
Name and Particulars of
Beneficial Shareholders
 
Number of ESI Ordinary Shares
1
 
Martin Frederick Pera
 
200,000
                 
(Held by Monash Investment Holdings Pty Ltd on trust)
         
2
 
Ariffeen Bongso
 
400,000
                 
(Held by NUS Technology Holdings Pte Ltd on trust)
         
3
 
Fong Chui Yee
 
100,000
                 
(Held by NUS Technology Holdings Pte Ltd on trust)
         
4
 
Benjamin Eithan Reubinoff
 
400,000
                 
(Held by Hadasit Medical
Research Services and Development Company Ltd on trust)
         


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.2(c)
Capitalization
 
ESI Debentures are attached separately.

 
 

--------------------------------------------------------------------------------

 



   
Schedule 2.3(a)
Subsidiaries of ESI
1 
ES CELL INTERNATIONAL (AUSTRALIA) PTY LTD
 
ACN 097 482 632
     
Companies are not to have any outstanding liabilities before they can be
deregistered in Australia.
     
The successful deregistration of ES Cell International (Australia) Pty Ltd shows
that it has no outstanding liabilities.




 
(graphic) [img001_v1.jpg]
(graphic) [img002_v1.jpg]
     
A S I C
 
Australian Securities & Investments Commission
             
ASIC Information Processing Centre
         
14 – 22 Grey Street, Traralgon
Customer Inquiries: 1300 300 630
       
PO Box 4000
Facsimile: (03) 5177 3999
       
Gippsland Mail Centre VIC 3841
ASIC Homepage: www.asic.gov.au
   
Carl Strachan
257 Beaconsfield Parade
MIDDLE PARK VIC 3206
     




                                   
24 December 2008
                 
CORPORATIONS ACT 2001
                 
ES CELL INTERNATIONAL (AUSTRALIA) PTY LTD
       
ACN 097 482 632
                 
You are notified that under section 601AA(4) of the Corporations Act 2001, the
above company was deregistered on 24/12/2008.
               
Margaret Boothman
       
DELEGATE OF
       
THE AUSTRALIAN SECURITIES AND INVESTMENTS COMMISSION
 

 
 
Page 1 of 1
 

--------------------------------------------------------------------------------

 
 
ES CELL INTERNATIONAL, INC
 
Outstanding amount of US$503.72 for taxes.
 
(GRAPHIC) [img003_v1.jpg]
 
Image of ES Cell International, Inc. stock certificate: Certificate #1, dated
April 15, 2003, for One Thousand (1,000) shares of common stock, $0.01 Par Value

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.3 (b)
Table of all shares ESI own in other companies.

                               
Cell Cure Neurosciences Ltd.
As of March 16, 2010
                                     
  Shareholder
 
Total issued and
Outstanding-
Ordinary Shares
   
% Issued and
Oustanding Basis
   
Share Options
   
Total Fully Diluted
Basis
   
% Fully Diluted
Basis
 
  ESI
    918       49.41 %           918       45.92 %
  HBL
    704       37.89 %           704       35.22 %
  Teva
    228       12.27 %           228       11.41 %                              
         
  Naomi Zak (in trust)
    8       0.43 %           8       0.40 %
  Charles Irving
            0.00 %     44       44       2.20 %
  ESOP
            0.00 %     97       97       4.85 %
  Total
    1858       100.00 %     141       1,999       100.00 %

 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.5
Assets
 
05/02/2010
ES Cell International Pte Ltd
Page: 1

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

       
COST
 
DEPRECIATION
 
DISPOSALS
 
BOOK VALUE
 
Asset No
Description
Purchase
Date
 
Opening
Balance
 
Additions
 
Disposal
 
Closing
Balance
 
Opening
Balance
 
Current
 
Disposal
 
Closing
Balance
 
Proceeds
 
P/L on
Disposal
 
This
Year
 
Last
Year
 
CE             Computer Equipment
 
CN025
Dell Computer for iCycler
24/01/2003
    2,780.00     0.00     0.00     2,780.00     2,780.00     0.00     0.00    
2,780.00     0.00     0.00     0.00     0.00  
CN033
Laptop
01/05/2004
    2,091.35     0.00     0.00     2,091.35     2,091.35     0.00     0.00    
2.091.35     0.00     0.00     0.00     0.00  
CN100
Dell Computer and Monitor
03/11/2006
    1,800.00     0.00     0.00     1,800.00     1,740.00     60.00     0.00    
1,800.00     0.00     0.00     0.00     60.00  
BI0001
Accpac Software
06/07/2004
    16,300.00     0.00     0.00     16,300.00     16,300.00     0.00     0.00  
  16,300.00     0.00     0.00     0.00     0.00  
CN0013
Toshiba T9000 1.2GH/256MB Noteb
31/10/2003
    4,836.30     0.00     0.00     4,836.30     4,836.30     0.00     0.00    
4,836.30     0.00     0.00     0.00     0.00  
CN0017
1 Dell Optiplex 170L 2.79GH/512MB
15/04/2004
    2,705.00     0.00     0.00     2,705.00     2,705.00     0.00     0.00    
2,705.00     0.00     0.00     0.00     0.00  
CN0018
L320307 Dell Optiplex 170L Small M
12/03/2004
    1,943.00     0.00     0.00     1,943.00     1,943.00     0.00     0.00    
1,943.00     0.00     0.00     0.00     0.00  
CN0021
Dell Optiplex GX260 2.8GH/512MB
09/12/2002
    5,241.00     0.00     0.00     5,241.00     5,241.00     0.00     0.00    
5,241.00     0.00     0.00     0.00     0.00  
CN0022
Dell Optiplex GX260 1 8GH/256MB
27/09/2002
    1,239.35     0.00     0.00     1,239.35     1,239.35     0.00     0.00    
1,239.35     0.00     0.00     0.00     0.00  
CN0025
Dell Optiplex L60 Small Minitower C
24/01/2003
    2,780.00     0.00     0.00     2,780.00     2,780.00     0.00     0.00    
2,780.00     0.00     0.00     0.00     0.00  
CN0027
HP Colour Laserjet 4600DN Printer
24/06/2004
    3,420.00     0.00     0.00     3,420.00     3,420.00     0.00     0.00    
3,420.00     0.00     0.00     0.00     0.00  
CN0032
Dell Pweredge 1400SC 1.26GH/1G
15/10/2002
    9,549.13     0.00     0.00     9,549.13     9,549.13     0.00     0.00    
9,549.13     0.00     0.00     0.00     0.00  
CN0033
Dell Latitude C610 10GH/256MB N
01/05/2004
    2,091.35     0.00     0.00     2,091.35     2,091.35     0.00     0.00    
2,091.35     0.00     0.00     0.00     0.00  
CN0036
Polycom Soundstation
16/06/2003
    960.00     0.00     0.00     960.00     960.00     0.00     0.00     960.00
    0.00     0.00     0.00     0.00  
CN0038
Dell Inspiron 600M 1600GT Noteboo
30/06/2004
    3,764.00     0.00     0.00     3,764.00     3,764.00     0.00     0.00    
3,764.00     0.00     0.00     0.00     0.00  
CN0042
Dell Inspiron 600M 725 Notebook
11/08/2004
    3,400.00     0.00     0.00     3,400.00     3,400.00     0.00     0.00    
3,400.00     0.00     0.00     0.00     0.00  
CN0082
17 Flat Panel LCD Monitor
20/10/2004
    570.00     0.00     0.00     570.00     570.00     0.00     0.00     570.00
    0.00     0.00     0.00     0.00  
CN0084
Dell Inspiron (TM) 510M Intel(R) Pent
01/03/2005
    2,857.00     0.00     0.00     2,857.00     2,857.00     0.00     0.00    
2,857.00     0.00     0.00     0.00     0.00  
CN0086
Dell Inspiron (TM) 510M Intel (R) Pent
16/03/2005
    2,655.00     0.00     0.00     2,655.00     2,655.00     0.00     0.00    
2,655.00     0.00     0.00     0.00     0.00  
CN0087
HP DL380-3 4G Storage Server C/
24/05/2005
    14,573.00     0.00     0.00     14,573.00     14,573.00     0.00     0.00  
  14,573.00     0.00     0.00     0.00     0.00  
CN0091
Dell Latitude D510 Notebook
21/10/2005
    2,750.00     0.00     0.00     2,750.00     2,750.00     0.00     0.00    
2,790.00     0.00     0.00     0.00     0.00  
CN0093
Dell Latitude D510
02/02/2006
    2,590.00     0.00     0.00     2,590.00     2,590.00     0.00     0.00    
2,690.00     0.00     0.00     0.00     0.00  
CN0094
Dell Latitude D510
16/02/2006
    2,590.00     0.00     0.00     2,590.00     2,590.00     0.00     0.00    
2,690.00     0.00     0.00     0.00     0.00  
CN0096
Dell OptiPlex GX620 Desktop
24/06/2006
    3,150.00     0.00     0.00     3,150.00     3,150.00     0.00     0.00    
3,160.00     0.00     0.00     0.00     0.00  
CN0097
Dell Latitude D520 Notebook
23/09/2006
    2,910.00     0.00     0.00     2,910.00     2,910.00     0.00     0.00    
2,910.00     0.00     0.00     0.00     0.00  
CN0099
Dell OptiPlex GX520 Minitower
03/11/2006
    1,800.00     0.00     0.00     1,800.00     1,740.00     60.00     0.00    
1,800.00     0.00     0.00     0.00     60.00  
CN0101
HP Laserjet 3052 All-in-one printer
10/04/2007
    530.00     0.00     0.00     530.00     424.00     100.00     0.00    
530.00     0.00     0.00     0.00     106.00  
CN021A
Dell Optiplex GX250 2.8GH/512MB
23/01/2003
    463.50     0.00     0.00     463.60     463.50     0.00     0.00     463.50
    0.00     0.00     0.00     0.00  
SW0001
Achema ICI Research Software
15/10/2002
    1,637.70     0.00     0.00     1,637.70     1,637.70     0.00     0.00    
1,637.70     0.00     0.00     0.00     0.00  
SW0002
XP License
13/11/2002
    967.81     0.00     0.00     967.81     967.81     0.00     0.00     967.81
    0.00     0.00     0.00     0.00  
SW0003
Norton Antivirus X 5
20/11/2002
    575.80     0.00     0.00     576.80     575.80     0.00     0.00     575.80
    0.00     0.00     0.00     0.00  
SW0004
Adobe Acrobat
03/06/2003
    1,675.00     0.00     0.00     1,675.00     1,675.00     0.00     0.00    
1,675.00     0.00     0.00     0.00     0.00  
SW0005
Photoshop 7 0 Win
21/06/2003
    1,125.00     0.00     0.00     1,125.00     1,125.00     0.00     0.00    
1,125.00     0.00     0.00     0.00     0.00  
SW0006
Scientific Com S/W (full lasergene s
25/07/2003
    7,131.89     0.00     0.00     7,131.89     7,131.89     0.00     0.00    
7,131.89     0.00     0.00     0.00     0.00  
SW0007
Prism 4 for Windows
29/09/2003
    1,339.95     0.00     0.00     1,339.95     1,339.95     0.00     0.00    
1,339.95     0.00     0.00     0.00     0.00  
SW0008
2 X MS Office XP Pro
05/11/2003
    1,660.00     0.00     0.00     1,660.00     1,660.00     0.00     0.00    
1,660.00     0.00     0.00     0.00     0.00  
SW0009
1 MS SQL Server 2000 Std Edn w6
29/03/2004
    2,550.00     0.00     0.00     2,850.00     2,850.00     0.00     0.00    
2,850.00     0.00     0.00     0.00     0.00  
SW0010
IP Management S/w
01/05/2004
    995.62     0.00     0.00     995.62     995.62     0.00     0.00     996.62
    0.00     0.00     0.00     0.00  

 
 
 

--------------------------------------------------------------------------------

 
 
 

    05/02/2010
ES Cell International Pte Ltd
Page: 2
Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010




   
COST
 
DEPRECIATION
   
DISPOSALS
   
BOOK VALUE
 
Asset No
Description
Purchase
Date
 
Opening
Balance
 
Additions
 
Disposal
 
Closing
Balance
 
Opening
Balance
 
Current
 
Disposal
 
Closing
Balance
   
Proceeds
 
P/L on
Disposal
   
This
Year
 
Last
Year
 
SW0011
IP Management S/w (upgrade)
01/05/2004
    1,050.48     0.00     0.00     1,050.48     1,050.48     0.00     0.00    
1,050.48       0.00     0.00     0.00     0.00  
SW0012
MS Office 2003 With CD Media
05/05/2004
    550.00     0.00     0.00     550.00     550.00     0.00     0.00     550.00
      0.00     0.00     0.00     0.00  
SW0013
Prism 4 for Windows
29/06/2004
    3,355.40     0.00     0.00     3,355.40     3,355.40     0.00     0.00    
3,355.40       0.00     0.00     0.00     0.00  
SW0014
IT Infrastructure costs for Biopolis of
29/07/2004
    69,597.00     0.00     0.00     69,597.00     69,597.00     0.00     0.00  
  69,597.00       0.00     0.00     0.00     0.00  
SW0015
McAfee Virus x 5
30/07/2004
    575.00     0.00     0.00     575.00     575.00     0.00     0.00     575.00
      0.00     0.00     0.00     0.00  
SW0016
MS windows 2000 Server w/5 client
30/07/2004
    1,168.00     0.00     0.00     1,168.00     1,168.00     0.00     0.00    
1,168.00       0.00     0.00     0.00     0.00  
SW0017
Crystal Graphics
08/11/2004
    790.48     0.00     0.00     790.48     790.48     0.00     0.00     790.48
      0.00     0.00     0.00     0.00  
SW0018
Office Pro 2003 Win 32 English OE
27/01/2005
    545.00     0.00     0.00     545.00     545.00     0.00     0.00     545.00
      0.00     0.00     0.00     0.00  
SW0019
Office Pro 2003 Win 32 English OE
27/01/2005
    545.00     0.00     0.00     545.00     545.00     0.00     0.00     545.00
      0.00     0.00     0.00     0.00  
SW0020
Office Pro 2003 Win 32 English OE
27/01/2005
    545.00     0.00     0.00     545.00     545.00     0.00     0.00     545.00
      0.00     0.00     0.00     0.00  
SW0021
Office Pro 2003 Win 32 English OE
27/01/2005
    545.00     0.00     0.00     545.00     545.00     0.00     0.00     545.00
      0.00     0.00     0.00     0.00  
SW0022
Office Pro 2003 Win 32 English OE
27/01/2005
    545.00     0.00     0.00     545.00     545.00     0.00     0.00     545.00
      0.00     0.00     0.00     0.00  
SW0023
Office Pro 2003 Win 32 English OE
27/01/2005
    545.00     0.00     0.00     545.00     545.00     0.00     0.00     545.00
      0.00     0.00     0.00     0.00  
SW0024
Office Pro 2003 Win 32 English OE
27/01/2005
    545.00     0.00     0.00     545.00     545.00     0.00     0.00     545.00
      0.00     0.00     0.00     0.00  
SW0025
Office Pro 2003 Win 32 English OE
27/01/2005
    545.00     0.00     0.00     545.00     545.00     0.00     0.00     545.00
      0.00     0.00     0.00     0.00  
SW0026
Adobe Acrobat Professional 7 0 (06
27/01/2005
    690.00     0.00     0.00     690.00     690.00     0.00     0.00     690.00
      0.00     0.00     0.00     0.00  
SW0027
Adobe Acrobat Professional 7.0 (06
27/01/2005
    690.00     0.00     0.00     690.00     690.00     0.00     0.00     690.00
      0.00     0.00     0.00     0.00  
SW0028
Adobe Creative Suite Prem 1 3 WI
27/01/2005
    1,880.00     0.00     0.00     1,880.00     1,880.00     0.00     0.00    
1,880.00       0.00     0.00     0.00     0.00  
SW0030
CryoTrackIMS Inventory Management
04/05/2006
    11,024.12     0.00     0.00     11,024.12     11,024.12     0.00     0.00  
  11,024.12       0.00     0.00     0.00     0.00  
SW0033
Bibliography software endnote v 9 (u
06/02/2006
    1,575.00     0.00     0.00     1,575.00     1,575.00     0.00     0.00    
1,575.00       0.00     0.00     0.00     0.00  
SW0034
Bibliography software endnote v 9 (n
06/02/2006
    3,135.00     0.00     0.00     3,135.00     3,135.00     0.00     0.00    
3,135.00       0.00     0.00     0.00     0.00  
SW0035
Dreamweaver WIN IE
16/02/2006
    580.00     0.00     0.00     580.00     580.00     0.00     0.00     580.00
      0.00     0.00     0.00     0.00  
SW0036
Dreamweaver WIN IE
16/02/2006
    580.00     0.00     0.00     580.00     580.00     0.00     0.00     580.00
      0.00     0.00     0.00     0.00  
SW0037
Adobe Acrobat Professional (Paper i
24/03/2006
    650.00     0.00     0.00     650.00     650.00     0.00     0.00     650.00
      0.00     0.00     0.00     0.00  
SW0038
MS Project 2003 Win32 English OL
22/03/2006
    5,215.00     0.00     0.00     5,215.00     5,215.00     0.00     0.00    
5,215.00       0.00     0.00     0.00     0.00  
SW0039
Adobe Acrobat Pro Win TLP
21/11/2006
    655.00     0.00     0.00     655.00     633.16     21.84     0.00     655.00
      0.00     0.00     0.00     21.84  
SW0040
Adobe Acrobat Pro Win TLP
21/11/2006
    655.00     0.00     0.00     655.00     633.16     21.84     0.00     655.00
      0.00     0.00     0.00     21.84  
SW0041
Microsoft Windows Svr Std 2003 R2
29/12/2006
    940.00     0.00     0.00     940.00     877.33     62.67     0.00     940.00
      0.00     0.00     0.00     62.67  
Category Total       
    232,013.23     0.00     0.00     232,013.23     231,680.88     332.35    
0.00     232,013.23       0.00     0.00     0.00     332.35  

 
 
 

--------------------------------------------------------------------------------

 
 

05/02/2010   ES Cell International Pte Ltd  Page: 3

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

       
COST
   
DEPRECIATION
   
DISPOSALS
   
BOOK VALUE
 
Asset No
Description
Purchase
Date
 
Opening
Balance
   
Additions
   
Disposal
   
Closing
Balance
   
Opening
Balance
   
Current
 
Disposal
 
Closing
Balance
   
Proceeds
 
P/L on
Disposal
   
This
Year
 
Last
Year
  FF Furniture & Fixtures                                                      
                                   
CN0030
Epson Projector-EMP 51
09/12/2002
    3,131.60       0.00       0.00       3,131.60       3,131.60       0.00    
0.00     3,131.60       0.00     0.00       0.00     0.00  
FF0045
1 RS IBICO binding Machine
19/11/2002
    899.00       0.00       0.00       899.00       899.00       0.00     0.00  
  899.00       0.00     0.00       0.00     0.00  
FF0046
AIKO Fire Resistant/Safety filing 4-d 
22/12/2003
    1,350.00       0.00       0.00       1,350.00       1,350.00       0.00    
0.00     1,350.00       0.00     0.00       0.00     0.00    
Category Total
    5,380.60       0.00       0.00       5,380.60       5,380.60       0.00    
0.00     5,380.60       0.00     0.00       0.00     0.00  

 
 
 

--------------------------------------------------------------------------------

 
 

05/02/2010 ES Cell International Pte Ltd  Page: 4

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

         
COST
        DEPRECIATION      
DISPOSALS
        BOOK VALUE  
Asset No
Description
Purchase
Date
   
Opening
Balance
   
Additions
   
Disposal
   
Closing
Balance
     
Opening
Balance
   
Current
   
Disposal
   
Closing Balance
     
Proceeds
   
P/L on Disposal
     
This
Year
   
Last
Year
  LE Lab Equipment                                                              
                   
EQ009
Olymous Microscope Set IX71
18/11/2002
    26,443.18     0.00     0.00     26,443.18       26,443.18     0.00     0.00
    26,443.18       0.00     0.00       0.00     0.00  
EQ020
MVE6000
21/01/2003
    6,418.00     0.00     0.00     6,418.00       6,418.00     0.00     0.00    
6,418.00       0.00     0.00       0.00     0.00  
EQ026
MVE Lab50
31/10/2002
    3,796.58     0.00     0.00     3,796.58       3,796.58     0.00     0.00    
3,796.58       0.00     0.00       0.00     0.00  
EQ037
Biorad iCycler Base & Agfa Develop
23/12/2002
    9,350.00     0.00     0.00     9,350.00       9,350.00     0.00     0.00    
9,350.00       0.00     0.00       0.00     0.00  
EQ045
Kodak DC290 Zoom
16/01/2003
    4,648.00     0.00     0.00     4,648.00       4,648.00     0.00     0.00    
4,648.00       0.00     0.00       0.00     0.00  
EQ047
Biorack 2400
06/03/2003
    6,200.00     0.00     0.00     6,200.00       6,200.00     0.00     0.00    
6,200.00       0.00     0.00       0.00     0.00  
EQ065
Biorad iCycler Top
23/04/2003
    75,000.00     0.00     0.00     75,000.00       75,000.00     0.00     0.00
    75,000.00       0.00     0.00       0.00     0.00  
EQ09A
Digital Camera Upgrade
18/11/2002
    7,956.43     0.00     0.00     7,956.43       7,956.43     0.00     0.00    
7,956.43       0.00     0.00       0.00     0.00  
EQ09C
C-mount video attachment
18/11/2002
    700.00     0.00     0.00     700.00       700.00     0.00     0.00    
700.00       0.00     0.00       0.00     0.00  
EQ09D
LUCPLFL40XPH Objective Dual Ba
18/11/2002
    3,470.00     0.00     0.00     3,470.00       3,399.58     70.42     0.00  
  3,470.00       0.00     0.00       0.00     70.42  
EQ181
Satorius Ultra Pure Water System A
12/08/2004
    9,900.00     0.00     0.00     9,900.00       9,240.00     660.00     0.00  
  9,900.00       0.00     0.00       0.00     560.00  
EQ206
Shandon Cytospin 4
07/07/2005
    12,551.00     0.00     0.00     12,551.00       9,413.23     2,091.84    
0.00     11,505.07       0.00     0.00       1,045.93     3,137.77  
EQ210
Nanodrop ND-100 Spectrophotome
29/07/2005
    15,500.00     0.00     0.00     15,500.00       11,624.98     2,583.34    
0.00     14,208.32       0.00     0.00       1,291.68     3,875.02  
EQ228
CO2 Analyzer Bacharach
07/02/2006
    2,850.00     0.00     0.00     2,850.00       1,805.00     475.00     0.00  
  2,280.00       0.00     0.00       570.00     1,045.00  
EQ248
Finnpipette Novus MCP8 5-50ul
14/08/2006
    1,400.00     0.00     0.00     1,400.00       746.64     233.34     0.00    
979.98       0.00     0.00       420.02     653.36  
EQ250
Thermo Steri-Cuit CO2 Incubator (H
13/11/2006
    15,850.00     0.00     0.00     15,850.00       7,660.86     2,641.66    
0.00     10,302.52       0.00     0.00       5,547.48     8,189.14  
EQ251
Thermo Steri-Cuit CO2 Incubator (H
13/11/2006
    15,850.00     0.00     0.00     15,850.00       7,660.86     2,641.66    
0.00     10,302.52       0.00     0.00       5,547.48     8,189.14  
EQ252
Thermo Steri-Cuit CO2 Incubator (H
20/12/2006
    15,850.00     0.00     0.00     15,850.00       7,396.69     2,641.66    
0.00     10,038.35       0.00     0.00       5,811.65     8,453.31  
EQ253
Thermo Steri-Cuit CO2 Incubator (H
20/12/2006
    15,850.00     0.00     0.00     15,850.00       7,396.69     2,641.66    
0.00     10,038.35       0.00     0.00       5,811.65     8,453.31  
EQ254
Biosafety Cabinet Gelman BH Class
27/11/2006
    12,800.00     0.00     0.00     12,800.00       6,186.64     2,133.34    
0.00     8,319.98       0.00     0.00       4,480.02     6,613.36  
EQ255
Biosafety Cabinet Gelman BH Class
27/11/2006
    12,800.00     0.00     0.00     12,800.00       6,186.64     2,133.34    
0.00     8,319.98       0.00     0.00       4,480.02     6,613.36  
EQ256
Biosafety Cabinet Gelman BH Class
27/11/2006
    12,800.00     0.00     0.00     12,800.00       6,186.64     2,133.34    
0.00     8,319.98       0.00     0.00       4,480.02     6,613.36  
EQ257
Sanyo - 20 Freezer
30/11/2006
    5,850.00     0.00     0.00     5,850.00       2,827.50     975.00     0.00  
  3,802.50       0.00     0.00       2,047.60     3,022.50  
EQ258
Planer Kryo 560-16 and LPN4
14/12/2006
    30,000.00     0.00     0.00     30,000.00       14,000.00     5,000.00    
0.00     19,000.00       0.00     0.00       11,000.00     16,000.00  
EQ260
Heraeus Multifuge 3S-R
29/11/2006
    7,950.00     0.00     0.00     7,950.00       3,842.50     1,325.00     0.00
    5,167.50       0.00     0.00       2,782.50     4,107.50  
EQ261
Heraeus Brofuge Pico
29/11/2006
    2,145.00     0.00     0.00     2,145.00       1,036.75     357.50     0.00  
  1,394.25       0.00     0.00       750.75     1,108.25  
EQ262
Millipore Vaccum Pump
08/11/2006
    1,541.00     0.00     0.00     1,541.00       744.79     256.84     0.00    
1,001.63       0.00     0.00       539.37     796.21  
EQ264
Millipore Vaccum Pump
08/11/2006
    1,541.00     0.00     0.00     1,541.00       744.79     256.84     0.00    
1,001.63       0.00     0.00       539.37     796.21  
EQ265
Millipore Vaccum Pump
08/11/2006
    1,541.00     0.00     0.00     1,541.00       744.79     256.84     0.00    
1,001.63       0.00     0.00       539.37     796.21  
EQ266
Leica MZ6 Microscope (+ heating st
28/11/2006
    10,860.00     0.00     0.00     10,860.00       5,249.00     1,810.00    
0.00     7,059.00       0.00     0.00       3,801.00     5,611.00  
EQ267
Leica MZ6 Microscope (+ heating st
28/11/2006
    10,860.00     0.00     0.00     10,860.00       5,249.00     1,810.00    
0.00     7,059.00       0.00     0.00       3,801.00     5,611.00  
EQ268
Leica MZ6 Microscope (+ heating st
28/11/2006
    10,860.00     0.00     0.00     10,860.00       5,249.00     1,810.00    
0.00     7,059.00       0.00     0.00       3,801.00     5,611.00  
EQ269
Helmer Fridge 4C
12/12/2006
    6,700.00     0.00     0.00     6,700.00       3,126.69     1,116.66     0.00
    4,243.35       0.00     0.00       2,456.65     3,573.31  
EQ270
Helmer Fridge 4C
12/12/2006
    6,700.00     0.00     0.00     6,700.00       3,126.69     1,116.66     0.00
    4,243.35       0.00     0.00       2,456.65     3,573.31  
EQ271
Gilson Pipetting Aid
15/11/2006
    720.00     0.00     0.00     720.00       348.00     120.00     0.00    
468.00       0.00     0.00       252.00     372.00  
EQ272
Gilson Pipetting Aid
15/11/2006
    720.00     0.00     0.00     720.00       348.00     120.00     0.00    
468.00       0.00     0.00       252.00     372.00  
EQ273
Gilson Pipetting Aid
15/11/2006
    720.00     0.00     0.00     720.00       348.00     120.00     0.00    
468.00       0.00     0.00       252.00     372.00  
EQ274
Gilson Pipetting Aid
15/11/2006
    720.00     0.00     0.00     720.00       348.00     120.00     0.00    
468.00       0.00     0.00       252.00     372.00  
EQ275
Leica MZ6 Microscope - DFC420
29/11/2006
    13,974.00     0.00     0.00     13,974.00       6,754.10     2,329.00    
0.00     9,083.10       0.00     0.00       4,890.90     7,219.90  

 
 
 

--------------------------------------------------------------------------------

 


05/02/2010
ES Cell International Pte Ltd
Page: 5

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

       
COST
 
DEPRECIATION
   
DISPOSALS
 
BOOK VALUE
 
Asset No
Description
Purchase
Date
 
Opening
Balance
 
Additions
 
Disposal
 
Closing
Balance
 
Opening
Balance
 
Current
 
Disposal
 
Closing
Balance
   
Proceeds
 
P/L on
Disposal
 
This
Year
 
Last
Year
 
EQ276
Sanyo Incubator MIR-162
27/12/2006
    2,150.00     0.00     0.00     2,150.00     1,003.31     358.34     0.00    
1,361.55       0.00     0.00     766.35     1,146.69  
EQ277
Fluke 54-2 Dual Input Theremometer
13/11/2006
    510.00     0.00     0.00     510.00     246.50     85.00     0.00     331.50
      0.00     0.00     178.50     263.50  
EQ278
Fluke 54-2 Dual Input Theremometer
13/11/2006
    510.00     0.00     0.00     510.00     246.50     85.00     0.00     331.50
      0.00     0.00     178.50     263.50  
EQ279
Laboratory Monitoring System Hone
22/12/2006
    17,410.00     0.00     0.00     17,410.00     8,124.69     2,901.66     0.00
    11,026.35       0.00     0.00     6,383.65     9,285.31  
EQ280
Trolley
06/12/2006
    620.00     0.00     0.00     620.00     289.31     103.34     0.00    
392.65       0.00     0.00     227.35     330.69  
EQ281
Trolley (810’510’815mn)
06/12/2006
    615.00     0.00     0.00     615.00     287.00     102.50     0.00    
389.50       0.00     0.00     225.50     328.00  
EQ286
Handilax mini particle counter
31/01/2007
    3,565.00     0.00     0.00     3,565.00     1,604.27     594.16     0.00    
2,198.43       0.00     0.00     1,366.57     1,960.73  
EQ287
O2 Control Panel
24/01/2007
    7,870.00     0.00     0.00     7,870.00     3,541.52     1,311.66     0.00  
  4,853.18       0.00     0.00     3,016.82     4,328.48  
EQ289
CO2 Supply System
02/03/2007
    13,800.00     0.00     0.00     13,800.00     5,750.00     2,300.00     0.00
    8,050.00       0.00     0.00     5,750.00     8,050.00  
EQ290
Computer System MEA
12/03/2007
    93,584.00     0.00     0.00     93,584.00     38,993.31     15,597.34    
0.00     54,590.65       0.00     0.00     38,993.35     54,590.69  
EQ47A
Lo Level Alarm
21/04/2003
    607.00     0.00     0.00     607.00     607.00     0.00     0.00     607.00
      0.00     0.00     0.00     0.00  
LSW01
Olympus Micromage Soft
09/07/2003
    6,305.00     0.00     0.00     6,305.00     6,305.00     0.00     0.00    
6,305.00       0.00     0.00     0.00     0.00  
MO009
FiuoStar Optima Plate Reader
01/09/2004
    26,615.11     0.00     0.00     26,615.11     26,615.11     0.00     0.00  
  26,615.11       0.00     0.00     0.00     0.00  
MO124
Multi-SL3D Shaker
24/12/2006
    1,375.36     0.00     0.00     1,375.36     641.83     229.22     0.00    
871.05       0.00     0.00     504.31     733.53  
MO125
Brady Printer
24/12/2006
    1,835.86     0.00     0.00     1,835.86     856.71     305.98     0.00    
1,162.69       0.00     0.00     673.17     979.15  
MO126
Heat Sealer
24/12/2006
    5,882.40     0.00     0.00     5,882.40     2,745.12     980.40     0.00    
3,725.52       0.00     0.00     2,156.88     3,137.28  
EQ0018
Labnet vortex mixer model VX100
30/09/2002
    391.40     0.00     0.00     391.40     391.40     0.00     0.00     391.40
      0.00     0.00     0.00     0.00  
EQ0027
Mini vacuum pump 230V 50HZ
20/11/2002
    1,119.00     0.00     0.00     1,119.00     1,119.00     0.00     0.00    
1,119.00       0.00     0.00     0.00     0.00  
EQ0029
Mini vacuum pump 230V 50HZ
20/11/2002
    1,119.00     0.00     0.00     1,119.00     1,119.00     0.00     0.00    
1,119.00       0.00     0.00     0.00     0.00  
EQ0035
Hetilch Centrifuge and Balance
14/11/2002
    500.00     0.00     0.00     500.00     500.00     0.00     0.00     500.00
      0.00     0.00     0.00     0.00  
EQ0044
e-Pet Electronic pipette 8-channel, 5
24/12/2002
    774.00     0.00     0.00     774.00     774.00     0.00     0.00     774.00
      0.00     0.00     0.00     0.00  
EQ0059
Gel Tanks #1011000 GES Cell Com
14/04/2003
    607.00     0.00     0.00     607.00     607.00     0.00     0.00     607.00
      0.00     0.00     0.00     0.00  
EQ0075
Analytical bal Mod CP224S P8-20p
08/10/2002
    1,404.23     0.00     0.00     1,404.23     1,404.23     0.00     0.00    
1,404.23       0.00     0.00     0.00     0.00  
EQ0242
Cell Mate II Pipet Aid (Blue)
27/04/2006
    400.00     0.00     0.00     400.00     240.00     66.67     0.00     306.67
      0.00     0.00     93.33     160.00  
EQ0288
MVE 611 Auto Liquid Nitrogen Free
28/02/2007
    15,468.00     0.00     0.00     15,468.00     6,702.80     2,578.00     0.00
    9,280.80       0.00     0.00     6,187.20     8,755.20  
QE258A
MVE Lab50
14/12/2006
    1,803.00     0.00     0.00     1,803.00     841.40     300.50     0.00    
1,141.90       0.00     0.00     661.10     961.60    
Category Total  
    608,225.55     0.00     0.00     608,225.55     391,060.25     69,880.71    
0.00     460,940.98       0.00     0.00     147,284.59     217,165.30  


 
 

--------------------------------------------------------------------------------

 


05/02/2010
ES Cell International Pte Ltd
Page: 6

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

       
COST
   
DEPRECIATION
   
DISPOSALS
   
BOOK VALUE
 
Asset No
Description
Purchase
Date
 
Opening
Balance
   
Additions
   
Disposal
   
Closing
Balance
   
Opening
Balance
   
Current
   
Disposal
   
Closing
Balance
   
Proceeds
   
P/L on
Disposal
   
This
Year
   
Last
Year
 
OE
Office Equipment
                                                                         
OE0003
Saeco Coffee Espresso
03/09/2004
    1,198.50       0.00       0.00       1,198.50       1,198.50       0.00    
  0.00       1,198.50       0.00       0.00       0.00       0.00    
Category Total
    1,198.50       0.00       0.00       1,198.50       1,198.50       0.00    
  0.00       1,198.50       0.00       0.00       0.00       0.00  


 
 

--------------------------------------------------------------------------------

 


05/02/2010
ES Cell International Pte Ltd
Page: 7

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

       
COST
   
DEPRECIATION
   
DISPOSALS
   
BOOK VALUE
 
Asset No
Description
Purchase
Date
 
Opening
Balance
   
Additions
   
Disposal
   
Closing
Balance
   
Opening
Balance
   
Current
   
Disposal
   
Closing
Balance
   
Proceeds
   
P/L on
Disposal
   
This
Year
   
Last
Year
  LEAust Lab
Equipment-Melbourne
                                                                     
M00049
Waterbath & Laboren - Silver Therm
01/09/2004
    485.77       0.00       0.00       485.77       485.77       0.00       0.00
      485.77       0.00       0.00       0.00       0.00  
M00063
TR7 Lab. Range Liquid Nitrogen co
01/09/2004
    676.70       0.00       0.00       676.70       676.70       0.00       0.00
      676.70       0.00       0.00       0.00       0.00  
M00105
Multichannel pipette - B  channel 50-3
01/09/2004
    427.63       0.00       0.00       427.63       427.63       0.00       0.00
      427.63       0.00       0.00       0.00       0.00    
Category Total
    1,590.10       0.00       0.00       1,590.10       1,590.10       0.00    
  0.00       1,590.10       0.00       0.00       0.00       0.00  


 
 

--------------------------------------------------------------------------------

 
 

05/02/2010  ES Cell International Pte Ltd  Page: 8

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

              COST   DEPRECIATION
DISPOSALS
BOOK VALUE
Asset No Description    
Purchase
Date
   Opening
Balance
 Additions
  Disposal
 Closing
Balance
 Opening
Balance
 Current  Disposal  Closing
Balance
 Proceeds  P/L on
Disposal
 This
Year
 Last
Year
                                   
GENOME CE GENOME COMPUTER EQUIPMENT
                   
GCE001
2X HP PROLIANT DL320G5R XEO
   
14/01/2008
 
11,040.00
0.00
0.00
11,040.00
5,520.00
3,680.00
0.00
9,200.00
0.00
0.00
1,840.00
5,520.00
 
Category Total
     
11,040.00
0.00
0.00
11,040.00
5,520.00
3,680.00
0.00
9,200.00
0.00
0.00
1,840.00
5,520.00

 
 
 

--------------------------------------------------------------------------------

 
 
05/02/2010
ES Cell International Pte Ltd
Page: 9

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

       
COST
 
DEPRECIATION
 
DISPOSALS
 
BOOK VALUE
 
Asset No
Description
Purchase
Date
 
Opening
Balance
 
Additions
 
Disposal
 
Closing
Balance
 
Opening
Balance
 
Current
 
Disposal
 
Closing
Balance
 
Proceeds
 
P/L on
Disposal
 
This
Year
 
Last
Year
                                                 
GENOME FF GENOME FURNITURE & FIXTURES
                                             
GFF001
42U EQUIPMENT RACK  600MM X
14/01/2008
    1,800.00     0.00     0.00     1,800.00     450.00     300.00     0.00    
750.00     0.00     0.00     1,050.00     1,350.00  
GFF002
CUSTOM-MADE TOP HUNG CABI
30/01/2008
    3,035.00     0.00     0.00     3,035.00     758.75     505.83     0.00    
1,254.58     0.00     0.00     1,770.42     2,276.25  
GFF003
4Drawer Fire Resistant Cabinet Moc
23/06/2008
    1,400.00     0.00     0.00     1,400.00     233.33     233.34     0.00    
466.67     0.00     0.00     933.33     1,166.67    
Category Total
      6,235.00     0.00     0.00     6,235.00     1,442.08     1,039.17     0.00
    2,481.25     0.00     0.00     3,753.75     4,792.92  


 
 

--------------------------------------------------------------------------------

 
 
05/02/2010
ES Cell International Pte Ltd
Page: 10

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 
               
COST
   
DEPRECIATION
   
DISPOSALS
   
BOOK VALUE
 
Asset No
 
Description
   
Purchase
Date
   
Opening
Balance
 
Additions
 
Disposal
 
Closing
Balance
   
Opening
Balance
 
Current
 
Disposal
 
Closing
Balance
   
Proceeds
 
P/L on
Disposal
   
This
Year
 
Last
Year
                                                       
GENOME LE GENOME LAB EQUIPMENT
                                                   
GLE001
 
SANYO- 80 DEG C ULTRA LOW T
   
28/12/2007
   
6,750.00
 
0.00
 
0.00
 
6,750.00
   
1,800.00
 
1,125.00
 
0.00
 
2,925.00
   
0.00
 
0.00
   
3,825.00
 
4,950.00
     
Category Total
   
6,750.00
 
0.00
 
0.00
 
6,750.00
   
1,800.00
 
1,125.00
 
0.00
 
2,925.00
   
0.00
 
0.00
   
3,825.00
 
4,950.00
 

 
 
 

--------------------------------------------------------------------------------

 


05/02/2010
ES Cell International Pte Ltd
Page: 11

Asset Book Register As At 31/01/2010 In Year Ending 31/03/2010
 

               
COST
   
DEPRECIATION
   
DISPOSALS
   
BOOK VALUE
 
Asset No
 
Description
   
Purchase
Date
   
Opening
Balance
 
Additions
 
Disposal
 
Closing
Balance
   
Opening
Balance
 
Current
 
Disposal
 
Closing
Balance
   
Proceeds
 
P/L on
Disposal
   
This
Year
 
Last
Year
     
Grand Totals
         
872,432.98
 
0.00
 
0.00
 
872,432.98
   
639,672.41
 
76,057.23
 
0.00
 
715,729.64
   
0.00
 
0.00
   
156,703.34
 
232,760.57
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
           


 
 

--------------------------------------------------------------------------------

 
 
Additional fixed assets purchased during the financial year 09/10
                                           
Lab Equipment
                                             
Description
Supplier
Purchase date
 
Costs (S$)
   
Mthly depreciation(S$)
   
Net book
value as at 31st Jan 10
                         
Thermomixer comfort and accessories
B.Braun Singapore Pte Ltd
15/7/09
    6,310.00       175.28       5,083.04                                
DP72 12.8 magapixel cooled digital color camera
Olympus Singapore Pte Ltd
6/7/2009
    10,645.00       295.69       8,575.17                                
Total new lab equipment purchased druing the 09/10 FY
                        13,658.21                                
Office Equipment
                                                         
IR3225 V230v Canon Photo copier machine
Canon Singapore Pte Ltd
24/09/09
    5,800.00       161.11       4,994.45                                
Grand Total Fixed Assets Net Book Value as at 31/1/2010 (inclusive the existing
assets listing)
              175,356.00  

 
 
 

--------------------------------------------------------------------------------

 
 
ES Cell International Pte Ltd
BALANCE SHEET
AS AT June 2009
 

   
Unaudited
                     
Assets
       
Total
 
Current Assets
           
Cash at Bank
           
Fixed Deposit
    0.00        
HSBC SGD
    (50,331.39 )      
OCBC SGD
    1,520,901.99        
HSBC AUD
    0.00        
HSBC USD
    337,510.18        
Petty Cash
    0.00        
Cheque In Transit
    0.00        
Total Cash at Bank
            1,808,080.78                    
Other Current Assets
               
Trade Debtors SGD
    21,860.25          
Trade Debtors AUD
    0.00          
Trade Debtors USD
    0.00          
Provision for Bad & Doubtful Debts
    0.00          
Deposits
    13,974.29          
Prepayments
    9,612.43          
Other Debtors
    5,885.01          
Grant Receivable
    0.00          
GST Input Tax
    15,841.84          
GST Input Tax Aus
    367.22          
Total Other Current Assets
            67,541.04                    
Total Current Assets
            1,875,621.82                    
Non Current Assets
               
Fixed Assets
               
Computer Equipment
    243,053.23          
Acc. Depn Computer Equipment
    (238,584.21 )        
Leasehold Improvements
    0.00          
Acc. Depn Leasehold Improvements
    0.00          
Furniture & Fittings
    11,615.58          
Acc. Depn Furniture/Fittings
    (7,134.61 )        
Office Equipment
    1,198.50          
Acc. Depn Office Equipment
    (1,198.50 )        
Lab Equipment
    614,975.55          
Acc. Depn Lab Equipment
    (414,508.24 )        
Provision for impairment of lab equipment
    (18,495.00 )        
Computer Equipment Melbourne
    0.00          
Acc Depn CE Melbourne
    0.00          
Lab Equipment Melbourne
    1,590.10          
Acc Depn LE Melbourne
    (1,590.10 )        
Receipt Credit
    0.00          
Total Fixed Assets
            190,922.30                    
Other Non Current Assets
               
Loan ESI Australia Pty SGD
    (0.01 )        
Loan ESI Australia Pty AUD
    0.00          
Loan ESI Australia Pty USD
    0.00          
Investment in ESI Australia Pty
    1.00          
Investment in Cellcure Ltd
    0.00          
Investment in ESI Inc
    18.00          
Investment in Cellcure Neurosciences
    10,545,132.28          
Total Non Current Assets
            10,545,151.27                    
Total Assets
            12,611,695.39  


 
 

--------------------------------------------------------------------------------

 


ES Cell International Pte Ltd
           
BALANCE SHEET
           
AS AT June 2009
                         
Liabilities
           
Current Liabilities
           
Trade Creditors SGD
    43,770.16        
Other Creditors SGD
    (24,220.28 )      
Trade Creditors AUD
    10,162.06        
Trade Creditors USD
    75,837.00        
Trade Creditors GBP
    0.00        
Trade Creditors EUR
    0.00        
Trade Creditors CAD
    0.00        
Trade Creditors Control Account
    0.00        
Others Creditors Control Account
    0.00        
Purchases Discounts
    0.00        
Trade Creditors Clearing
    0.00        
Intercompany Cellcure Neuroscience
    (34,867.44 )      
GST Output Tax
    6,845.00        
Accruals
    90,098.83        
Provision for Leave Pay
    12,475.22        
Provision for Bonus
    0.00        
Provision for Cell Cure impairment
    10,545,132.28        
Withholding Tax Payable
    0.00        
Provision for Income Tax
    0.00        
Deferred Grant Income
    0.00        
Deferred Income
    0.00        
Grant Advance
    0.00        
Total Current Liabilities
            10,725,232.83                    
Non Current Liabilities
               
L/term debt convertible note
    15,100,369.29          
Other Long term Liabilities
    19.00          
Total Non Current Liabilities
            15,100,388.29                    
Total Liabilities
            25,825,621.12                    
Net Assets
            (13,213,925.73 )                  
Equity
               
Issued Capital
               
Uni & Scientists Shareholding
    1,120,000.00          
LSI
    8,491,705.24          
ESCA
    3,390,510.00                            
Biomedical Science Investment Fund Pte Ltd
    4,999,992.84          
Curis Inc
    588,000.00          
WiCell Research Institute Inc
    56,000.00          
Share Options
    85.00          
Employee Share Option Reserve
    291,200.00          
Total Issued Capital
            18,937,493.08                    
Convertible Notes
    29,526,097.98       29,526,097.98  
Capital Reserve
    847,991.00       847,991.00  
Retained Earnings
    (61,696,825.67 )     (61,696,825.67 )
Profit (Loss) for Period
    (828,682.12 )     (828,682.12 )                  
Total Equity
            (13,213,925.73 )


 
 

--------------------------------------------------------------------------------

 


ES Cell International Pte Ltd
           
BALANCE SHEET
           
AS AT September 2009
                             
Unaudited
                     
Assets
       
Total
 
Current Assets
           
Cash at Bank
           
Fixed Deposit
    0.00        
HSBC SGD
    152,416.64        
OCBC SGD
    1,073,090.35        
HSBC AUD
    0.00        
HSBC USD
    142,615.39        
Petty Cash
    0.00        
Cheque In Transit
    0.00        
Total Cash at Bank
            1,368,122.38                    
Other Current Assets
               
Trade Debtors SGD
    0.00          
Trade Debtors AUD
    0.00          
Trade Debtors USD
    21,150.00          
Provision for Bad & Doubtful Debts
    0.00          
Deposits
    13,974.29          
Prepayments
    6,168.46          
Other Debtors
    5,885.01          
Grant Receivable
    0.00          
GST Input Tax
    7,217.18          
GST Input Tax Aus
    367.22          
Total Other Current Assets
            54,762.16                    
Total Current Assets
            1,422,884.54                    
Non Current Assets
               
Fixed Assets
               
Computer Equipment
    243,053.23          
Acc. Depn Computer Equipment
    (239,741.21 )        
Leasehold Improvements
    0.00          
Acc. Depn Leasehold Improvements
    0.00          
Furniture & Fittings
    11,615.58          
Acc. Depn Furniture/Fittings
    (7,446.36 )        
Office Equipment
    6,998.50          
Acc. Depn Office Equipment
    (1,359.61 )        
Lab Equipment
    631,930.55          
Acc. Depn Lab Equipment
    (437,168.74 )        
Provision for impairment of lab equipment
    (18,495.00 )        
Computer Equipment Melbourne
    0.00          
Acc Depn CE Melbourne
    0.00          
Lab Equipment Melbourne
    1,590.10          
Acc Depn LE Melbourne
    (1,590.10 )        
Receipt Credit
    0.00          
Total Fixed Assets
            189,386.94                    
Other Non Current Assets
               
Loan ESI Australia Pty SGD
    (0.01 )        
Loan ESI Australia Pty AUD
    0.00          
Loan ESI Australia Pty USD
    0.00          
Investment in ESI Australia Pty
    1.00          
Investment in Cellcure Ltd
    0.00          
Investment in ESI Inc
    18.00          
Investment in Cellcure Neurosciences
    10,545,132.28          
Total Non Current Assets
            10,545,151.27                    
Total Assets
            12,157,422.75  


 
 

--------------------------------------------------------------------------------

 


ES Cell International Pte Ltd
           
BALANCE SHEET
           
AS AT September 2009
                         
Liabilities
           
Current Liabilities
           
Trade Creditors SGD
    55,420.89        
Other Creditors SGD
    (19,744.57 )      
Trade Creditors AUD
    47,624.10        
Trade Creditors USD
    57,216.23        
Trade Creditors GBP
    0.00        
Trade Creditors EUR
    0.00        
Trade Creditors CAD
    0.00        
Trade Creditors Control Account
    0.00        
Others Creditors Control Account
    0.00        
Purchases Discounts
    0.00        
Trade Creditors Clearing
    0.00        
Intercompany Cellcure Neuroscience
    (34,867.44 )      
GST Output Tax
    0.00        
Accruals
    132,417.50        
Provision for Leave Pay
    14,793.31        
Provision for Bonus
    0.00        
Provision for Cell Cure impairment
    10,545,132.28        
Withholding Tax Payable
    0.00        
Provision for Income Tax
    0.00        
Deferred Grant Income
    0.00        
Deferred Income
    0.00        
Grant Advance
    0.00        
Total Current Liabilities
            10,797,992.30                    
Non Current Liabilities
               
L/term debt convertible note
    15,500,752.80          
Other Long term Liabilities
    19.00          
Total Non Current Liabilities
            15,500,771.80                    
Total Liabilities
            26,298,764.10                    
Net Assets
            (14,141,341.35 )                  
Equity
               
Issued Capital
               
Uni & Scientists Shareholding
    1,120,000.00          
LSI
    8,491,705.24          
ESCA
    3,390,510.00          
Biomedical Science Investment Fund Pte Ltd
    4,999,992.84          
Curis Inc
    588,000.00          
WiCell Research Institute Inc
    56,000.00          
Share Options
    85.00          
Employee Share Option Reserve
    291,200.00          
Total Issued Capital
            18,937,493.08                    
Convertible Notes
    29,919,540.60       29,919,540.60  
Capital Reserve
    847,991.00       847,991.00  
Retained Earnings
    (61,696,825.67 )     (61,696,825.67 )
Profit (Loss) for Period
    (2,149,540.36 )     (2,149,540.36 )                  
Total Equity
            (14,141,341.35 )


 
 

--------------------------------------------------------------------------------

 



ES Cell International Pte Ltd
           
BALANCE SHEET
           
AS AT December 2009
                             
Unaudited
                     
Assets
       
Total
 
Current Assets
           
Cash at Bank
           
Fixed Deposit
    0.00        
HSBC SGD
    106,517.82        
OCBC SGD
    664,960.54        
HSBC AUD
    0.00        
HSBC USD
    56,287.15        
Petty Cash
    0.00        
Cheque In Transit
    0.00        
Total Cash at Bank
            827,765.51                    
Other Current Assets
               
Trade Debtors SGD
    0.00          
Trade Debtors AUD
    0.00          
Trade Debtors USD
    21,150.00          
Provision for Bad & Doubtful Debts
    0.00          
Deposits
    14,374.29          
Prepayments
    2,724.49          
Other Debtors
    5,885.01          
Grant Receivable
    0.00          
GST Input Tax
    7,477.56          
GST Input Tax Aus
    367.22          
Total Other Current Assets
            51,978.57                    
Total Current Assets
            879,744.08                    
Non Current Assets
               
Fixed Assets
               
Computer Equipment
    243,053.23          
Acc. Depn Computer Equipment
    (240,845.21 )        
Leasehold Improvements
    0.00          
Acc. Depn Leasehold Improvements
    0.00          
Furniture & Fittings
    11,615.58          
Acc. Depn Furniture/Fittings
    (7,758.11 )        
Office Equipment
    6,998.50          
Acc. Depn Office Equipment
    (1,842.94 )        
Lab Equipment
    631,930.55          
Acc. Depn Lab Equipment
    (459,664.23 )        
Provision for impairment of lab equipment
    (18,495.00 )        
Computer Equipment Melbourne
    0.00          
Acc Depn CE Melbourne
    0.00          
Lab Equipment Melbourne
    1,590.10          
Acc Depn LE Melbourne
    (1,590.10 )        
Receipt Credit
    0.00          
Total Fixed Assets
            164,992.37                    
Other Non Current Assets
               
Loan ESI Australia Pty SGD
    (0.01 )        
Loan ESI Australia Pty AUD
    0.00          
Loan ESI Australia Pty USD
    0.00          
Investment in ESI Australia Pty
    1.00          
Investment in Cellcure Ltd
    0.00          
Investment in ESI Inc
    18.00          
Investment in Cellcure Neurosciences
    10,545,132.28          
Total Non Current Assets
            10,545,151.27                    
Total Assets
            11,589,887.72  


 
 

--------------------------------------------------------------------------------

 


ES Cell International Pte Ltd
           
BALANCE SHEET
           
AS AT December 2009
                         
Liabilities
           
Current Liabilities
           
Trade Creditors SGD
    50,439.43        
Other Creditors SGD
    (24,553.49 )      
Trade Creditors AUD
    42,842.39        
Trade Creditors USD
    4,328.17        
Trade Creditors GBP
    0.00        
Trade Creditors EUR
    0.00        
Trade Creditors CAD
    0.00        
Trade Creditors Control Account
    0.00        
Others Creditors Control Account
    0.00        
Purchases Discounts
    0.00        
Trade Creditors Clearing
    0.00        
Intercompany Cellcure Neuroscience
    (34,867.44 )      
GST Output Tax
    0.00        
Accruals
    132,462.00        
Provision for Leave Pay
    9,579.83        
Provision for Bonus
    0.00        
Provision for Cell Cure impairment
    10,545,132.28        
Withholding Tax Payable
    0.00        
Provision for Income Tax
    0.00        
Deferred Grant Income
    0.00        
Deferred Income
    0.00        
Grant Advance
    0.00        
Total Current Liabilities
            10,725,363.17                    
Non Current Liabilities
               
L/term debt convertible note
    15,901,136.31          
Other Long term Liabilities
    19.00          
Total Non Current Liabilities
            15,901,155.31                    
Total Liabilities
            26,626,518.48                    
Net Assets
            (15,036,630.76 )                  
Equity
               
Issued Capital
               
Uni & Scientists Shareholding
    1,120,000.00          
LSI
    8,491,705.24          
ESCA
    3,390,510.00          
Biomedical Science Investment Fund Pte Ltd
    4,999,992.84          
Curis Inc
    588,000.00          
WiCell Research Institute Inc
    56,000.00          
Share Options
    85.00          
Employee Share Option Reserve
    291,200.00          
Total Issued Capital
            18,937,493.08                    
Convertible Notes
    30,312,983.22       30,312,983.22  
Capital Reserve
    847,991.00       847,991.00  
Retained Earnings
    (61,696,825.67 )     (61,696,825.67 )
Profit (Loss) for Period
    (3,438,272.39 )     (3,438,272.39 )                  
Total Equity
            (15,036,630.76 )


 
 

--------------------------------------------------------------------------------

 



ES Cell International Pte Ltd
           
BALANCE SHEET
           
AS AT January 2010
                             
Unaudited
                     
Assets
       
Total
 
Current Assets
           
Cash at Bank
           
Fixed Deposit
    0.00        
HSBC SGD
    208,673.44        
OCBC SGD
    464,493.14        
HSBC AUD
    0.00        
HSBC USD
    44,261.83        
Petty Cash
    0.00        
Cheque In Transit
    0.00        
Total Cash at Bank
            717,428.41                    
Other Current Assets
               
Trade Debtors SGD
    0.00          
Trade Debtors AUD
    0.00          
Trade Debtors USD
    21,150.00          
Provision for Bad & Doubtful Debts
    0.00          
Deposits
    14,374.29          
Prepayments
    1,576.50          
Other Debtors
    5,885.01          
Grant Receivable
    0.00          
GST Input Tax
    1,919.61          
GST Input Tax Aus
    367.22          
Total Other Current Assets
            45,272.63                    
Total Current Assets
            762,701.04                    
Non Current Assets
               
Fixed Assets
               
Computer Equipment
    243,053.23          
Acc. Depn Computer Equipment
    (241,213.21 )        
Leasehold Improvements
    0.00          
Acc. Depn Leasehold Improvements
    0.00          
Furniture & Fittings
    11,615.58          
Acc. Depn Furniture/Fittings
    (7,862.03 )        
Office Equipment
    6,998.50          
Acc. Depn Office Equipment
    (2,004.05 )        
Lab Equipment
    631,930.55          
Acc. Depn Lab Equipment
    (467,162.75 )        
Provision for impairment of lab equipment
    (18,495.00 )        
Computer Equipment Melbourne
    0.00          
Acc Depn CE Melbourne
    0.00          
Lab Equipment Melbourne
    1,590.10          
Acc Depn LE Melbourne
    (1,590.10 )        
Receipt Credit
    0.00          
Total Fixed Assets
            156,860.82                    
Other Non Current Assets
               
Loan ESI Australia Pty SGD
    (0.01 )        
Loan ESI Australia Pty AUD
    0.00          
Loan ESI Australia Pty USD
    0.00          
Investment in ESI Australia Pty
    1.00          
Investment in Cellcure Ltd
    0.00          
Investment in ESI Inc
    18.00          
Investment in Cellcure Neurosciences
    10,545,132.28          
Total Non Current Assets
            10,545,151.27                    
Total Assets
            11,464,713.13  


 
 

--------------------------------------------------------------------------------

 


ES Cell International Pte Ltd
           
BALANCE SHEET
           
AS AT January 2010
                         
Liabilities
           
Current Liabilities
           
Trade Creditors SGD
    57,819.21        
Other Creditors SGD
    (24,878.22 )      
Trade Creditors AUD
    14,489.49        
Trade Creditors USD
    755.85        
Trade Creditors GBP
    0.00        
Trade Creditors EUR
    0.00        
Trade Creditors CAD
    0.00        
Trade Creditors Control Account
    0.00        
Others Creditors Control Account
    0.00        
Purchases Discounts
    0.00        
Trade Creditors Clearing
    0.00        
Intercompany Cellcure Neuroscience
    (34,867.44 )      
GST Output Tax
    0.00        
Accruals
    30,779.42        
Provision for Leave Pay
    10,960.07        
Provision for Bonus
    0.00        
Provision for Cell Cure impairment
    10,545,132.28        
Withholding Tax Payable
    0.00        
Provision for Income Tax
    0.00        
Deferred Grant Income
    0.00        
Deferred Income
    0.00        
Grant Advance
    0.00        
Total Current Liabilities
            10,600,190.66                    
Non Current Liabilities
               
L/term debt convertible note
    16,034,597.48          
Other Long term Liabilities
    19.00          
Total Non Current Liabilities
            16,034,616.48                    
Total Liabilities
            26,634,807.14                    
Net Assets
            (15,170,094.01 )                  
Equity
               
Issued Capital
               
Uni & Scientists Shareholding
    1,120,000.00          
LSI
    8,491,705.24          
ESCA
    3,390,510.00          
Biomedical Science Investment Fund Pte Ltd
    4,999,992.84          
Curis Inc
    588,000.00          
WiCell Research Institute Inc
    56,000.00          
Share Options
    85.00          
Employee Share Option Reserve
    291,200.00          
Total Issued Capital
            18,937,493.08                    
Convertible Notes
    30,444,130.76       30,444,130.76  
Capital Reserve
    847,991.00       847,991.00  
Retained Earnings
    (61,696,825.67 )     (61,696,825.67 )
Profit (Loss) for Period
    (3,702,883.18 )     (3,702,883.18 )                  
Total Equity
            (15,170,094.01 )


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.7(a) Patents
 
Title: Embryonic Stem Cells
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered Proprietor
1
Australia
AU 15015/00
AU764684 (B2)
9-Nov-98
ESI
2
Australia
AU2003264611
(Divisional of AU
2000015015)
 
9-Nov-98
ESI
3
USA
US 09/436, 164
US6875607 (B1)
9-Nov-98
ESI
4
PCT
PCT/AU99/00990
-
9-Nov-98
1. Monash University
2. National University of Singapore
3. Hadasit Medical Research
Services and Development
Co. Ltd
5
Israel
IL 142748
IL 142748
9-Nov-98
ESI
6
Singapore
SG 200102074-2
SG 80225
9-Nov-99
ESI


 
 

--------------------------------------------------------------------------------

 
 
Title: Characterisation and Isolation of Subsets of Human Embryonic Stem Cells
and Cells Associated or Derived Therefrom
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered Proprietor
1
PCT
PCT/AU2002/001534
-
9-Nov-01
ESI
2
Singapore
SG 200402745-4
SG 104550
9-Nov-01
ESI (AU)
3
UK
GB 040012528.2
GB2398079B
9-Nov-01
ESI



 
 

--------------------------------------------------------------------------------

 
 
Title: Methods of derivation and propagation of undifferentiated human embryonic
stem (HES) cells on feeder-free matrices and human feeder layers



No.
Country
Application number
Patent No.
Priority Date
Applicant/ Registered Proprietor
1
Australia
AU2002333022
 
28-Sep-01
ESI
2
UK
GB040009500.6
GB2396623 (B)
28-Sep-01
ESI
3
PCT
PCT/AU02/01324
-
28-Sep-01
ESI
4
Singapore
SG 200401623-4
SG 103102
28-Sep-01
ESI

 
 
 

--------------------------------------------------------------------------------

 
 
Title: Method of Transducing ES Cells


No.
Country
Application number
Patent No.
Priority Date
Applicant/ Registered
Proprietor
1
Australia
AU2002351884
AU2002351884
24-Dec-01
ESI
2
Europe
EP 020787213.4
 
24-Dec-01
ESI
3
UK
GB20040016516
GB2399819 (B)
24-Dec-01
ESI
4
PCT
PCT/AU2002/001758
-
24-Dec-01
ESI
5
Singapore
SG 200403534-1
SG 105228
24-Dec-01
ESI

 
 
 

--------------------------------------------------------------------------------

 
 
Title: Methods of Regulating Differentiation in Stem Cells
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
UK
GB 0428150.7
GB2405642 (B)
7-Jun-02
ESI
2
USA
US 10/657,703
(Continuation of PCT/AU03/00713)
US 7,413,903
7-Jun-02
ESI
3
USA
US 10/006,300
(Continuation of PCT/AU03/00713)
US 7,604,900
7-Jun-02
ESI
4
PCT
PCT/AU2003/000713
-
7-Jun-02
ESI
5
Singapore
SG 200407169-2
SG 108171
7-Jun-02
ESI


 
 

--------------------------------------------------------------------------------

 

Title: Method for stem cell culture and cells derived therefrom


No.
Country
Application number
Patent Number
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU2007270069
 
6-Jul-06
ESI
2
UK
GB 0901623.9
 
6-Jul-06
ESI
3
USA
US 12/307,684
 
6-Jul-06
ESI
4
PCT
 
PCT/SG2007/000201
 
6-Jul-06
ESI
5
Israel
IL 196137
-
6-Jul-06
ESI
6
Singapore
SG 200809469-0
-
6-Jul-06
ESI


 
 

--------------------------------------------------------------------------------

 
 
Title: Cell Preservation Method
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU 2005250053
 
2-Jun-04
ESI
2
Canada
CA2569485
 
2-Jun-04
ESI
3
Europe
EP05744902.7
 
2-Jun-04
ESI
4
UK
GB 060025461.9
GB2429717 (B)
2-Jun-04
ESI
5
Japan
JP 20070513616T
 
2-Jun-04
ESI
6
USA
US 11/628,443
 
2-Jun-04
ESI
7
PCT
PCT/AU2005/000783
 
2-Jun-04
ESI
8
Israel
IL 179785
 
2-Jun-04
ESI
9
Singapore
SG 200608415-6
SG 127994
2-Jun-04
ESI


 
 

--------------------------------------------------------------------------------

 
 
Title: Neural progenitor cells derived from embryonic stem cells

 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU20010040361 (Parent of AU 2005200148, AU 2002301347) 
AU779694 (B2)
14-Mar-00
ESI
2
Australia
AU2002301347
 
14-Mar-00
ESI
3
Australia
AU2005200148
 
14-Mar-00
ESI
4
Canada
CA 2403000
 
14-Mar-00
ESI
5
Europe
EP 01911277.0
 
14-Mar-00
ESI
6
Japan
JP20010567299T
 
14-Mar-00
ESI
7
US
US 09/808,382
US 7,504,257
14-Mar-00
ESI
8
PCT
PCT/AU01/00278
 
14-Mar-00
ESI
9
Singapore
SG 2002045566-4
SG90819
14-Mar-00
ESI
10
Israel
IL 152,106
 
14-Mar-00
ESI
11
Israel
IL 151,170
 
14-Mar-00
ESI
12
US
US 09/970,543
US 7,011,828
14-Mar-00
ESI


 
 

--------------------------------------------------------------------------------

 


Title: Method of controlling differentiation of embryonic stem (es) cells by
culturing es cells in the presence of bmp-2 pathway antagonists



No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU2001265704
 
20-Jun-00
ESI
2
Canada
CA2411914
 
20-Jun-00
ESI
3
Europe
EP 010942909.1
 
20-Jun-00
ESI
4
Japan
JP20020504612T
 
20-Jun-00
ESI
5
Singapore
SG 200207148-8
SG 93380
20-Jun-00
ESI
6
Israel
IL 153,095
 
20-Jun-00
ESI
7
US
US 09/885,679
US 7112437
20-Jun-00
ESI
8
PCT
PCT/AU01/00735
-
20-Jun-00
ESI
9
US
US 12/363,194 (Continuation of US 09/885,679)
-
20-Jun-00
ESI


 
 

--------------------------------------------------------------------------------

 
 
Title: Generation of neural stem cells from undifferentiated human embryonic
stem cells
 

 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1 
Australia
AU2003229132
 
5-Jun-02 
ESI
2 
Canada
CA2488429
 
5-Jun-02 
ESI
3 
Europe
EP 030724662.6
 
5-Jun-02 
ESI
4 
UK
GB 0428149.9
GB2407821(B)
5-Jun-02 
ESI
5 
UK
GB 0617406.4
GB2427616 (B)
5-Jun-02 
ESI
6 
US
US 11/005,518
US 7604992
5-Jun-02 
ESI
7 
PCT
PCT/AU2003/0000704
 
5-Jun-02 
ESI
8 
Singapore
SG 200407029-8
SG 108144
5-Jun-02 
ESI

 
 
 

--------------------------------------------------------------------------------

 
 

 Title: Methods of inducing differentiation of stem cells

 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1 
Australia
AU2002317039
 
24-Jul-01 
ESI & NETHERLANDS INSTITUUT VOOR ONTWIKKEINGSBIOLOGIE (NIO)
2 
Europe
EP 02744938.8
 
24-Jul-01 
ESI & NIO
3 
UK
GB 0404097.8
 
24-Jul-01 
ESI & NIO
4 
Japan
JP20030515654T
 
24-Jul-01 
ESI & NIO
5 
US
US 10/758,554
 
24-Jul-01 
ESI & NIO
6 
PCT
PCT/AU02/00978
 
24-Jul-01 
ESI & NIO
7 
Singapore
SG 200400167-3
SG 101815
24-Jul-01 
ESI & NIO

 
 
 

--------------------------------------------------------------------------------

 
 
Title: Improved cardiomyocyte differentiation/ Cardiomyocyte Differentiation

 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered Proprietor
1 
Australia
AU 2004320333
 
1-Jun-04 
ESI
2 
Europe
EP 04735547.4
 
1-Jun-04 
ESI
3 
UK
GB 0625462.7
GB2429718 (B)
1-Jun-04 
ESI
4 
US
US 11/628,382
 
1-Jun-04 
ESI
5 
PCT
PCT/AU2004/000727
WO2005118784 (A1)
1-Jun-04 
ESI
6 
Singapore
SG 200608358-8
SG 127653
1-Jun-04 
ESI
7 
Israel
IL 179,726
 
1-Jun-04 
ESI

 
 
 

--------------------------------------------------------------------------------

 
 
Title: Cardiomyocyte Production
 

 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered Proprietor
1 
Australia
AU2006292021
 
12-Sep-05 
ESI
2 
UK
GB 0806557.5
 
12-Sep-05 
ESI
3 
Singapore
SG200901714-6
 
12-Sep-05 
ESI
4 
USA
US 12/066,624
 
12-Sep-05 
ESI
5 
PCT
PCT/AU2006/001333
 
12-Sep-05 
ESI
6 
Israel
IL 190,016
 
12-Sep-05 
ESI

 
 
 

--------------------------------------------------------------------------------

 
 
Title: Direct Differentiation of Cardio-Myocytes from hES

 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered Proprietor
1 
Australia
AU2006326853
 
22-Dec-05 
ESI
2 
UK
GB 0812222.8
 
22-Dec-05 
ESI
3 
USA
US 11/644,790
 
22-Dec-05 
ESI
4 
USA
US 12/158,521
 
22-Dec-05 
ESI
5 
PCT
PCT/AU2006/001969
 
22-Dec-05 
ESI

 
 
 

--------------------------------------------------------------------------------

 
 
Title: Method for Identifying and Selecting Cardiomyocytes

 

 
Country
Application number
Patent No.
Priority Date
Applicant/Registered Proprietor
1 
PCT
PCT/SG2007/000226
 
31-Jul-07 
ESI

 
 
 

--------------------------------------------------------------------------------

 
 
Title: Method of Differentiating Stem Cells

 

 
Country
Application number
Patent
Priority Date
Applicant/Registered Proprietor
1
PCT
PCT/SG2009/000034
-
31-Jan-08 
ESI

 
 
 

--------------------------------------------------------------------------------

 
 
Title: Insulin promoter factor, and uses related thereto
 

   
Country
   
Application number
   
Patent No.
   
Priority Date
   
Applicant/Registered
Proprietor
1
 
USA
   
US 08/320,148
   
US5849989
   
7-Oct-94
   
ESI
   
 
 
   
US 09/031,898
   
US6197945
              2  
USA
   
(Continuation of US 08/320,148)
   
7-Oct-94
   
ESI
 
 
 
   
US 09/759,847
   
US 6908990
            3  
USA
   
(Continuation of US 09/031,898)
   
27-Feb-98
   
ESI


 
 

--------------------------------------------------------------------------------

 

Title: Method of isolating bile duct progenitor cells/ Bile duct progenitor
cells and methods of use
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU2000042716
AU749000
7-Jun-95
ESI
2
USA
US 08/478,064 (CIP)
US5861313
 
ESI
3
PCT
PCT/US96/09656
-
7-Jun-95
ESI
4
Australia
AU 47159/00
AU 748999
7-Jun-95
ESI


 
 

--------------------------------------------------------------------------------

 
 
Title: Pancreatic progenitor cells, methods and uses related thereto/Progenitor
cells and methods and uses related thereto
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU2000036979
AU780794 (B2)
10-Feb-99
ESI
2
USA
US 09/499,362
US6326201 (B1)
10-Feb-99
ESI
3
USA
US 09/724,632
(Continuation in Part of US 09/499,362)
US6610535 (B1)
10-Feb-99
ESI
4
Israel
IL 144654
 
10-Feb-99
ESI
5
PCT
PCT/US00/03419
 
10-Feb-99
ESI


 
 

--------------------------------------------------------------------------------

 
 
Title: Pancreatic progenitor cells, methods and uses related thereto/Progenitor
cells and methods and uses related thereto
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU2001279245
 
9-Aug-00
ESI
2
USA
US 09/635,370
US6946293 (B1)
9-Aug-00
ESI
3
PCT
PCT/US01/24897
 
9-Aug-00
ESI
4
Singapore
SG 200306634-7
SG 100479
9-Aug-00
ESI

 
 
 

--------------------------------------------------------------------------------

 

Schedule 2.7(b)
Patents
 
Title: Methods of derivation and propagation of undifferentiated human embryonic
stem (HES) cells on feeder-free matrices and human feeder layers
 
No.
Country
Application
number
Patent No.
Priority Date
Applicant/Proprietor
Opponent
1
Australia
2002333022
-
28-Sep-01
ESI
Geron Corporation


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.7(c)
Patents
 
The prosecution of the following listed patents are managed by Cell Cure
Neurosciences Ltd as agreed between ESI and Cell Cure Neurosciences Ltd.
 
Title: Embryonic Stem Cells
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU15015/00
AU764684 (B2)
9-Nov-98
ESI
2
Australia
AU2003264611 (Divisional of AU 2000015015)
 
9-Nov-98
ESI
3
USA
US 09/436,164
US6875607 (B1)
9-Nov-98
ESI
                     
1. Monash University
         
2. National University of Singpaore
4
PCT
PCT/AU99/00990
-
9-Nov-98
3. Hadasit Medical Research Services and Development Co. Ltd
5
Israel
IL 142748
IL 142748
9-Nov-98
ESI
6
Singapore
SG 200102074-2
SG 80225
9-Nov-99
ESI

 
Title: Neural progenitor cells derived from embryonic stem cells
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
           
1
Australia
AU20010040361
AU779694 (B2)
14-Mar-00
ESI
2
Australia
AU2002301347
 
14-Mar-00
ESI
3
Australia
AU2005200148
 
14-Mar-00
ESI
4
Canada
CA 2403000
 
14-Mar-00
ESI
5
Europe
EP 01911277.0
 
14-Mar-00
ESI
6
Japan
JP20010567299T
 
14-Mar-00
ESI
7
US
US 09/808,382
US 7,504,257
14-Mar-00
ESI
8
PCT
PCT/AU01/00278
 
14-Mar-00
ESI
9
Singapore
SG 2002045566-4
SG90819
14-Mar-00
ESI
10
Israel
IL 152,106
 
14-Mar-00
ESI
11
Israel
IL 151,170
 
14-Mar-00
ESI
12
US
US 09/970,543
US 7,011,828
14-Mar-00
ESI

 
 
 

--------------------------------------------------------------------------------

 

Title: Method of controlling differentiation of embryonic stem (es) cells by
culturing es cells in the presence of bmp-2 pathway antagonists
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU2001265704
 
20-Jun-00
ESI
2
Canada
CA2411914
 
20-Jun-00
ESI
3
Europe
EP 010942909.1
 
20-Jun-00
ESI
4
Japan
JP20020504612T
 
20-Jun-00
Not Available
5
Singapore
SG 200207148-8
SG 93380
20-Jun-00
ESI
6
Israel
IL 153,095
 
20-Jun-00
ESI
7
US
US 09/885,679
US 7112437
20-Jun-00
ESI
8
PCT
PCT/AU01/00735
-
20-Jun-00
ESI
9
US
US 12/363,194 (Continuation of US 09/885,679)
-
20-Jun-00
ESI

 
Title: Generation of neural stem cells from undifferentiated human embryonic
stem cells
 
No.
Country
Application number
Patent No.
Priority Date
Applicant/Registered
Proprietor
1
Australia
AU2003229132
 
5-Jun-02
ESI
2
Canada
CA2488429
 
5-Jun-02
ESI
3
Europe
EP 030724662.6
 
5-Jun-02
ESI
4
UK
GB 0428149.9
GB2407821(B)
5-Jun-02
ESI
5
UK
GB 0617406.4
GB2427616 (B)
5-Jun-02
ESI
6
US
US 11/005,518
US 7604992
5-Jun-02
ESI
7
PCT
PCT/AU2003/0000704
 
5-Jun-02
ESI
8
Singapore
SG 200407029-8
SG 108144
5-Jun-02
ESI


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.7(d)
Patents
 
Title: Method of Making Embryonic Bodies from Primate Embryonic Stem Cells
 
No.
Country
Application
number
Patent No.
Priority
Date
Applicant/Proprietor
Opponent
1
Australia
2001238491
-
21-Feb-00
Wisconsin Alumni Research Foundation
ESI


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.9 - Internet Domain Names
 
Domain Name
   
Name of Registrar
   
Date Filed/Registered
   
Language
escellinternational.com
   
Melbourne IT, Ltd D/B/A/ Internet Names Worldwide
   
17-May-01
   
English
                   


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.10
Publications
 
ESI Publications

   
2009
 
1.
Hentze H, Soong PL, Wang ST, Phillips BW, Putti TC, Dunn NR. Teratoma formation
by human embryonic stem cells: Evaluation of essential parameters for future
safety studies. Stem Cell Res. 2009 Feb 12. [Epub ahead of print]
   
2.
Rust W, Balakrishnan T, Zweigerdt R. Cardiomyocyte enrichment from human
embryonic stem cell cultures by selection of ALCAM surface expression. Regen
Med. 2009 Mar; 4 (2):225-37.
   
2008
   
3.
Phillips BW, Horne R, Lay TS, Rust WL, Teck TT, Crook JM.. Attachment and growth
of human embryonic stem cells on microcarriers. J Biotechnol. 2008 Nov
6;138(1-2):24-32.
   
4.
Xu XQ, Zweigerdt R, Soo SY, Ngoh ZX, Tham SC, Wang ST, Graichen R, Davidson B,
Colman A, Sun W. Highly enriched cardiomyocytes from human embryonic stem cells.
Cytotherapy. 2008; 10 (4):376-89.
   
5.
Xu XQ, Graichen R, Soo SY, Balakrishnan T, Rahmat SN, Sieh S, Tham SC, Freund C,
Moore J, Mummery C, Colman A, Zweigerdt R, Davidson BP. Chemically defined
medium supporting cardiomyocyte differentiation of human embryonic stem cells.
Differentiation. 2008 Nov; 76 (9):958-70.
   
6.
Choo AB, Tan HL, Ang SN, Fong WJ, Chin A, Lo J, Zheng L, Hentze H, Philp RJ, Oh
SK, Yap M. Selection against undifferentiated human embryonic stem cells by a
cytotoxic antibody recognizing podocalyxin-like protein-1. Stem Cells. 2008
Jun;26(6):1454-63.
   
7.
Graichen R, Xu X, Braam SR, Balakrishnan T, Norfiza S, Sieh S, Soo SY, Tham SC,
Mummery C, Colman A, Zweigerdt R, Davidson BP. Enhanced cardiomyogenesis of
human embryonic stem cells by a small molecular inhibitor of p38 MAPK.
Differentiation. 2008 Apr; 76(4):357-70.

 
ESI Publications
1/6


 
 

--------------------------------------------------------------------------------

 
 
8.
Freund C, Ward-van Oostwaard D, Monshouwer-Kloots J, van den Brink S, van
Rooijen M, Xu X, Zweigerdt R, Mummery C, Passier R. Insulin redirects
differentiation from cardiogenic mesoderm and endoderm to neuroectoderm in
differentiating human embryonic stem cells. Stem Cells. 2008 Mar;26(3):724-33.
   
9.
Phillips BW, Lim RY, Tan TT, Rust WL, Crook JM. Efficient expansion of
clinical-grade human fibroblasts on microcarriers: cells suitable for ex vivo
expansion of clinical-grade hESCs. J Biotechnol. 2008 Mar 20;134(1-2):79-87.
   
2007
   
10.
Lakshmipathy U, Love B, Goff LA, Jörnsten R, Graichen R, Hart RP, Chesnut JD
(2007). MicroRNA Expression Pattern of Undifferentiated and Differentiated Human
Embryonic Stem Cells. Stem Cells Dev. 2007 Dec; 16(6): 1003-16.
   
11.
Crook JM, Peura TT, Kravets L, Bosman AG, Buzzard JJ, Horne R, Hentze H, Dunn
NR, Zweigerdt R, Chua F, Upshall A, Colman A. The Generation of Six
Clinical-Grade Human Embryonic Stem Cell Lines. Cell Stem Cell. 2007 Nov 15; 1
(5):490-494.
   
12.
Dai W, Field LJ, Rubart M, Reuter S, Hale SL, Zweigerdt R, Graichen RE, Kay GL,
Jyrala AJ, Colman A, Davidson BP, Pera M, Kloner RA. Survival and maturation of
human embryonic stem cell-derived cardiomyocytes in rat hearts. J Mol Cell
Cardiol. 2007 Oct; 43 (4):504-16.
   
13.
Tan SM, Wang ST, Hentze H, Dröge P. A UTF1-based selection system for stable
homogeneously pluripotent human embryonic stem cell cultures. Nucleic Acids Res.
2007;35(l8):e118.
   
14.
Phillips BW, Hentze H, Rust WL, Chen QP, Chipperfield H, Tan EK, Abraham S,
Sadasivam A, Soong PL, Wang ST, Lim R, Sun W, Colman A, Dunn NR. Directed
differentiation of human embryonic stem cells into the pancreatic endocrine
lineage. Stem Cells Dev. 2007 Aug; 16 (4):561-78.
   
15.
Colman A, Burley J. Stem cells: recycling the abnormal. Nature. 2007 Jun 7; 447
(7145):649-50.
   
16.
Shin S, Sun Y, Liu Y, Khaner H, Svant S, Cai J, Xu QX, Davidson BP, Stice SL,
Smith AK, Goldman SA, Reubinoff BE, Zhan M, Rao MS, Chesnut JD. Whole genome
analysis of human neural stem cells derived from embryonic stem cells and stem
and progenitor cells isolated from fetal tissue. Stem Cells. 2007 May;
25(5):1298-306.

 
ESI Publications
2/6



 
 

--------------------------------------------------------------------------------

 

17.
D’Alessandro JS, Lu K, Fung BP, Colman A, Clarke DL. Rapid and efficient in
vitro generation of pancreatic islet progenitor cells from nonendocrine
epithelial cells in the adult human pancreas. Stem Cells Dev. 2007 Feb; 16
(1):75-89.
   
18.
Hentze H, Graichen R, Colman A. Cell therapy and the safety of embryonic stem
cel1-derived grafts. Trends Biotechnol. 2007 Jan; 25 (1):24-32. Epub 2006 Nov 3.
Review.
   
2006
   
19.
Rust WL, Sadasivam A, Dunn NR. Three-dimensional extracellular matrix stimulates
gastrulation-like events in human embryoid bodies. Stem Cells Dev. 2006 Dec; 15
(6):889-904.
   
20.
Bibikova M, Chudin E, Wu B, Zhou L, Garcia EW, Liu Y, Shin S, Plaia TW, Auerbach
JM, Arking DE, Gonzalez R, Crook J, Davidson B, Schulz TC, Robins A, Khanna A,
Sartipy P, Hyllner J, Vanguri P, Savant-Bhonsale S, Smith AK, Chakravarti A,
Maitra A, Rao M, Barker DL, Loring JF, Fan JB. Human embryonic stem cells have a
unique epigenetic signature. Genome Res. 2006 Sep;16(9):1075-83.
   
21.
Crook JM, Dunn NR, Colman A. Repressed by a NuRD. Nat Cell Biol. 2006 Mar; 8
(3):212-4.
   
22.
Lim, U. M., Sidhu, K. S., and Tuch, B. E. (2006). Derivation of Motor Neurons
from three Clonal Human Embryonic Stem Cell Lines. Curr Neurovasc Res 3, 281-8.
   
23.
Beqqali, A., Kloots, J., Ward-van Oostwaard, D., Mummery, C., and Passier, R.
(2006). Genome-wide transcriptional profiling of human embryonic stem cells
differentiating to cardiomyocytes. Stem Cells 24, 1956-67.
   
24.
Van Hoof, D., Passier, R., Ward-Van Oostwaard, D., Pinkse, M. W., Heck, A. J.,
Mummery, C. L., and Krijgsveld, J. (2006). A quest for human and mouse embryonic
stem cell-specific proteins. Mol Cell Proteomics 5, 1261-73.

 
ESI Publications
3/6


 
 

--------------------------------------------------------------------------------

 
 
25.
Hirst, C. E., Ng, E. S., Azzola, L., Voss, A. K., Thomas, T., Stanley, E. G.,
and Elefanty, A. G. (2006). Transcriptional profiling of mouse and human ES
cells identifies SLAIN1, a novel stem cell gene. Dev Biol 293, 90-103.
   
26.
Colman A, Alliston D. ES Cell International & regenerative medicine. Regen Med.
2006 Mar; 1 (2):287-91.
   
2005
     
27.
Wilmut I, West MD, Lanza RP, Gearhart JD, Smith A, Colman A, Trounson AO,
Campbell KH. Human embryonic stem cells. Science. 2005 Dec 23; 310 (5756):1903.
   
28.
Maitra A, Arking DE, Shivapurkar N, Ikeda M, Stastny V, Kassauei K, Sui G,
Cutler DJ, Liu Y, Brimble SN, Noaksson K, Hyllner J, Schulz TC, Zeng X, Freed
WJ, Crook J, Abraham S, Colman A, Sartipy P, Matsui S, Carpenter M, Gazdar AF,
Rao M, Chakravarti A. Genomic alterations in cultured human embryonic stem
cells. Nat Genet. 2005 Oct; 37 (10):1099-103.
   
29.
Moore, J. C., van Laake, L. W., Braam, S. R., Xue, T., Tsang, S. Y., Ward, D.,
Passier, R., Tertoolen, L. L., Li, R. A., and Mummery, C. L. (2005). Human
embryonic stem cells: genetic manipulation on the way to cardiac cell therapies.
Reprod Toxicol 20, 377-391.
   
30.
Wei, C. L., Miura, T., Robson, P., Lim, S. K., Xu, X. Q., Lee, M. Y., Gupta, S.,
Stanton, L., Luo, Y., Schmitt, J., Thies, S., Wang, W., Khrebtukova, I., Zhou,
D., Liu, E. T., Ruan, Y. J., Rao, M., and Lim, B. (2005). Transcriptome
profiling of human and murine ESCs identifies divergent paths required to
maintain the stem cell state. Stem Cells 23, 166-185.
   
2004
     
31.
Pera, M, F., Andrade, J., Houssami, S., Reubinoff, B., Trounson, A., Stanley, E.
G., Oostwaard, D. W., and Mummery, C. (2004). Regulation of human embryonic stem
cell differentiation by BMP-2 and its antagonist noggin. J Cell Sci 117,
1269-1280.
   
32.
Passier, R., Oostwaard, D. W., Snapper, J., Kloots, J., Hassink, R. J., Kuijk,
E., Roelen, B., de la Riviere, A. B., and Mummery, C. (2005). Increased
cardiomyocyte differentiation from human embryonic stem cells serum-free
cultures. Stem Cells 23, 772-80.

 
ESI Publications
4/6


 
 

--------------------------------------------------------------------------------

 

33.
Costa, M., Dottori, M., Ng, E., Hawes, S. M., Sourris, K., Jamshidi, P., Pera,
M. F., Elefanty, A. G., and Stanley, E. G. (2005). The hESC line Envy expresses
high levels of GFP in all differentiated progeny. Nat Methods 2, 259-260.
   
34.
Richards, M., Tan, S. P., Tan, J. H., Chan, W. K., and Bongso, A. (2004).c The
transcriptome profile of human embryonic stem cells as defined by SAGE. Stem
Cells 22, 51-64.
   
35.
Gropp, M., Itsykson, P., Singer, O., Ben-Hur, T., Reinhartz, E., Galun, E., and
Reubinoff, B. (2003). Stable Genetic Modification of Human Embryonic Stem Cells
by Lentiviral Vectors. Molecular Therapy, 7:281-287.
   
36.
Colman A. Making new beta cells from stem cells. Semin Cell Dev Biol. 2004 Jun;
15 (3):337-45.
   
37.
Buzzard JJ, Gough NM, Grook JM, Colman A. Karyotype of human ES cells during
extended culture. Nat Biotechnol. 2004 Apr; 22  (4):381-2; author reply 382.
   
38.
Colman A. The rocky road from Dolly to human embryonic stem cells: has it been a
worthwhile and justifiable scientific pursuit? Ann Acad Med Singapore. 2004 Jan;
33 (1):121-7.
   
2003
     
39.
Mummery, C., Ward-van Oostwaard, D., Doevendans, P., Spijker, R., van den Brink,
S., Hassink, R., van der Heyden, M., Opthof, T., Pera, M., Brutel de la Riviere,
A., Passier, R., and Tertoolen, L. (2003). Differentiation of Human Embryonic
Stem Cells to Cardiomyocytes Role of Coculture With Visceral Endoderm-Like
Cells. Circulation, 107:2733-2740.
   
40.
de Wert G, Mummery C. Human embryonic stem cells: research, ethics and policy.
Hum Reprod. 2003 Apr; 18(4):672-82. Review.
   
2002
 

 
ESI Publications
5/6


 
 

--------------------------------------------------------------------------------

 

41.
Richards M, Fong CY, Chan WK, Wong PC, Bongso A. Human feeders support prolonged
undifferentiated growth of human inner cell masses and embryonic stem cells. Nat
Biotechnol. 2002 Sep; 20(9):933-6.
   
42.
Mummery C, Ward D, van den Brink CE, Bird SD, Doevendans PA, Opthof T, Brutel de
la Riviere A, Tertoolen L, van der Heyden M, Pera M. Cardiomyocyte
differentiation of mouse and human embryonic stem cells. J Anat. 2002 Mar; 200
(Pt 3):233-42.
   
2001
     
43.
Reubinoff BE, Itsykson P, Turetsky T, Pera MF, Reinhartz E, Itzik A, Ben-Hur T.
Neural progenitors from human embryonic stem cells. Nat Biotechnol. 2001 Dec; 19
(12):1134-40.
   
44.
Trounson A, Pera M. Human embryonic stem cells. Fertil Steril. 2001 Oct;
76(4):660-1.
   
45.
Reubinoff BE, Pera MF, Vajta G, Trounson AO. Effective cryopreservation of human
embryonic stem cells by the open pulled straw vitrification method. Hum Reprod.
2001 Oct; 16 (10):2187-94.
   
46.
Pera MF. Scientific considerations relating to the ethics of the use of human
embryonic stem cells in research and medicine. Reprod Fertil Dev. 2001;
13(1):23-9. Review.
   
47.
Pera MF. Human pluripotent stem cells: a progress report. Curr Opin Genet Dev.
2001 Oct; 11 (5):595-9. Review.
   
2000
   
48.
Reubinoff BE, Pera MF, Fong CY, Trounson A, Bongso A. Embryonic stem cell lines
from human blastocysts: somatic differentiation in vitro. Nat Biotechnol. 2000
Apr; 18 (4):399-404, Erratum in: Nat Biotechnol 2000 May; 18 (5):559.
   
49.
Pera MF, Reubinoff B, Trounson A. Human embryonic stem cells. J Cell Sci. 2000
Jan; 113 (Pt 1):5-10. Review.

 
ESI Publications
6/6


 
 

--------------------------------------------------------------------------------

 
Schedule 2.12(a)
Licenses
 
S/No.
­­--Document
       
1
Material Supply Agreement between Ortec International Inc and ESI dated 28 April
2004
   
2
Technology Transfer Agreement between Monash University, National University of
Singapore and Hadasit Medical Research Services and Development Company Ltd and
ESI dated 21 July 2000
     
First Variation to Technology Transfer Agreement dated 30 November 2005
   
3
Assignment Agreement between Curis, Inc., and ESI dated 17 December 2002
   
4
Industry Research License and Material Transfer Agreement between WiCell
Research Institute, Inc. and ESI dated 4 April 2002
 
Amendment to License Agreement dated 6 August 2003
 
Second Amendment to License Agreement dated 16 December 2004
   
5
Exclusive License Agreement between Cell Cure Neurosciences Ltd and ESI dated 22
March 2006
     
First Amendment to Exclusive Licence Agreement dated 11 April 2007
 
Second Amendment to Exclusive Licence Agreement dated 1 February 2009
   
6
License Agreement between Invitrogen Corporation and ESI dated 6 April 2007
   
7
Non-Exclusive License between ITI Scotland Limited and ESI dated 11 December
2006
   
8
Technology Agreement between National Stem Cell Centre Limited and ESI dated 30
June 2004
   
9
Exclusive License To Sell Agreement between Biotrophix Pty Ltd and ESI dated 14
May 2003
 
Addendum to the Exclusive License To Sell Agreement dated 3 November 2004
 
Addendum to the Exclusive License To Sell Agreement dated 20 February 2007
 
Amendment to Exclusive License To Sell Agreement dated 13 June 2007
   
10
Cross-License Agreement between Geron Corporation, Cell Cure Neurosciences Ltd
and ESI dated 24 November 2006
   
11
Agreement for Right of First Refusal between Monash University and ESI dated 18
April 2005
   
12
Terms of Settlement between Wisconsin Alumni Research Foundation and ESI
(undated) License Agreement between WiCell Research Institute, Inc. and ESI
   
13
Amended and Restated Distribution/Agency Agreement between WiCell Research
Institute, Inc. and ESI dated 27 April 2007
14
Memorandum of Understanding (MOU) between between Cell Therapy Company Division
of Centocor Research & Development, Inc. and ESI dated 4 July 2008
 
Amendment No. 1 to MOU dated 16 October 2008
 
Amendment No. 2 to MOU dated 13 January 2009
 
Amendment No. 3 to MOU dated 16 March 2009
 
Material Transfer Agreement dated 25 Oct 2008


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.12(a)
Licenses
 
S/No.
­­--Document
   
15
Memorandum of Understanding between BetaLogics division (Evaluator) and ESI
dated 30 November 2009
16
Bilateral Confidentiality Agreement between Cell Therapy Company Division of
Centocor Research & Development, Inc. and ESI dated 21 June 2008
17
Bilateral Confidentiality Agreement between ESI and Juvenile Diabetes Research
Foundation dated 30 June 2008
18
Memorandum of Understanding between Public Health Service and ESI dated 5 April
2002
   
19
Letter of intent between Singapore Stem Cell Consortium (SSCC) and ESI dated 30
January 2008
   
20
Simple Letter Agreement between ESI and the Laboratory of Stem Cell Biology of
the Singapore Stem Cell Consortium (LSCB) dated 18 July 2007
 
Simple Letter Agreement (Extension) between ESI and LSCB dated 15 August 2007
 
Simple Letter Agreement (Extension) between ESI and LSCB dated 15 December 2007
 
Simple Letter Agreement (Extension) between ESI and LSCB dated 31 January 2008
   
21
Simple Letter Agreement between ESI and Stem Cell Bank [SCB] of Singapore Stem
Cell Consortium dated 24 October 2007
 
Simple Letter Agreement (Extension) between ESI and Stem Cell Bank [SCB] of
Singapore Stem Cell Consortium dated 15 December 2007


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.12(b)
Licenses
 
While written reports were provided previously, in 2009 ESI did not provide a
written report to Wicell as required under the terms of its Licence Agreement.
However, a verbal report was instead provided by Bruce Davidson to Wicell in a 2
day meeting on 24-25 February 2009 in San Francisco.
 
ESI and Wicell continue to be in frequent and open communication.

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.14
No Infringement
 
From Nov 2004 to April 2007, ESI distributed a limited number of GFP hESC3 cell
lines to several researchers.
 
In early 2009, discussions between ESI, NSCB and GE confirmed that a licence
(from GE) would be required to distribute GFP cell lines to non- profit
researchers
 
A path forward has been discussed but no action by any party has yet been taken
to making arrangements to distrubute the GPF lines.
 
No further issue has been raised by GE on this.

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.17(a)
Material Contracts
 
S/No.
Documents
       
1.
Industry Research License and Material Transfer Agreement between
WiCell Research Institute, Inc. and ESI dated 4 April 2002
Amendment to License Agreement dated 6 August 2003
Second Amendment to License Agreement dated 16 December 2004
       
2.
Memorandum of Understanding between Public Health Service and ESI dated 5 April
2002
       
3.
Assignment Agreement between Curis, Inc., and ESI dated 17 December 2002
       
4.
Exclusive License To Sell Agreement between Biotrophix Pty Ltd and ESI dated
     
14-May-03
   
Addendum to the Exclusive License To Sell Agreement dated 3 November 2004
   
Addendum to the Exclusive License To Sell Agreement dated 20 February 2007
   
Amendment to Exclusive License To Sell Agreement dated 13 June 2007
       
5.
Material Supply Agreement between Ortec International Inc and ESI dated 28 April
2004
       
6.
Research Agreement between Juvenile Diabetes Research Foundation International
and ESI dated 1 September 2004
 
7.
Distribution/Agency Agreement between WiCell Research Institute Inc. and ESI
dated 1-Feb-05 Amended and Restated Distribution/Agency Agreement between WiCell
Research Institute, Inc. and ESI dated 27 April 2007
       
8
Letter of 28 January 2010 from WiCell Research Institute Inc. to ESI (Amended
and Restated Distribution/Agency Agreement WiCell Agreement No. 05-W226A)
 
9
Agreement for Right of First Refusal between Monash University and ESI dated 18
April 2005
       
10
Technology Transfer Agreement between Monash University, National University of
Singapore and Hadasit Medical Research Services and Development Company Ltd and
ESI dated 21 July 2000
         
1st Variation to Technology Transfer Agreement between Monash University,
National
   
University of Singapore and Hadasit Medical Research Services and Development
   
Company Ltd and ESI dated 30 Nov 2005
       
11
SIVF Contract Research Agreement dated 10 Oct 05
       
12
Exclusive License Agreement between Cell Cure Neurosciences Ltd and ESI dated 22
March 2006
         
First Amendment to Exclusive Licence Agreement dated 11 April 2007
   
Second Amendment to Exclusive Licence Agreement dated 1 Mar 2008
       
13
Simple Letter Agreement between ESI and the Laboratory of Stem Cell Biology of
the Singapore Stem Cell Consortium (LSCB) dated 18 July 2007
         
Simple Letter Agreement (Extension) between ESI and LSCB dated 15 August 2007
   
Simple Letter Agreement (Extension) between ESI and LSCB dated 15 December 2007
         
Simple Letter Agreement (Extension) between ESI and LSCB dated 31 January 2008
     

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.17(a)
Material Contracts
 
S/No.
Documents
     
14
Simple Letter Agreement between ESI and the Stem Cell Bank [SCB] of the
Singapore Stem Cell Consortium dated 24 October 2007
         
Simple Letter Agreement Extension between ESI and the Singapore Stem Cell Bank
[SCB] of the Singapore Stem Cell Consortium dated 15 December 2007
       
15
Bilateral Confidentiality Agreement between Cell Therapy Company Division of
Centocor Research & Development, Inc. and ESI dated 21 June 2008
 
16
Bilateral Confidentiality Agreement between ESI and Juvenile Diabetes Research
Foundation dated 30 June 2008
 
17
Memorandum of Understanding (MOU) between between Cell Therapy Company Division
of Centocor Research & Development, Inc. and ESI dated 4 July 2008
   
Amendment No. 1 to MOU dated 7 October 2008
   
Amendment No. 2 to MOU dated 13 January 2009
   
Amendment No. 3 to MOU dated 16 March 2009
   
Material Transfer Agreement dated 25 Oct 2008
       
18
Memorandum of Understanding between BetaLogics division (Evaluator) and ESI
dated 30 November 2009
       
19
Terms of Settlement between Wisconsin Alumni Research Foundation and ESI
(undated)
       
20
Mount Sinai License Termination and Proof of payment
       
21
CD containing Cell Cure licenses and Corporate Information
   
-Cell Cure Cap Table
   
-Amended and Restated Articles of Association Shareholders Agreement
   
-First Amendment to Shareholder’s Agreement
   
-Second Amendment to Shareholders Agreement
   
-Joinder to Shareholder’s Agreement
   
-Board Resolutions
   
-Investor Consent
   
-Shareholders resolutions
   
-Subscription Agreement
   
-Cell Cure - ESI Exclusive License Agreement
   
-First Amendment to Exclusive License Agreement
   
- Second Amendment to Exclusive License Agreement
 
22
JTC tenancy agreement dated 11 Jan 10
       
23
Bioprocessing Technology Institute Sublease Agreement dated 1 Oct 09
 
24
WARF annual license fees
 
25
Directors & Officers Insurance Policy - Nov 09 to Nov 10
       
 
 o
 
26
Combined premiums for all other insurances
   
Business Insurance Policy - Dec 09 to Dec 10
   
Public Liability Policy - Dec 09 to Dec 10
   
Travel Insurance Policy - Nov 09 to Nov 10
 
 
Staff Group Insurance - Nov 09 to Nov 10


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.17(b)
Material Contracts
 
S/No.
 
Documents
 
 
 
     
1
 
Redacted version of Q-Gen Pty Limited Services agreement dated 8 Sept 05


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.17(c)
Material Contracts
 
Pursuant to the funding requirements of JDRF, ESI was obligated to distribute
ESI cell lines to JDRF researchers.
 
ESI has not yet distributed the cell lines to the JDRF researchers but is in the
process of making arrangements to do so through the Singapore Stem Cell Bank.

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.19
Licenses and Permits
 
(GRAPHIC) [img004_v1.jpg]
 
PCD/HS/E0267
 
Date: 30/03/2010
 
Tel : 67319667
M/s
ES CELL INTERNATIONAL PTE LTD
 
60, BIOPOLIS STREET,
 
#01-03, GENOME,
 
SINGAPORE 138672
   
Attn :
DR DAVIDSON BRUCE PAUL
   
Dear Sir / Madam
   
APPLICATION FOR HAZARDOUS SUBSTANCES PERMIT (RENEWAL)
      We refer to your application for a Hazardous Substances Permit.     2. We
are pleased to inform you that your application has been approved and your
Hazardous Substances Permit No. E0267P100203 is attached.     Yours faithfully,
 
TAN HOW KIAT
for DIRECTOR
POLLUTION CONTROL DEPARTMENT
  This is a computer-generated letter and requires no signature.

 
40 Scotts Road Environment Building #13-00 Singapore 228231 www.nea.gov.sg
 
(GRAPHIC) [img005_v1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
(graphic) [img004_v1.jpg]
   
PERMIT NO : E0267P100203
 
PAGE : 1 of 2

 
POLLUTION CONTROL DEPARTMENT
ENVIRONMENTAL PROTECTION AND MANAGEMENT ACT
ENVIRONMENTAL PROTECTION AND MANAGEMENT (HAZARDOUS SUBSTANCES)
REGULATIONS
PERMIT TO STORE AND USE HAZARDOUS SUBSTANCES
 
Under Regulation 17 of the Environmental Protection And Management (Hazardous
Substances) Regulations, a permit is hereby granted to:
 

DR  DAVIDSON BRUCE PAUL      NRIC/Employment Pass No. G5761763U     
of
ES CELL INTERNATIONAL PTE LTD
 
60 BIOPOLIS STREET
 
#01-03 GENOME
 
SINGAPORE 138672
to store at
 
20 BIOPOLIS WAY
 
#05-06 CENTROS
 
SINGAPORE 138668

 
and use the following hazardous substances in the quantity/quantities entered
against each substance hereunder and for the purposes specified herein:

                 
Name of Hazardous Substances
 
Purity
 
Max Qty
Permitted
to be stored
 
Purpose
                 
ACETIC ACID
 
(100.00%)
 
4.00
 
LIT
 
For lab analysis
HYDROCHLORIC ACID
 
(40.00%)
 
4.00
 
LIT
 
For lab analysis
PHENOL
 
(100.00%)
 
4.00
 
LIT
 
For lab analysis
SODIUM HYDROXIDE
 
(100.00%)
 
4.00
 
KG
 
For lab analysis
SULPHURIC ACID
 
(100.00%)
 
4.00
 
LIT
 
For lab analysis

 
This permit is issued subject to the provisions of the Environmental Protection
And Management Act, the Environmental Protection And Management (Hazardous
Substances) Regulations and to the following conditions:

   
1)
Hazardous substances in packaging such as drums, carboys etc are to be kept in a
sheltered store with adequate security, ventilation and control facilities to
contain spillage or leakage.
   
2)
Permit holder shall ensure that his employment pass is valid throughout the
period of validity of his permit.
   
3)
The percentage and quantity refer to the maximum percentage and maximum
aggregate storage quantity allowed for the hazardous substance; including
preparations and solutions containing the hazardous substance
   
4)
Hazardous substances shall be labelled according to the Singapore Standard
586:2008 (Hazard communication for hazardous chemicals and dangerous goods).
   
5)
Permit holder shall notify Pollution Control Department (the licensing
authority) of any loss of hazardous substances immediately upon discovery of
such loss.

 
40 Scotts Road Environment Building #13-00 Singapore 228231 www.nea.gov.sg
 
(GRAPHIC) [img005_v1.jpg]

 
 

--------------------------------------------------------------------------------

 

(graphic) [img004_v1.jpg]
   PERMIT NO :E0267P100203
PAGE : 2 of 2

 
POLLUTION CONTROL DEPARTMENT
ENVIRONMENTAL PROTECTION AND MANAGEMENT ACT
ENVIRONMENTAL PROTECTION AND MANAGEMENT (HAZARDOUS SUBSTANCES)
REGULATIONS
PERMIT TO STORE AND USE HAZARDOUS SUBSTANCES
 
This permit takes effect from 26 FEB 2010 and expires on 25 FEB 2011.

 
Dated this 29th day of MAR 2010.
**
(sgnature) [img006_v1.jpg]
FAREENA ABDUL RAHIM
for Director-General
Environmental Protection

 
40 Scotts Road Environment Building #13-00 Singapore 228231 www.nea.gov.sg
 
(GRAPHIC) [img005_v1.jpg]


 
 

--------------------------------------------------------------------------------

 
 
EI Licence
Page 1 of 2

 

 
(graphic) [img007_v1.jpg]
23 Sep 2009
991G Alexandra Road #01-29 Singapore 119975. Republic of Singapore
 
Tel: 6835 8075 Fax: 6835 8044 Website: www.ema.gov.sg

 
ES CELL INTERNATIONAL PTE LTD
60 #01-03
BIOPOLIS STREET
GENOME
SINGAPORE 138672
 
Dear Sir

   
LICENCE TO USE OR OPERATE ELECTRICAL INSTALLATION AT
 
60 #01-03
 
BIOPOLIS STREET
 
GENOME
 
SINGAPORE 138672
( Licence No.   E/88021 )

 
            Your application for the above-mentioned licence has been approved.
 
2          You shall consult your electrical worker and keep him informed of any
work you intend to carry out on the electrical installation during the validity
period of the licence.
 
3          Please ensure that you renew your licence before its expiry as it is
an offence if you use or operate your electrical installation without a valid
licence. If you do not receive our renewal notice 1 month before the licence
expiry date, please email to us at EMA_LEI@ema.gov.sg or contact us at Tel:
68358075 to request for a renewal notice. Please also notify us if you have
changed your correspondence address.

   
Yours faithfully,
(sgnature) [img008_v1.jpg]
 
GOWRI D/O P KUNASEGARAN
AUTHORISED OFFICER
for DEPUTY CHIEF EXECUTIVE, REGULATION DIVISION

 
http://elise.ema.gov.sg/elise/eisiprintservlet?Operation=PrintLic&Type=El&No=E88021&...
9/23/2009


 
 

--------------------------------------------------------------------------------

 
 
EI Licence
Page 2 of 2

 

           
(graphic) [img009_v1.jpg]
ELECTRICAL INSTALLATION LICENCE
 
LICENCE NO:       E/88021
     
Licence to use or operate an electrical installation at
     
60 #01-03
     
BIOPOLIS STREET
     
GENOME
     
SINGAPORE       138672
     
is hereby granted
to                                                          Licence Fee: $100.00
ES CELL INTERNATIONAL PTE LTD
     
under the provisions of the Electricity Act (Cap. 89A) and the Electricity
(Electrical Installations) Regulations 2002.
       
This licence is valid from     23/11/2009                           to       
22/11/2010
           
(graphic) [img008_v1.jpg]
 
SERIAL NO.      503395
 
Authorised Officer
 
 *This licence is to be displayed in a conspicuous position on the switchboard
or in the switchroom.
 Please login to the EMA web site at www.ema.gov.sg to verify the validity of
this licence.
 Please renew your licence before it expires as it is an offence to use or
operate your electrical installation without a valid licence.
If you do not receive the renewal notice 1 month before the licence expiry date,
please email to EMA_LEI@ema.gov.sg or call: 68358075 to request for a renewal
notice. Please also notify EMA if you have changed your correspondence address.

 
http://elise.ema.gov.sg/elise/eisiprintservlet?Operation=PrintLic&Type=El&No=E88021&...
9/23/2009
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.22
Customers Revenues
 
The income received from NSCB for 9 month period to Dec 09 was USD 37,500.00


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.25
Employees
 
Remuneration Data
 
No
 
Name
 
Designation
 
Date of Hire
 
Nationality
 
Gender
 
Qualification /
Discipline
     
Graduation Year
 
Years of
Experience
2009
 
Related Years
of Experience
2009
 
Current
Monthly Salary
 
Monthly Employer
CPF
 
Monthly
SDL
 
Annual Bonus for FY
April 2009 ~ March 2010
Estimated
 
Incentive Bonus
Payable upon
Successful
Acquisition
 
Employment Termination
Notice Period
1  
Bruce Paul Davidson
 
General Manager & CSO
 
01 Oct 07
 (first hired: 1 Aug 04)
 
Australian
  M  
Ph.D
  1997   21   21   $ 20,000.00   $ 180.00   $ 11.25  
1.5 months salary
 
3 months salary
 
3 months notice or salary in-lieu of notice
2  
Suman Abraham
 
Research & Laboratory Manager
 
4-May-09
20 Aug 07
 
Indian
  F  
M.Sc
GCE O Level
  2000   9   9   $ 6,000.00   $ 653   $ 11.25  
1.5 months salary
 
3 months salary
 
2 months notice or salary in-lieu of notice
3  
Suzan Lourdasamy
 
HR & Operations Manager
 
(first hired: 14 Oct 02)
 
Singaporean
  F  
Certificate in HR mgt B.A - Business &
  2001   18   18   $ 5,830.00   $ 653   $ 11.25  
1.5 months salary
 
3 months salary
 
2 months notice or salary in-lieu of notice
4  
Angela Leong
 
Finance Manager
 
2-Oct-08
 
Singaporean
  F  
Finance B.Eng - Bachelor of
  2003   21   21   $ 4,920.00   $ 653   $ 11.25  
1.5 months salary
 
3 months salary
 
2 months notice or salary in-lieu of notice
5  
Pauline Tan Suat Lay
 
Senior Research Associate
 
13-Jul-09
 
Singaporean
  F  
Engineering
  2004   5.5   5.5   $ 3,600.00   $ 522   $ 9.00  
1.5 months salary
 
3 months salary
 
2 months notice or salary in-lieu of notice
6  
Stephanie Lee Hui Chin
 
Research Associate
 
1-Dec-08
 
Malaysian
  F  
B.Sc
  2006   2   2   $ 2,500.00   $ 363   $ 6.25  
1.5 months salary
 
3 months salary
 
2 months notice or salary in-lieu of notice
                                        $ 42,850.00   $ 3,022.00   $ 60.25      
     

 
 Remarks
 
 CPF - Central Provident Fund
 
 SDL - Skill Development Levy


 
 

--------------------------------------------------------------------------------

 
 

 
Schedule 2.25
Employees
 
Cash Benefits

 

                 
No
 
Name
 
Outpatient Medical
Benefit
per calendar year
   
Birthday
Vouchers
                     1    
Bruce Paul Davidson
  $ 2,000.00     $ 30.00    2    
Suman Abraham
  $ 2,000.00     $ 30.00    3    
Suzan Lourdasamy
  $ 2,000.00     $ 30.00    4    
Angela Leong
  $ 2,000.00     $ 30.00    5    
Pauline Tan Suat Lay
  $ 2,000.00     $ 30.00    6    
Stephanie Lee Hui Chin
  $ 2,000.00     $ 30.00             $ 12,000.00     $ 180.00  

 
Leave Benefits

 

                                   
No
Name
 
Annual
Leave
Entitled
per year
 
Accured
Annual Leave as at
31 Mar 10
 
Sick
Leave
 
Hospitalization
Leave
 
Compassionate
Leave
 
Maternity/
Paternity Leave
 
Childcare
Leave
 
1
 
Bruce Paul Davidson
 
20 days
 
5.47 days
 
14 days
 
60 days
 
3 days
 
2 days
 
2 days
 
2
 
Suman Abraham
 
20 days
 
2.14 days
 
14 days
 
60 days
 
3 days
 
12 Weeks of paid maternity leave up to 4th child
 
2 days
 
3
 
Suzan Lourdasamy
 
20 days
 
2.30 days
 
14 days
 
60 days
 
3 days
 
12 Weeks of paid maternity leave up to 4th child
 
2 days
 
4
 
Angela Leong
 
20 days
 
-0.82 days
 
14 days
 
60 days
 
3 days
 
12 Weeks of paid maternity leave up to 4th child
 
2 days
 
5
 
Pauline Tan Suat Lay
 
20 days
 
9.30 days
 
14 days
 
60 days
 
3 days
 
12 Weeks of paid maternity leave up to 4th child
 
2 days
 
6
 
Stephanie Lee Hui Chin
 
20 days
 
2.08 days
 
14 days
 
60 days
 
3 days
 
12 Weeks of paid maternity leave up to 4th child
 
2 days
             
$     8,270.37
                     

 

 
Remarks
     
Compassionate Leave - for family illness or bereavement. Family shall mean
parents, parents-in-law, spouse or children
     
Childcare Leave - for employees with children 0-7 years old


 
 

--------------------------------------------------------------------------------

 

Schedule 2.25
Employees
 
Insurance Benefits
 
Employees Group Insurance Coverage
No
 
Name as per ID
 
Designation
 
Classification
 
Salary
 
Life Insurance
Sum Insured
 
Life Insurance
Sum Insured
   
Life Insurance
$1.69 / thousand
 
Critical Illnesses
Sum Insured
 
Critical Illnesses
Sum Insured
   
Critical Illnesses
$2.20 / thousand
 
Accidental
Cover
 
Accidental
Cover Sum Insured
   
Accidental
Cover - $0.30 /
thousand
   
H&S
$269 / staff
   
EMM
$52 / staff
   
Total Premium
Payable
  1  
Bruce Paul Davidson
 
GM & CSO
 
Management
  $ 20,000.00  
36 x BMS
    200,000     $ 338.00         50,000     $ 110.00  
24 x BMS
    480,000     $ 144.00     $ 322.80     $ 52.00     $ 966.80   2  
Suzan Lourdasamy
 
HR & Operations
Manager
 
Other
  $ 5,830.00  
24 x BMS
    139,920     $ 236.46  
24 x BMS
    139,920     $ 307.82  
24 x BMS
    139,920     $ 41.98     $ 322.80     $ 52.00     $ 961.06   3  
Angela Chin Meng Leong
 
Finance Manager
 
Other
  $ 4,920.00         100,000     $ 169.00         100,000     $ 311.67        
100,000     $ 30.00     $ 322.80     $ 52.00     $ 885.47   4  
Stephanie Lee
 
Research Associate
 
Other
  $ 2,500.00         100,000     $ 169.00         100,000     $ 220.00        
100,000     $ 30.00     $ 322.80     $ 52.00     $ 793.80   5  
Suman Abraham
 
Research & Lab Mgr
 
Other
  $ 6,000.00  
24 x BMS
    144,000     $ 365.04         50,000     $ 165.00         144,000     $ 64.80
    $ 484.20     $ 78.00     $ 1,157.04   6  
Pauline Tan
 
Sr Research Associate
  Other   $ 3,600.00         100,000     $ 225.33         100,000     $ 293.33  
      100,000     $ 40.00     $ 430.40     $ 69.33     $ 1,058.40              
                      $ 1,502.84               $ 1,407.83               $ 350.78
    $ 2,205.80     $ 355.33     $ 5,822.57  

 

 
Employees Group Insurance Coverage
     
Term Life Policy
     
Critical Illnesses Cover
     
Accidental Death Cover
     
Hospitalization & Surgical
     
Enhance Major Medical



 
 

--------------------------------------------------------------------------------

 

Schedule 2.25
Employees
 
Payroll Register - March 2010
 
Management & Admin
 



                                                                           
Staff
No.
 
Name
Basic
Wage
 
Allowance
 
Back
Pay
 
Bonus
 
Leave
Pay
Gross
Pay
 
Donations
 
Emp’ee CPF
 
Emp’er CPF
 
Net
Pay
   
SDL
   
CDAC
   
SINDA
  001  
Bruce Paul Davidson
  $ 20,000.00     $ 180.00               $ 20,180.00                       $
20,180.00     $ 11.25                                                          
                                          002  
Leong Chin Meng
  $ 4,920.00                       $ 4,920.00     $ (1.00 )   $ (900.00 )   $
653.00     $ 4,019.00     $ 11.25     $ 1.00                                    
                                                                  003  
Suzan Lourdasamy
  $ 5,830.00                       $ 5,830.00     $ (7.00 )   $ (900.00 )   $
653.00     $ 4,923.00     $ 11.25             $ 7.00                            
                                                                         
Sub Total
  $ 30,750.00     $ 180.00               $ 30,930.00     $ (8.00 )   $ (1,800.00
)   $ 1,306.00     $ 29,122.00     $ 33.75                                      
                                                                           
Research & Development
 
                                                                               
         
Staff
No.
 
Name
Basic
Wage
 
Allowance
 
Back
Pay
 
Bonus
 
Leave
Pay
Gross
Pay
 
Donations
 
Emp’ee CPF
 
Emp’er CPF
 
Net
Pay
   
SDL
                  004  
Stephanie Lee Hui Chin
  $ 2,500.00                       $ 2,500.00     $ (1.00 )   $ (500.00 )   $
363.00     $ 1,999.00     $ 6.25     $ 1.00                                    
                                                                      005  
Suman Mary Abraham
  $ 6,000.00                       $ 6,000.00     $ (7.00 )   $ (900.00 )   $
653.00     $ 5,093.00     $ 11.25             $ 7.00                            
                                                                      006  
Tan Suat Lay
  $ 3,600.00                       $ 3,600.00     $ (1.00 )   $ (720.00 )   $
522.00     $ 2,879.00     $ 9.00     $ 1.00                                    
                                                                         
Sub Total
  $ 12,100.00                       $ 12,100.00     $ (9.00 )   $ (2,120.00 )  
$ 1,538.00     $ 9,971.00     $ 26.50                                          
                                                                           
Grand Total
  $ 42,850.00     $ 180.00               $ 43,030.00     $ (17.00 )   $
(3,920.00 )   $ 2,844.00     $ 39,093.00     $ 60.25     $ 3.00     $ 14.00    
                                                                               
                 
Net Pay
  $ 39,093.00                                                                  
                     
Employee CPF
  $ 3,920.00                                                                    
                   
Employer CPF
  $ 2,844.00                                                                    
                   
Donations - SINDA
  $ 14.00                                                                      
                 
Donations - CDAC
  $ 3.00                                                                        
               
SDL
  $ 60.00                                                                      
             
Total Payroll for March 2010
  $ 45,934.00          
Total payable to CPF Board for Mar 2010
          $ 6,841.00                                                  

 
 
 

--------------------------------------------------------------------------------

 

Schedule 2.35
Insurances
 
ESI has the following insurances in force:

       
1.
Directors & Officers Insurance with AIG
       
2.
Business Insurance with Chubb
       
3.
Public Liability Insurance with Chubb
       
4.
Travel Policy with Chubb
       
5.
Group Staff insurance with AIA – coverage includes, Term life, Accidental Death,
Hospitalization & Surgical, Major and Critical Illnesses cover


 
 

--------------------------------------------------------------------------------

 

Schedule 2.36
Banking and Finance

         
Bank and address
 
Currency
 
Account number
         
The Hongkong and Shanghai Banking Corporation Limited (HSBC)
 
US$
 
260-334545-178
21 Collyer Quay #01-01 HSBC Building Singapore 049320
       
(Collyer Quay Branch)
 
S$
 
041-129347-001


--------------------------------------------------------------------------------